Exhibit 10.11


--------------------------------------------------------------------------------



FIRST LIEN PRIORITY
COLLATERAL AGREEMENT
dated and effective as of
February 2, 2012
among
DOMUS INTERMEDIATE HOLDINGS CORP.,
as Guarantor




REALOGY CORPORATION,


each other Grantor
party hereto


and


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Exhibit 10.11

Table of Contents
ARTICLE I
 
Definitions
Page
SECTION 1.01.   Indenture
1
SECTION 1.02.   Other Defined Terms.
2
ARTICLE II
 
[RESERVED]
 
ARTICLE III
 
Pledge of Securities
 
SECTION 3.01.   Pledge
7
SECTION 3.02.   Delivery of the Pledged Collateral
8
SECTION 3.03.   Representations, Warranties and Covenants
9
SECTION 3.04.   Registration in Nominee Name; Denominations
10
SECTION 3.05.   Voting Rights; Dividends and Interest, Etc
11
ARTICLE IV
 
Security Interests in Other Personal Property
 
SECTION 4.01.   Security Interest
13
SECTION 4.02.   Representations and Warranties
15
SECTION 4.03.   Covenants
17
SECTION 4.04.   Other Actions
20
SECTION 4.05.   Covenants Regarding Patent, Trademark and Copyright Collateral
20
SECTION 4.06.   Insurance
22
ARTICLE V
 
Remedies
 
SECTION 5.01.   Remedies Upon Default
23
SECTION 5.02.   Application of Proceeds
24
SECTION 5.03.   Securities Act, Etc
25
ARTICLE VI
 
Indemnity, Subrogation and Subordination
 
SECTION 6.01.   Indemnity
26
SECTION 6.02.   Contribution and Subrogation
26
SECTION 6.03.   Subordination; Subrogation
26
ARTICLE VII
 
Miscellaneous
 
SECTION 7.01.   Notices
28
SECTION 7.02.   [RESERVED]
29
SECTION 7.03.   Limitation By Law
29
SECTION 7.04.   Binding Effect; Several Agreement
29
SECTION 7.05.   Successors and Assigns
29
SECTION 7.06.   Collateral Agent’s Fees and Expenses; Indemnification
29
SECTION 7.07.   Collateral Agent Appointed Attorney-in-Fact
30
SECTION 7.08.   Governing Law
31


--------------------------------------------------------------------------------

Exhibit 10.11

SECTION 7.09.   Waivers; Amendment
31
SECTION 7.10.   WAIVER OF JURY TRIAL
31
SECTION 7.11.   Severability
32
SECTION 7.12.   Counterparts
32
SECTION 7.13.   Headings
32
SECTION 7.14.   Jurisdiction; Consent to Service of Process
32
SECTION 7.15.   Termination or Release
32
SECTION 7.16.   Additional Subsidiaries
33
SECTION 7.17.   No Limitations, Etc.
33
SECTION 7.18.   Secured Party Authorizations and Indemnifications
35
SECTION 7.19.   Securitization Acknowledgements
35
SECTION 7.20.   Successor Collateral Agent
37
ARTICLE VIII
 
The Collateral Agent
 
SECTION 8.01.   The Collateral Agent
38
ARTICLE IX
 
The Intercreditor Agreements
 
SECTION 9.01.   The Intercreditor Agreements
39











--------------------------------------------------------------------------------

Exhibit 10.11

Schedules
Schedule I    Pledged Stock; Debt Securities
Schedule II    Intellectual Property
Schedule III    Commercial Tort Claims
Schedule IV    Filing Offices


Exhibits
Exhibit I    Form of Supplement to the Collateral Agreement
Exhibit II    Apple Ridge Securitization Documents


--------------------------------------------------------------------------------

Exhibit 10.11

FIRST LIEN PRIORITY COLLATERAL AGREEMENT, dated and effective as of February 2,
2012 (this “Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP. (“Intermediate
Holdings”), REALOGY CORPORATION (the “Company”), each Subsidiary Grantor
identified herein and party hereto (together with Intermediate Holdings, the
Company and any other entity that may become a party hereto as provided herein,
the “Grantors”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).
PRELIMINARY STATEMENT
Reference is made to the Indenture dated as of February 2, 2012 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Intermediate Holdings, Domus Holdings Corp., a
Delaware corporation, the Subsidiaries (such term, and all other capitalized
terms used herein, as defined and otherwise referenced pursuant to Section 1.01)
of the Company party thereto as guarantors, The Bank of New York Mellon Trust
Company, N.A., as trustee (in such capacity, the “Trustee”) and The Bank of New
York Mellon Trust Company, N.A. as the Collateral Agent, pursuant to which the
Company has duly authorized the issue of 7.625% Senior Secured First Lien Notes
Due 2020 (as further defined in the Indenture, the “Notes”).
The Holders have agreed to extend credit to the Company subject to the terms and
conditions set forth in the Indenture. The obligations of the Holders to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Grantors are affiliates of the Company, will derive
substantial benefits from the extension of credit to the Company pursuant to the
Indenture and the Notes and are willing to execute and deliver this Agreement in
order to induce the Holders to extend such credit. The Grantors (other than the
Company) have guaranteed the obligations of the Company under the Notes. Each
Grantor is entering into this Agreement in order to induce the Holders to
purchase the Notes and to secure obligations under the Note Documents.
The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
Intercreditor Agreements.
Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:
ARTICLE I
Definitions
SECTION 1.01.      Indenture. (a)  Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Indenture. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

1

--------------------------------------------------------------------------------

Exhibit 10.11

(b)      The rules of construction specified in Section 1.04 of the Indenture
also apply to this Agreement.
SECTION 1.02.      Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Secured Obligations shall have been
accelerated.
“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).
“Issue Date” means the date of the Indenture.
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Collateral Documents” has the meaning assigned to such term in the Indenture.
“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.
“Company Obligations” means (a) the due and punctual payment by the Company of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Company to any of the Secured Parties under the Indenture and
each of the other Note Documents, including obligations to pay fees, expenses
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Grantor under or
pursuant to this Agreement and each of the other Note Documents.
“Copyright License” means any written agreement, now or hereafter in effect,

2

--------------------------------------------------------------------------------

Exhibit 10.11

granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and (d)
all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.
“Excluded Property” means (1) any vehicle covered by a certificate of title or
ownership, (2) any cash, deposit accounts and securities accounts, (3) (i)
Equity Interests representing more than 65% of the issued and outstanding voting
Equity Interests in any “first- tier” Foreign Subsidiary directly owned by
Intermediate Holdings, the Company or any Subsidiary Grantor, (ii) Equity
Interests representing more than 65% of the issued and outstanding voting Equity
Interests in any “first-tier” Qualified CFC Holding Company directly owned by
Intermediate Holdings, the Company or any Subsidiary Grantor, (iii) any issued
and outstanding Equity Interest in any Foreign Subsidiary that is not a
“first-tier” Foreign Subsidiary, (iv) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first-tier”
Qualified CFC Holding Company and (v) any issued and outstanding Equity
Interests in Title Resource Group Settlement Services, LLC (f/k/a APEX Real
Estate Information Services Alabama, L.L.C.), Prime Commercial, Inc. and Realty
Stars, Ltd., the Equity Interests of which are not pledged for the benefit of
the First Lien Priority Indebtedness, First Lien Junior Priority Indebtedness or
the Second Priority Lien Obligations, (4) to the extent applicable law requires
that any Subsidiary of Intermediate Holdings, the Company or any Subsidiary
Grantor issues directors’ qualifying shares, such shares or nominee or other
similar shares, (5) any Securitization Assets, (6) any Equity Interests in any
insurance Subsidiary, (7) any Letter-of-Credit Rights to the extent Intermediate
Holdings, the Company or any Subsidiary Grantor is required by applicable law to
apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (8) Intermediate Holdings, the Company or any Subsidiary Grantor’s
right, title or interest in any license, contract or agreement to which
Intermediate Holdings, the Company or such Subsidiary Grantor is a party or any
of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of, any license,
contract or agreement to which Intermediate Holdings, the Company or a
Subsidiary Grantor is a party (other than to the extent that any such term would
be rendered ineffective pursuant to certain provisions of the New York UCC or
any other applicable law (including, without limitation, Title 11 of the United
States Code) or principles of equity); provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include,

3

--------------------------------------------------------------------------------

Exhibit 10.11

and Intermediate Holdings, the Company or such Subsidiary Grantor, as
applicable, shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect, (9) any
Equity Interests acquired after the Issue Date (other than Equity Interests in
the Company or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with the terms of the Indenture if, and to the extent
that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (10)
any equipment owned by Intermediate Holdings, the Company or any Subsidiary
Grantor that is subject to a purchase money lien or a Capitalized Lease
Obligation if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Capitalized Lease Obligation) prohibits or
requires the consent of any person other than Intermediate Holdings, the Company
or any Subsidiary Grantor as a condition to the creation of any other security
interest on such equipment, (11) any real property that is not Material Real
Property and all leasehold interests in real property, (12) any assets acquired
after the Issue Date, to the extent that, and for so long as, the grant of a
security interest in such assets would violate an enforceable contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets, and (13) any cash granted or
otherwise pledged to secure reimbursement and other obligations with respect to
letters of credit and similar instruments constituting First Lien Priority
Indebtedness, which cash does not secure any of the other First Lien Priority
Indebtedness, any First Lien Junior Priority Indebtedness or any Junior Lien
Collateral Indebtedness.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.
“First Priority Documents” means the “First Lien Senior Priority Documents” as
defined in the First Lien Intercreditor Agreement.
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.
“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.
“Guarantor Obligations” means with respect to any Guarantor, all obligations

4

--------------------------------------------------------------------------------

Exhibit 10.11

and liabilities of such Guarantor which may arise under or in connection with
this Agreement or any other Note Document (including, without limitation, its
obligations and liabilities under Article 10 or Article 11 of the Indenture), in
each case whether on account of guarantee obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or the Trustee or to the Holders of the Notes
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Note Document).
“Guarantors” means the collective reference to each Grantor other than the
Company.
“Holder” means any Person which holds one or more Notes from time to time.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.
“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.
“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any Intellectual
Property to which a Grantor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.
“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of the Company and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Note Documents
or the rights and remedies of the Collateral Agent, the Trustee and the Holders
thereunder.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Note Documents” means the Indenture, the Notes and the Collateral Documents.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).
“Patents” means all of the following now owned or hereafter acquired by any

5

--------------------------------------------------------------------------------

Exhibit 10.11

Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.
“Perfection Certificate” means the Perfection Certificate delivered by the
Company to the Collateral Agent, on or prior to the Issue Date.
“Permitted Liens” means any Lien permitted by Section 4.12 of the Indenture.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Secured Obligations” means (a) in the case of the Company, the Company
Obligations and (b) in the case of each Guarantor, its Guarantor Obligations.
“Secured Parties” means (a) the Holders of the Notes, (b) the Collateral Agent
and the Trustee, (c) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Note Document and (d) the successors and
permitted assigns of each of the foregoing.
“Securitization Assets” means rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

6

--------------------------------------------------------------------------------

Exhibit 10.11

“Security Interest” has the meaning assigned to such term in Section 4.01(a).
“Subsidiary Grantor” means (a) each Domestic Subsidiary of the Company party
hereto on the Issue Date and (b) each additional Subsidiary that becomes a
Grantor pursuant to Section 4.15 of the Indenture.
“Supplement” has the meaning assigned to such term in Section 7.16.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act has been filed, such exception to
exist solely to the extent and for the duration, if any, that the pledge under
Section 3.01 of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby, (c)
all claims for, and rights to sue for, past or future infringements of any of
the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.


ARTICLE II    
[RESERVED]
ARTICLE III    
Pledge of Securities
SECTION 3.01.      Pledge. Subject to the last paragraph of Section 4.01(a), as

7

--------------------------------------------------------------------------------

Exhibit 10.11

security for the payment or performance, as the case may be, in full of its
Secured Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under (i)
the Equity Interests directly owned by it (including those listed on Schedule I)
and any other Equity Interests obtained in the future by such Grantor and any
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall not include any Excluded Property; (ii)
(A) the debt obligations listed opposite the name of such Grantor on Schedule I,
(B) any debt obligations in the future issued to such Grantor having, in the
case of each instance of debt securities, an aggregate principal amount in
excess of $5.0 million, and (C) the certificates, promissory notes and any other
instruments, if any, evidencing such debt obligations (the “Pledged Debt
Securities” and, together with the property described in clauses (ii)(A) and (B)
above, the “Pledged Debt”); (iii) subject to Section 3.05 hereof, all payments
of principal or interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other proceeds received in
respect of the Pledged Stock and the Pledged Debt; (iv) subject to Section 3.05
hereof, all rights and privileges of such Grantor with respect to the Pledged
Stock, Pledged Debt and other property referred to in clause (iii) above; and
(v) all proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in clauses (iii) through (v) above being collectively
referred to as the “Pledged Collateral”). The Collateral Agent agrees to execute
an amendment to this Section 3.01 (if necessary) to exclude from the Pledged
Stock any Equity Interest which is Excluded Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
SECTION 3.02.      Delivery of the Pledged Collateral. (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the First Priority Agent, for
the benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities (i) are Equity Interests in the Company or in
Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph (b)
of this Section 3.02. If any Pledged Stock that is uncertificated on the date
hereof shall hereinafter become certificated, or if any Grantor shall at any
time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the First
Priority Agent, for the benefit of the Secured Parties together with
accompanying stock powers or other documentation required by Section 3.02(c).
None of the Grantors shall permit any third party to “control” (for purposes of
Section 8-106 of the New York UCC (or any analogous provision of the Uniform
Commercial Code in effect in the jurisdiction whose law applies)) any
uncertificated securities that constitute Pledged Collateral other than the
First Priority Agent.
(b)      To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such

8

--------------------------------------------------------------------------------

Exhibit 10.11

promissory note or instrument would violate applicable law) owed to any Grantor
is evidenced by a promissory note or an instrument, such Grantor shall cause
such promissory note, if evidencing Indebtedness in excess of $5.0 million, to
be pledged and delivered to the First Priority Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.
(c)      Upon delivery to the First Priority Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the First Priority Agent, and by such other instruments and
documents as the First Priority Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.
SECTION 3.03.      Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that as of the Issue Date:
(a)      Schedule I correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged pursuant to this Agreement and the Indenture, or (ii)
delivered pursuant to Section 3.02;
(b)      the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not a subsidiary of Holdings or an Affiliate of any
such subsidiary, to the best of each Grantor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;
(c)      except for the security interests granted hereunder, each Grantor (i)
is and, subject to any transfers made in compliance with the Indenture, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than

9

--------------------------------------------------------------------------------

Exhibit 10.11

Permitted Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Indenture and other than Permitted Liens and (iv) subject to the rights of
such Grantor under the Note Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;
(d)      other than as set forth in the Indenture or the schedules thereto, and
except for restrictions and limitations imposed by the Note Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Indenture, the Pledged Stock (other than partnership interests) is and
will continue to be freely transferable and assignable, and none of the Pledged
Stock is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
(e)      each Grantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)      other than as set forth in the Indenture or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;
(g)      by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities (including Pledged Stock of any Domestic
Subsidiary or any Qualified CFC Holding Company) are delivered to the First
Priority Agent, for the benefit of the Secured Parties, in accordance with this
Agreement and a financing statement covering such Pledged Securities is filed in
the appropriate filing office, the Collateral Agent will obtain, for the benefit
of the Secured Parties, a legal, valid and perfected lien upon and security
interest in such Pledged Securities under the New York UCC, subject only to
Permitted Liens permitted under the Indenture, as security for the payment and
performance of the Secured Obligations; and
(h)      each Grantor that is an issuer of the Pledged Collateral confirms that
it has received notice of the security interest granted hereunder and consents
to such security interest and, upon the occurrence and during the continuation
of an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the First Priority Agent.
SECTION 3.04.      Registration in Nominee Name; Denominations. The First
Priority Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or

10

--------------------------------------------------------------------------------

Exhibit 10.11

assigned in blank or in favor of the First Priority Agent, or, if an Event of
Default shall have occurred and be continuing, in its own name as pledgee or the
name of its nominee (as pledgee or as sub-agent). Each Grantor will promptly
give to the Collateral Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor. If an Event of Default shall have occurred and be continuing, the First
Priority Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement. Each Grantor shall use its commercially
reasonable efforts to cause any Grantor that is not a party to this Agreement to
comply with a request by the First Priority Agent, pursuant to this Section
3.04, to exchange certificates representing Pledged Securities of such Grantor
for certificates of smaller or larger denominations.
SECTION 3.05.      Voting Rights; Dividends and Interest, Etc. Unless and until
an Event of Default shall have occurred and be continuing and the First Priority
Agent shall have given notice to the relevant Grantors of the First Priority
Agent’s intention to exercise its rights hereunder or under the First Priority
Documents:
(i)      Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Indenture and the other Note Documents; provided that, except as permitted
under the Indenture, such rights and powers shall not be exercised in any manner
that could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral, the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Agreement, the Indenture or any other Note
Document or the ability of the Secured Parties to exercise the same.
(ii)      The Collateral Agent shall, at such Grantor’s sole expense and upon
receipt of a written request, promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)      Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Note Documents and applicable laws; provided, that (A)
any noncash dividends, interest, principal or other distributions, payments or
other consideration in respect thereof, including any rights to receive the same
to the extent not so distributed or paid, that would constitute Pledged
Securities to the extent such Grantor has the rights to receive such Pledged
Securities if they were declared, distributed and paid on the date of this
Agreement, whether resulting from a subdivision, combination or reclassification
of the outstanding Equity Interests of the issuer of any Pledged Securities,
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, as a result of any merger, consolidation, acquisition or

11

--------------------------------------------------------------------------------

Exhibit 10.11

other exchange of assets to which such issuer may be a party or otherwise or (B)
any non-cash dividends and other distributions paid or payable in respect of any
Pledged Securities that would constitute Pledged Securities to the extent such
Grantor has the rights to receive such Pledged Securities if they were declared,
distributed and paid on the date of this Agreement, in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent, for the benefit of the Secured Parties, and shall be forthwith delivered
to the First Priority Agent for the benefit of the Secured Parties, in the same
form as so received (endorsed in a manner reasonably satisfactory to the First
Priority Agent). This clause (iii) shall not apply to dividends between or among
the Company, the Grantors and the Subsidiaries only of property which is subject
to a perfected security interest under this Agreement; provided that the Company
notifies the Collateral Agent in writing, specifically referring to this Section
3.06, at the time of such dividend and takes any actions the Collateral Agent
specifies to ensure the continuance of its perfected security interest in such
property under this Agreement.
(b)      Upon the occurrence and during the continuance of an Event of Default
and after notice by the First Priority Agent to the Company of the intention of
the First Priority Agent to exercise its rights hereunder or under the First
Priority Documents, as applicable, all rights of any Grantor to receive
dividends, interest, principal or other distributions with respect to Pledged
Securities that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.05 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the First Priority
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions; provided,
however, that prior to the occurrence of an Acceleration Event, any Grantor may
continue to exercise dividend and distribution rights solely to the extent
permitted under clause (12) and clause (13) (other than clause (b) thereof) of
Section 4.07(b) of the Indenture and solely to the extent that such amounts are
required by Holdings for the stated purposes thereof. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 3.05 shall not be commingled by such Grantor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the First Priority
Agent for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the First Priority Agent). Any
and all money and other property paid over to or received by the First Priority
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
First Priority Agent in an account to be established by the First Priority Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02 hereof. After all Events of Default have
been cured or waived and a Responsible Officer has delivered to the First
Priority Agent a certificate to that effect, the First Priority Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

12

--------------------------------------------------------------------------------

Exhibit 10.11

(c)      Upon the occurrence and during the continuance of an Event of Default
and after notice by the First Priority Agent to the Company of the intention of
the First Priority Agent to exercise its rights hereunder or under the First
Priority Documents, all rights of any Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 3.05 with respect to Pledged Securities, and the
obligations of the First Priority Agent under paragraph (a)(ii) of this Section
3.05, shall cease, and all such rights shall thereupon become vested in the
First Priority Agent for the benefit of the Secured Parties, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived and a Responsible Officer has delivered to the
Collateral Agent a certificate to that effect, each Grantor shall have the right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above and the obligations of the Collateral Agent under paragraph (a)(ii)
shall be in effect.
ARTICLE IV    
Security Interests in Other Personal Property
SECTION 4.01.      Security Interest. (a)  As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of its Secured Obligations, each Grantor
hereby assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i)      all Accounts;
(ii)      all Chattel Paper;
(iii)      all Deposit Accounts;
(iv)      all Documents;
(v)      all Equipment;
(vi)      all General Intangibles;
(vii)      all Instruments;
(viii)      all Inventory and all other Goods not otherwise described above;

13

--------------------------------------------------------------------------------

Exhibit 10.11

(ix)      all Investment Property;
(x)      all Commercial Tort Claims with respect to the matters described on
Schedule III;
(xi)      all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);
(xii)      all books and records pertaining to the Article 9 Collateral; and
(xiii)      to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing;
provided, however, that this Agreement shall not constitute a grant of a
security interest in, and the term Article 9 Collateral shall not include, any
Excluded Property. The Collateral Agent agrees to execute an amendment to this
Section 4.01(a) (if necessary) to exclude from the Article 9 Collateral any
Excluded Property. Notwithstanding anything to the contrary in this Agreement or
in the Indenture, no property shall be excluded from the definition of Pledged
Collateral or Article 9 Collateral if such property constitutes Collateral (as
defined in the Credit Agreement) for obligations of a Grantor under the Credit
Agreement and/or any Loan Document (as defined in the Credit Agreement).
(b)      Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file or cause to be filed in any relevant
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Collateral Agent may reasonably determine is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets, whether now owned or hereafter acquired” or “all property, whether
now owned or hereafter acquired” or using words of similar import. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.
The Collateral Agent is further authorized to file or cause to be filed with the
United States Patent and Trademark Office or United States Copyright Office such
documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of such Grantor, and
naming such Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

14

--------------------------------------------------------------------------------

Exhibit 10.11

For the avoidance of doubt, the Collateral Agent shall not be responsible for
the perfection of any Security Interest or for the filing, form, content or
renewal of any UCC financing statement, fixture filings, Mortgages, deeds of
trust and such other documents or instruments.
(c)      The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)      Notwithstanding anything to the contrary in this Agreement or in the
Indenture, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.
SECTION 4.02.      Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that, as of the Issue Date:
(a)      Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Indenture.
(b)      The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete, in all material respects, as of the
Issue Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule IV constitute all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States issued patents and patent applications, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Grantor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9

15

--------------------------------------------------------------------------------

Exhibit 10.11

Collateral including all material Intellectual Property with respect to United
States issued patents (and Patents for which United States applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
material Intellectual Property in which a security interest may be perfected by
recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registrations or applications for
Patents, Trademarks and Copyrights acquired or obtained after the date hereof).
(c)      The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in Section
4.02(b), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in Section
4.02(b), a security interest that shall be perfected in all Article 9 Collateral
in which a security interest may be perfected upon the receipt and recording of
the Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office upon the making of such
filings with such office, in each case, as applicable, with respect to material
Intellectual Property Collateral. The Security Interest is and shall be prior to
any other Lien on any of the Article 9 Collateral other than Permitted Liens.
(d)      The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.
(e)      None of the Grantors holds any Commercial Tort Claim individually in
excess of $5.0 million as of the Issue Date except as indicated on the
Perfection

16

--------------------------------------------------------------------------------

Exhibit 10.11

Certificate.
(f)      As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):
(i)      The Intellectual Property Collateral set forth on Schedule II includes
all of the material registrations and material applications for Patents,
Trademarks and Copyrights owned or exclusively licensed by and all material IP
Agreements (other than Trademark licenses granted by a Grantor to a franchisee
or master franchisor in the ordinary course of business) binding upon such
Grantor as of the date hereof. The Intellectual Property Collateral set forth on
Schedule II includes all of the material registrations and material applications
for Patents, Trademarks and Copyrights owned or exclusively licensed by the
Company and its subsidiaries.
(ii)      The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and, to such Grantor’s
knowledge, is valid and enforceable, except as would not reasonably be expected
to have a Material Adverse Effect. Such Grantor has no knowledge of any uses of
any item of Intellectual Property Collateral that would be expected to lead to
such item becoming invalid or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.
(iii)      Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral that is reasonably necessary for the operation
of its business in full force and effect in the United States and such Grantor
has used proper statutory notice in connection with its use of each Patent,
Trademark and Copyright in the Intellectual Property Collateral, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
(iv)      With respect to each IP Agreement, the absence, termination or
violation of which would reasonably be expected to have a Material Adverse
Effect: (A) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured or waived; and (C) neither such Grantor nor any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
(v)      Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

17

--------------------------------------------------------------------------------

Exhibit 10.11

SECTION 4.03.      Covenants. (a)  The Company agrees promptly to notify the
Collateral Agent in writing of any change (i) in the corporate or organization
name of any Grantor, (ii) in the identity or type of organization or corporate
structure of any Grantor, (iii) in the Federal Taxpayer Identification Number or
organizational identification number of any Grantor or (iv) in the jurisdiction
of organization of any Grantor. The Company agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. The Company agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected second priority
security interest in all the Article 9 Collateral in which a security interest
may be perfected by filing, for the benefit of the Secured Parties. The Company
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by any Grantor is damaged or destroyed.
(b)      Subject to the rights of such Grantor under the Note Documents to
dispose of Collateral, each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien that is not a Permitted Lien.
(c)      Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect, defend and perfect the
Security Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Article 14 of the Indenture. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
that is in excess of $5.0 million shall be or become evidenced by any promissory
note or other instrument, such note or instrument shall be promptly pledged and
delivered to the First Priority Agent for the benefit of the Secured Parties,
duly endorsed in a manner reasonably satisfactory to the First Priority Agent.
The Collateral Agent agrees to execute an amendment to this Section 4.03(c) (if
necessary) to exclude from the requirements of this clause any asset which is
Excluded Property.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Company has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Article 9
Collateral. Each Grantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and

18

--------------------------------------------------------------------------------

Exhibit 10.11

warranties hereunder shall be true and correct with respect to such Article 9
Collateral within 30 days after the date it has been notified by the Collateral
Agent of the specific identification of such Article 9 Collateral.
(d)      After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
(e)      At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Indenture or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Note Documents.
(f)      Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
(g)      None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as permitted by the
Indenture. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Indenture.
(h)      Subject to the Intercreditor Agreements, each Grantor irrevocably
makes, constitutes and appoints the Collateral Agent (and all officers,
employees or agents designated by the Collateral Agent) as such Grantor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that

19

--------------------------------------------------------------------------------

Exhibit 10.11

any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may (but shall in no event be required
to), without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.03(h),
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.
SECTION 4.04.      Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:
(a)      Instruments and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any Instruments (other than checks received and processed
in the ordinary course of business) or tangible Chattel Paper evidencing an
amount in excess of $5.0 million, such Grantor shall forthwith endorse, assign
and deliver the same to the First Priority Agent for the benefit of the Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the First Priority Agent may from time to time reasonably request.
(b)      Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed $5.0
million, such Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor, including a summary description of such claim,
and grant to the Collateral Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.
SECTION 4.05.      Covenants Regarding Patent, Trademark and Copyright
Collateral. (a)  Except as permitted under the Indenture, each Grantor agrees
that it will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the normal conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.
(b)      Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark material to the
normal conduct of such Grantor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use, (ii)
maintain the quality of products and services offered under such Trademark,
(iii) consistent with its prior practice, display such Trademark with notice

20

--------------------------------------------------------------------------------

Exhibit 10.11

of federal or foreign registration or claim of trademark or service mark as
permitted under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ or sublicensees’ use of such Trademark in violation of any
third-party rights.
(c)      Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a Copyright
material to the normal conduct of such Grantor’s business that it publishes,
displays and distributes, and, consistent with its prior practice, use copyright
notice as permitted under applicable copyright laws.
(d)      Each Grantor shall notify the Collateral Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Grantor’s business has permanently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination, excluding non-material
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright or its right to register or to maintain the same.
(e)      Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary or as the
Collateral Agent may otherwise reasonably request to evidence the Collateral
Agent’s security interest in such U.S. Patent, Trademark or Copyright and the
perfection thereof, and (iii) upon the Collateral Agent’s request, as directed
in writing by the Holders of a majority in aggregate principal amount of the
then outstanding Notes, promptly execute and deliver any and all agreements,
instruments, documents and papers necessary or as the Collateral Agent may
otherwise reasonably request to evidence the Collateral Agent’s security
interest in such non-U.S. Patent, Trademark or Copyright and the perfection
thereof.
(f)      Each Grantor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Grantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Grantor’s business, including, when applicable and
necessary in such Grantor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Grantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

21

--------------------------------------------------------------------------------

Exhibit 10.11

(g)      In the event that any Grantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Collateral Agent (other than infringements,
misappropriations or dilutions by franchisees or former franchisees unless and
until such franchisee or former franchisee challenges the validity of any such
Patent, Trademark or Copyright) and shall, if such Grantor deems it necessary in
its reasonable business judgment, take such actions as are reasonably
appropriate under the circumstances, which may include suing and recovering
damages.
(h)      The Company agrees that it will, and will cause each of its
Subsidiaries to, assign any material (i) registrations and applications for
Trademarks (together with the goodwill of the business symbolized thereby), (ii)
issued Patents and applications therefor, and (iii) registrations and
applications for Copyrights to a Grantor, in each case, on or before the Issue
Date. The Company shall promptly record such assignments with the United States
Patent and Trademark Office, United States Copyright Office, and any other
similar office or agency in any other jurisdiction, as applicable, within five
days after execution of such assignments and shall promptly provide the
Collateral Agent with copies of such assignments and, if available, confirmation
of recordation thereof.
SECTION 4.06.      Insurance. (a)   Maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations and cause
the Collateral Agent to be listed as loss payee on property and casualty
policies, and as an additional insured on liability policies; provided that (i)
workers’ compensation insurance or similar coverage may be effected with respect
to its operations in any particular state or other jurisdiction through an
insurance fund operated by such state or jurisdiction and (ii) such insurance
may contain self-insurance retention and deductible levels consistent with
normal industry practice.
(b)      With respect to any real property on which there is a mortgage granted
for the benefit of the Holders (“Mortgaged Properties”), if at any time the area
in which the relevant premises are located is designated a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such reasonable
total amount as the Collateral Agent may from time to time reasonably require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.
(c)      In connection with the covenants set forth in this Section 4.06, it is
understood and agreed that:
(i)      none of the Collateral Agent, the Holders, the other Secured Parties
and their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
4.06, it being understood that (A) the Grantors shall look solely to their
insurance companies or any other parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Collateral

22

--------------------------------------------------------------------------------

Exhibit 10.11

Agent, the Holders, the other Secured Parties or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Collateral Agent, the Holders, the other Secured
Parties and their agents and employees; and
(ii)      the designation of any form, type or amount of insurance coverage by
the Collateral Agent under this Section 4.06 shall in no event be deemed a
representation, warranty or advice by the Collateral Agent, the Holders or the
other Secured Parties that such insurance is adequate for the purposes of the
business of the Borrower and the Subsidiaries or the protection of their
properties.
ARTICLE V    
Remedies
SECTION 5.01.      Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the First Priority Agent on demand, and it is agreed that the
First Priority Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the First Priority Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the First Priority
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under the
applicable Uniform Commercial Code or other applicable law or in equity. Without
limiting the generality of the foregoing, each Grantor agrees that the First
Priority Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral securing the Secured Obligations at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the First Priority Agent shall deem appropriate. The First
Priority Agent shall be authorized in connection with any sale of a security (if
it deems it advisable to do so) pursuant to the foregoing to restrict the
prospective bidders or purchasers to persons who represent and agree that they
are purchasing such security for their own account, for investment, and not with
a view to the distribution or sale thereof. Upon consummation of any such sale
of Collateral pursuant to this Section 5.01 the First Priority Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the

23

--------------------------------------------------------------------------------

Exhibit 10.11

property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
To the extent any notice is required by applicable law, the First Priority Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the intention of the
First Priority Agent to make any sale of Collateral. Such notice, in the case of
a public sale, shall state the time and place for such sale and, in the case of
a sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the First Priority Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the First Priority Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The First
Priority Agent may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the First Priority Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
First Priority Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the First Priority Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the First Priority Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the First Priority Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

24

--------------------------------------------------------------------------------

Exhibit 10.11

SECTION 5.02.      Application of Proceeds. (a) Subject to the provisions of the
Intercreditor Agreements, the Collateral Agent shall promptly apply the
proceeds, moneys or balances of any collection or sale of Collateral, including
any such Collateral consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
and the Trustee in connection with such collection or sale or otherwise in
connection with this Agreement, any other Note Document or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent or the Trustee hereunder or under
any other Note Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Note Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Collateral Agent under any Note Document in its
capacity as such;
SECOND, to the payment in full of the other Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Secured Obligations
owed to them on the date of any such distribution); and
THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall, subject to the provisions of the Intercreditor
Agreements, have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the First Priority Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the First Priority Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the First Priority
Agent or such officer or be answerable in any way for the misapplication
thereof.
SECTION 5.03.      Securities Act, Etc. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor acknowledges and agrees that in light

25

--------------------------------------------------------------------------------

Exhibit 10.11

of such restrictions and limitations, the Collateral Agent, in its sole and
absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws or, to the
extent applicable, Blue Sky or other state securities laws and (b) may approach
and negotiate with a single potential purchaser to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
5.03 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells.
ARTICLE VI    
Indemnity, Subrogation and Subordination
SECTION 6.01.      Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Company agrees that (a) in the event a payment shall
be made by any Subsidiary Grantor under the Note Documents in respect of any
Guarantor Obligation of the Company, the Company shall indemnify such Subsidiary
Grantor for the full amount of such payment and such Subsidiary Grantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Subsidiary
Grantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part an obligation owed to any Secured Party
by the Company, the Company shall indemnify such Subsidiary Grantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.
SECTION 6.02.      Contribution and Subrogation. Each Subsidiary Grantor (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Grantor hereunder in respect of
any Guarantor Obligation, or assets of any other Subsidiary Grantor shall be
sold pursuant to any Collateral Document to satisfy any Secured Obligation owed
to any Secured Party and such other Subsidiary Grantor (the “Claiming Party”)
shall not have been fully indemnified by the Company as provided in Section 6.01
hereof, the Contributing Party shall indemnify the Claiming Party in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Subsidiary Grantor becoming a party hereto pursuant to Section 7.16 hereof, the
date of the supplement hereto executed and delivered by such Subsidiary
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming Party to
the extent of such payment.

26

--------------------------------------------------------------------------------

Exhibit 10.11

SECTION 6.03.      Subordination; Subrogation. (a)   Subject to the limitations
set forth in Section 10.02 and Section 11.02 of the Indenture, to the extent
permitted by law and to the extent to do so would not constitute unlawful
financial assistance, each Grantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Grantor by each other Grantor
(the “Subordinated Obligations”) to the Secured Obligations (other than
contingent or unliquidated obligations or liabilities) owed by it to the extent
and in the manner hereinafter set forth in this Section 6.03:
(i)      Prohibited Payments, Etc. Each Grantor may receive payments from any
other Grantor on account of the Subordinated Obligations. After the occurrence
and during the continuance of any Event of Default, upon the Collateral Agent’s
request, as directed in writing by the Holders of a majority in aggregate
principal amount of the then outstanding Notes, no Grantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations until the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) have been paid in full in cash.
(ii)      Prior Payment of Secured Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Grantor, each Grantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Secured Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
U.S. Bankruptcy Code or any other U.S. federal, state bankruptcy, insolvency,
receivership or similar law in any jurisdiction, whether or not constituting an
allowed claim in such proceeding (“Post-Petition Interest”)) (other than
contingent or unliquidated obligations or liabilities) before such Grantor
receives payment of any Subordinated Obligations.
(iii)      Turn-Over. After the occurrence and during the continuance of any
Event of Default, each Grantor shall, upon the Collateral Agent’s request, as
directed in writing by the Holders of a majority in aggregate principal amount
of the then outstanding Notes, collect, enforce and receive payments on account
of the Subordinated Obligations as trustee for (or, in any jurisdiction whose
law does not include the concept of trusts, for the account of) the Secured
Parties and deliver such payments to the First Priority Agent on account of the
Secured Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Grantor under the other provisions
of this Agreement.
(iv)      Collateral Agent Authorization. Subject to the Intercreditor
Agreements and after the occurrence and during the continuance of any Event of
Default, the Collateral Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Grantor, to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and to apply any amounts received thereon to the Secured Obligations
(including any and all Post-Petition Interest), and (ii) to require each Grantor
(A) to collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Collateral Agent for application to the Secured Obligations (including any and
all Post-

27

--------------------------------------------------------------------------------

Exhibit 10.11

Petition Interest).
(b)      Subject to the limitations set forth in Section 10.02 and Section 11.02
of the Indenture, each Grantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Company, any other Grantor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Grantor’s obligations
under or in respect of this Agreement or any other Note Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Company, any other Grantor or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company, any other Grantor or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Secured Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash, and
each Grantor agrees that it will not be entitled to bring any action, claim,
suit or other proceeding in respect of any right it may have in respect of any
payment on its Guarantee or other obligation hereunder until such time. If any
amount shall be paid to any Grantor in violation of the immediately preceding
sentence at any time prior to the payment in full in cash of the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
and all other amounts payable under this Agreement, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Grantor and shall forthwith be
paid or delivered to the First Priority Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Secured Obligations and all other amounts payable under this Agreement, whether
matured or unmatured, in accordance with the terms of the Note Documents, or to
be held as Collateral for any Secured Obligations or other amounts payable under
such guarantee thereafter arising. If (i) any Grantor shall make payment to any
Secured Party of all or any part of the Secured Obligations, and (ii) all of the
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement shall have been
paid in full in cash, the Collateral Agent will, at such Grantor’s request and
expense, execute and deliver to such Grantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Grantor of an interest in the Secured
Obligations resulting from such payment made by such Grantor pursuant to this
Agreement.
ARTICLE VII    
Miscellaneous
SECTION 7.01.      Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 15.01 of the Indenture. All communications and notices
hereunder to any Grantor shall be given to it in care of the Company, with such
notice to be given as provided in Section 15.01 of the Indenture.

28

--------------------------------------------------------------------------------

Exhibit 10.11

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, facsimile transmission or
other similar unsecured electronic methods. If the party elects to give the
Collateral Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s understanding of such instructions
shall be deemed controlling. The Collateral Agent shall not be liable for any
losses, costs or expenses arising directly or indirectly from the its reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The party
providing electronic instructions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Collateral Agent, including without limitation the risk of the Collateral Agent
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.


SECTION 7.02.      [RESERVED].
SECTION 7.03.      Limitation By Law. All rights, remedies and powers provided
in this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
SECTION 7.04.      Binding Effect; Several Agreement. This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as contemplated or permitted by
this Agreement or the Indenture. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released with respect to any party without the approval of any other
party and without affecting the obligations of any other party hereunder.
SECTION 7.05.      Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent (unless
permitted under the Indenture).
SECTION 7.06.      Collateral Agent’s Fees and Expenses; Indemnification.

29

--------------------------------------------------------------------------------

Exhibit 10.11

(a)  The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.07 of
the Indenture.
(b)      Without limitation of its indemnification obligations under the other
Note Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent against, and hold harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (except the allocated cost of in-house counsel),
incurred by or asserted against Collateral Agent arising out of, in connection
with, or as a result of (i) the execution, delivery or performance of this
Agreement or any other Note Document to which such Grantor is a party or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the transactions contemplated hereby or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not the Collateral Agent is a party thereto; provided
that such indemnity shall not be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Collateral Agent.
(c)      Any such amounts payable as provided hereunder shall be additional Note
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Note Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Note Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.
SECTION 7.07.      Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreements, each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. The
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral; (e)
to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or

30

--------------------------------------------------------------------------------

Exhibit 10.11

any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement (in accordance with its terms), as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
SECTION 7.08.      Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.09.      Waivers; Amendment. (a)  No failure or delay by the
Collateral Agent, the Trustee or any Holder of the Notes in exercising any
right, power or remedy hereunder or under any other Note Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Collateral Agent, the Trustee and the Holders of the Notes hereunder and
under the other Note Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.09, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the issuance of the Notes shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Collateral Agent, the Trustee or any Holder of the Notes may have had notice
or knowledge of such Default or Event of Default at the time. No notice or
demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances.
(b)      Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Article 9 of the Indenture.
SECTION 7.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT. EACH PARTY
HERETO (A)

31

--------------------------------------------------------------------------------

Exhibit 10.11

CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.
SECTION 7.11.      Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Note Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 7.12.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed original.
SECTION 7.13.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 7.14.      Jurisdiction; Consent to Service of Process. (a)  Each party
to this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Note Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent, the Trustee or any Holder of the Notes may otherwise have to
bring any action or proceeding relating to this Agreement or any other Note
Document against any Grantor, or its properties, in the courts of any
jurisdiction.
(b)      Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Note Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

32

--------------------------------------------------------------------------------

Exhibit 10.11

SECTION 7.15.      Termination or Release. (a)  This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Secured Obligations when all the outstanding
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds.
(b)      A Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Indenture as a result of which such Grantor ceases to be a Subsidiary of the
Company or otherwise ceases to be a Grantor.
(c)      The Security Interest in any Collateral shall be released to the extent
provided in Section 14.07 of the Indenture or Section 2.04 of the First Lien
Priority Intercreditor Agreement.
(d)      In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 7.15, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Grantor such of the Pledged Collateral so
released that may be in the possession of the Collateral Agent that has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement (subject, however, to the obligations of the Collateral Agent under
the Intercreditor Agreements). Any execution and delivery of documents pursuant
to this Section 7.15 shall be without recourse to or warranty by the Collateral
Agent.
SECTION 7.16.      Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 4.15 of the Indenture of an instrument in the form of Exhibit I hereto
(with such additions to such form as the Collateral Agent and the Company may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.
SECTION 7.17.      No Limitations, Etc. (a)   Except for termination of a
Grantor’s obligations hereunder as expressly provided for in Section 7.15 or,
with respect to any Subsidiary Grantor that becomes a party hereto pursuant to
Section 7.16 or otherwise, in any Supplement to this Agreement, the obligations
of each Grantor hereunder and grant of security interests by such Grantor shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of, and all rights of the
Collateral Agent hereunder, the Security Interest in the Article 9 Collateral,
the security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of, the
invalidity, illegality or unenforceability of the Secured Obligations (including
with respect to any guarantee under the Indenture) or otherwise (other than
defense of payment or performance).

33

--------------------------------------------------------------------------------

Exhibit 10.11

Without limiting the generality of the foregoing, all rights of the Collateral
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Grantor
hereunder, to the fullest extent permitted by applicable law, shall not be
discharged or impaired or otherwise affected by, and shall be absolute and
unconditional irrespective of, and each Grantor hereby waives any defense to the
enforcement hereof by reason of:
(i)      the failure of the Collateral Agent or any other Secured Party to
assert any claim or demand or to exercise or enforce any right or remedy under
the provisions of any Note Document or otherwise;
(ii)      any rescission, waiver, amendment or modification of, increase in the
Secured Obligations with respect to, or any release from any of the terms or
provisions of, any Note Document or any other agreement, including with respect
to any Grantor under this Agreement;
(iii)      the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Secured Obligations, including with
respect to any Grantor under this Agreement;
(iv)      any default, failure or delay, willful or otherwise, in the
performance of the Secured Obligations, including with respect to any Grantor
under this Agreement;
(v)      any other act or omission that may or might in any manner or to any
extent vary the risk of the Company or any Grantor or otherwise operate as a
discharge of the Company or any Grantor as a matter of law or equity (other than
the payment in full in cash or immediately available funds of all the Secured
Obligations);
(vi)      any illegality, lack of validity or enforceability of any Secured
Obligation, including with respect to any Grantor under this Agreement;
(vii)      any change in the corporate existence, structure or ownership of any
Grantor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting a Grantor or its assets or any resulting release or
discharge of any Secured Obligation, including with respect to any Grantor under
the Indenture;
(viii)      the existence of any claim, set-off or other rights that the Grantor
may have at any time against any other Grantor, the Collateral Agent, the
Trustee or any other corporation or person, whether in connection herewith or
any unrelated transactions, provided that nothing herein will prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
(ix)      any action permitted or authorized hereunder; or
(x)      any other circumstance (including without limitation, any statute of

34

--------------------------------------------------------------------------------

Exhibit 10.11

limitations) or any existence of or reliance on any representation by the
Collateral Agent or the Trustee that might otherwise constitute a defense to, or
a legal or equitable discharge of, the Company or the Grantor or any other
guarantor or surety.
Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Secured Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Secured Obligations, all
without affecting the obligations of any Grantor hereunder.
(b)      To the fullest extent permitted by applicable law, each Grantor waives
any defense based on or arising out of any defense of any other Grantor or the
unenforceability of the Secured Obligations, including with respect to any
Guarantor under the Indenture, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Grantor, other than the
payment in full in cash or immediately available funds of all the Secured
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Secured Obligations, make any
other accommodation with any other Grantor or exercise any other right or remedy
available to them against any other Grantor, without affecting or impairing in
any way the liability of any Grantor hereunder except to the extent the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Grantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Grantor against any other Grantor, as the case may
be, or any security.
SECTION 7.18.      Secured Party Authorizations and Indemnifications. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party other than the Collateral Agent (whether or not a signatory
hereto) shall be deemed irrevocably, to the maximum extent permitted by law, (a)
to consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.
SECTION 7.19.      Securitization Acknowledgements. For purposes of this Section
7.19, capitalized terms used herein and not otherwise defined in this Agreement
shall have the meanings assigned to such terms in the Transfer and Servicing
Agreement, dated April

35

--------------------------------------------------------------------------------

Exhibit 10.11

25, 2000 (the “Transfer and Servicing Agreement”), among Apple Ridge Services
Corporation (“ARSC”), Cartus Corporation (“Cartus”), Cartus Financial
Corporation (“CFC”), Apple Ridge Funding LLC (“ARF”) and U.S. Bank National
Association (the “Apple Ridge Trustee”), or, if not defined therein, as assigned
to such terms in the “Purchase Agreement”, “Receivables Purchase Agreement” or
“Indenture” referred to therein, in each case as each such agreement has been
amended by (I) that certain Amendment, Agreement and Consent, dated December 20,
2004, (II) that certain Second Omnibus Amendment, dated January 31, 2005, (III)
that certain Amendment, Agreement and Consent, dated January 30, 2006, (IV) that
certain Third Omnibus Amendment, Agreement and Consent, dated May 12, 2006, (V)
that certain Fourth Omnibus Amendment, dated November 29, 2006, (VI) that
certain Fifth Omnibus Amendment, dated April 10, 2007, (VII) that certain Sixth
Omnibus Amendment, dated June 6, 2007 and (VIII) that certain Seventh Omnibus
Amendment, dated as of December 14, 2011. Conformed copies of the Transfer and
Servicing Agreement, the Purchase Agreement, the Receivables Purchase Agreement
and the Indenture are collectively attached to this Agreement as Exhibit II.
Subsequent references in this Section 7.19(a) to ARSC, Cartus and CFC below
shall mean and be references to such corporations as they currently exist but
shall also include references to any limited liability companies which succeed
to the assets and liabilities of such companies in connection with a conversion
of any such corporation into a limited liability company. The Collateral Agent
acknowledges and agrees, and each Secured Party by its holding a Note and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:


(i)      Each Secured Party hereby acknowledges that (A) CFC is a limited
purpose corporation whose primary activities are restricted in its certificate
of incorporation to purchasing Cartus Purchased Assets (originally referred to
as CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of notes
issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Apple Ridge Notes”), pledging such Pool Receivables to the Apple
Ridge Trustee and such other activities as it deems necessary or appropriate to
carry out such activities.
(ii)      Each Secured Party hereby acknowledges and agrees that (A) the
foregoing transfers are intended to be true and absolute sales as a result of
which Cartus has no right, title and interest in and to any of the Cartus
Purchased Assets, any Homes acquired by CFC in connection therewith or any CFC
Receivables, including any Related

36

--------------------------------------------------------------------------------

Exhibit 10.11

Property relating thereto, any proceeds thereof or earnings thereon
(collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF is a Grantor,
(C) such Secured Party is not a creditor of, and has no recourse to, CFC, ARSC
or ARF pursuant to the Indenture or any other Note Document, and (D) such
Secured Party has no lien on or claim, contractual or otherwise, arising under
the Indenture or any other Note Document to the Pool Assets (whether now
existing or hereafter acquired and whether tangible or intangible); provided
that nothing herein shall limit any rights the Secured Parties may have to any
proceeds or earnings which are transferred from time to time to Cartus by CFC,
ARSC or ARF.
(iii)      No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Apple Ridge Notes; provided that the foregoing
shall not limit the right of any Secured Party to file any claim in or otherwise
take any action (not inconsistent with the provisions of this Section 7.19(a))
permitted or required by applicable law with respect to any insolvency
proceeding instituted against CFC, ARSC or ARF by any other person.
(iv)      Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Apple Ridge Trustee, shall
have a first and prior claim to the Pool Assets, and any claim or rights the
Secured Parties may have to the Pool Assets, contractual or otherwise, shall be
subject to the prior claims of the Apple Ridge Trustee and the holders of the
Apple Ridge Notes until all amounts owing under the Apple Ridge Indenture shall
have been paid in full, and the Secured Parties agree, upon written request
thereof, to turn over to the Apple Ridge Trustee any amounts received contrary
to the provisions of this clause (iv).
(v)      In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Apple Ridge Notes, exercise any
rights it may have under this Agreement (x) to foreclose on the Equity Interests
of CFC or (y) to exercise any voting rights with respect to the Equity Interests
of CFC, including any rights to nominate, elect or remove the independent
members of the board of directors or managers of CFC or rights to amend the
organizational documents of CFC, or (B) until one year and one day after the
date on which all Apple Ridge Notes have been paid in full, exercise any voting
rights it may have to institute a voluntary bankruptcy proceeding on behalf of
CFC.
(vi)      Each Secured Party hereby covenants and agrees that it will not agree
to

37

--------------------------------------------------------------------------------

Exhibit 10.11

any amendment, supplement or other modification of this Section 7.19(a) without
the prior written consent of the Apple Ridge Trustee. Each Secured Party further
agrees that the provisions of this Section 7.19(a) are made for the benefit of,
and may be relied upon and enforced by, the Apple Ridge Trustee and that the
Apple Ridge Trustee shall be a third party beneficiary of this Section 7.19(a).
SECTION 7.20.      Successor Collateral Agent. The Collateral Agent may resign
as collateral agent hereunder by giving not less than 30 days’ prior written
notice to the Trustee and the Holders of the Notes. If the Collateral Agent
shall resign as collateral agent under this Agreement, then either (a)  a
successor collateral agent shall be appointed pursuant to the Indenture, or
(b) if a successor collateral agent shall not have been so appointed and
approved within the 30 day period following the Collateral Agent’s notice to the
Trustee and the Holders of the Notes of its resignation, then the Collateral
Agent may petition, at the expense of the Company, any court of competent
jurisdiction for the appointment of a successor collateral agent that shall
serve as collateral agent until such time as a successor collateral agent is
appointed pursuant to the Indenture. Upon its appointment, such successor
collateral agent shall succeed to the rights, powers and duties as collateral
agent, and the term “Collateral Agent” under this Agreement and “Collateral
Agent” under this Agreement and any other Collateral Document shall mean such
successor, effective upon its appointment, and the former collateral agent’s
rights, powers and duties as collateral agent shall be terminated without any
other or further act or deed on the part of such former collateral agent or any
of the parties to this Agreement.
.
ARTICLE VIII    
The Collateral Agent
SECTION 8.01.      The Collateral Agent. The Bank of New York Mellon Trust
Company, N.A. has been appointed Collateral Agent for the Secured Parties
pursuant to the Indenture. It is expressly understood and agreed that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Indenture, and that the Collateral Agent has agreed to act
(and any successor collateral agent shall act) as such hereunder only on the
express conditions contained in the Indenture and the other Note Documents. Any
successor collateral agent appointed pursuant to the Indenture shall be entitled
to all the rights, interests and benefits of the Collateral Agent hereunder. The
Collateral Agent’s sole duty, other than the obligations under the Intercreditor
Agreements, with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account, subject to the terms of the
Intercreditor Agreements. Beyond such duty, the Collateral Agent shall have no
duty as to any Collateral in its possession or control or any income thereon or
as to preservation of rights against prior parties or any other rights
pertaining thereto and the Collateral Agent shall not be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the

38

--------------------------------------------------------------------------------

Exhibit 10.11

Collateral.


In addition, the rights, privileges, protections, immunities and benefits given
to the Trustee and the Collateral Agent under the Indenture, including, without
limitation, the right to be indemnified, are incorporated herein as if set forth
herein in full and shall be extended to, and shall be enforceable by, the
Collateral Agent hereunder and under the other Collateral Documents, and by each
agent, custodian and other Person employed to act hereunder or thereunder.


Without limiting the foregoing, in no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder or under any other Collateral Document arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Collateral Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances


ARTICLE IX    
The Intercreditor Agreements
SECTION 9.01.      The Intercreditor Agreements. Notwithstanding any provision
to the contrary, the liens and security interests granted to the Collateral
Agent pursuant to this Agreement, and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of the Intercreditor
Agreements and this Agreement, the terms of the Intercreditor Agreement shall
govern.


[Signature Page Follows]



39

--------------------------------------------------------------------------------

Exhibit 10.11

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


DOMUS INTERMEDIATE HOLDINGS CORP.,


by
/s/ Anthony E. Hull            
Name:    Anthony E. Hull
Title:    Chief Financial Officer






REALOGY CORPORATION,


by
/s/ Anthony E. Hull            
Name:    Anthony E. Hull
Title:    Chief Financial Officer


--------------------------------------------------------------------------------

Exhibit 10.11



CARTUS CORPORATION
CDRE TM LLC
NRT INSURANCE AGENCY, INC.
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC
SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC
WREM, INC.




By: /s/ Anthony E. Hull            
Name:
Anthony E. Hull

Title:     Chief Financial Officer






--------------------------------------------------------------------------------

Exhibit 10.11

CARTUS ASSET RECOVERY CORPORATION
CARTUS PARTNER CORPORATION
LAKECREST TITLE, LLC
NRT PHILADELPHIA LLC
REFERRAL NETWORK LLC






By: /s/ Anthony E. Hull            
Name:
Anthony E. Hull

Title:
Executive Vice President & Treasurer







--------------------------------------------------------------------------------

Exhibit 10.11

AMERICAN TITLE COMPANY OF HOUSTON
ATCOH HOLDING COMPANY
BURNET TITLE LLC
BURNET TITLE HOLDING LLC
BURROW ESCROW SERVICES, INC.
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING LLC
FIRST CALIFORNIA ESCROW CORPORATION
FRANCHISE SETTLEMENT SERVICES LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
GUARDIAN TITLE COMPANY
GULF SOUTH SETTLEMENT SERVICES, LLC
KEYSTONE CLOSING SERVICES LLC
MARKET STREET SETTLEMENT GROUP LLC
MID-ATLANTIC SETTLEMENT SERVICES LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
NRT SETTLEMENT SERVICES OF TEXAS LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TAW HOLDING INC.
TEXAS AMERICAN TITLE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TITLE RESOURCES INCORPORATED
TRG SERVICES, ESCROW, INC.
TRG SETTLEMENT SERVICES, LLP
WAYDAN TITLE, INC.
WEST COAST ESCROW COMPANY




By: /s/ Thomas N. Rispoli            
Name:
Thomas N. Rispoli

Title:
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.11

BETTER HOMES AND GARDENS REAL ESTATE LLC
BETTER HOMES AND GARDENS REAL ESTATE
LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
WORLD REAL ESTATE MARKETING LLC






By: /s/ Andrew G. Napurano            
Name:
Andrew G. Napurano

Title:    Chief Financial Officer




--------------------------------------------------------------------------------

Exhibit 10.11

ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.
COLORADO COMMERCIAL, LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
NRT ARIZONA LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA REFERRAL LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT COMMERCIAL UTAH LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC






By: /s/ Kevin R. Greene                
Name:    Kevin R. Greene
Title:    Chief Financial Officer




--------------------------------------------------------------------------------

Exhibit 10.11

NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PITTSBURGH LLC
NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC
REFERRAL NETWORK, LLC
REFERRAL NETWORK PLUS, INC.
SOTHEBY’S INTERNATIONAL REALTY, INC.
SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC
THE SUNSHINE GROUP (FLORIDA) LTD. CORP.
THE SUNSHINE GROUP, LTD.
VALLEY OF CALIFORNIA, INC.






By: /s/ Kevin R. Greene                 
Name:    Kevin R. Greene
Title:    Chief Financial Officer


--------------------------------------------------------------------------------

Exhibit 10.11

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent,


by
/s/ Leslie Lockhart            
Name: Leslie Lockhart
Title: Senior Associate






--------------------------------------------------------------------------------

Exhibit 10.11



Schedule I to the
First Lien Priority
Collateral Agreement


EQUITY INTERESTS
Issuer
Issued and
Outstanding Equity Interests
Type of Equity Interest
Owner and Percentage of Equity Interest
Certificate Number
Alpha Referral Network LLC
100%
Common Stock
Coldwell Banker Residential Referral Network - 100%
Uncertificated
American Title Company of Houston
1,000
Common Stock
ATCOH Holding Company - 100%
3
ATCOH Holding Company
160
Common Stock
Texas American Title Company - 100%
16
Better Homes and Gardens Real Estate Licensee LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Better Homes and Gardens Real Estate LLC
100%
Membership Units
Realogy Services Group LLC
Uncertificated
Burgdorff LLC
100%
Membership Units
NRT LLC
Uncertificated
Burnet Realty LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Burnet Title Holding LLC
10,000
Membership Interests
Title Resource Group LLC - 100%
8
Burnet Title LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
Burrow Escrow Services, Inc.
1,000
Common Stock
Title Resource Group LLC - 100%
3 (no stock pledge)
Career Development Center, LLC
100
Common Stock
NRT Arizona LLC - 100%
2
Cartus Asset Recovery Corporation
1,000
Common Stock
Cartus Corporation - 100%
2
Cartus B.V.
18,000
Common Stock
Cartus Corporation - 65%
Uncertificated
Cartus Corporation
850
Common Stock
Realogy Services Group LLC - 100%
5
Cartus Relocation Canada Limited
13;
52
Common Stock
Cartus Corporation - 65%
CA-1
CB-1
Cartus Financial Corporation
1,000
Common Stock
Cartus Corporation - 100%
3


I -1

--------------------------------------------------------------------------------

Exhibit 10.11

Cartus Holdings Limited
4,875,000
Ordinary Shares
Cartus Corporation - 65%
6
Cartus India Private Limited
16,575
Common Stock
Cartus Corporation - 65%
1
Cartus Partner Corporation
100
Common Stock
Cartus Corporation - 100%
2
Cartus Relocation Canada Limited (UK)
100
Ordinary Shares
Cartus Corporation - 65%
4
Cartus Relocation Corporation
1,000
Common Stock
Cartus Corporation - 100%
2
Cartus Relocation Hong Kong Limited
10,000
Ordinary Shares
Cartus Corporation - 65%
Uncertificated
Cartus Relocation Limited (UK)
100
Ordinary Shares
Cartus Corporation - 65%
7
Cartus Sarl
200
Common Stock
Cartus Corporation - 65%
Uncertificated
Cartus SAS
348,000
Common Stock
Cartus Corporation - 65%
Uncertificated
CB Commercial NRT Pennsylvania LLC
100%
Membership Units
NRT Pittsburgh LLC - 100%
Uncertificated
CDRE TM LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Century 21 Real Estate LLC
1,000
Membership Units
Realogy Services Group LLC - 100%
9
CGRN, Inc.
100
Common Stock
Realogy Services Group LLC - 100%
4
Coldwell Banker Commercial Pacific Properties LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Coldwell Banker LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Coldwell Banker Pacific Properties LLC
100%
Membership Units
Coldwell Banker Real Estate Services LLC
100%
Coldwell Banker Real Estate LLC
100%
Membership Units
Coldwell Banker LLC - 100%
Uncertificated
Coldwell Banker Real Estate Services LLC
100%
Membership Units
Coldwell Banker Residential Real Estate LLC - 100%
Uncertificated
Coldwell Banker Residential Brokerage Company
1,000
Common Stock
Coldwell Banker Residential Brokerage LLC - 100%
9
Coldwell Banker Residential Brokerage LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Coldwell Banker Residential Real Estate LLC
100%
Membership Units
Coldwell Banker Residential Brokerage LLC - 100 %
Uncertificated
Coldwell Banker Residential Referral Network
1,000
Common Stock
Coldwell Banker Residential Brokerage LLC - 100%
5


I -2

--------------------------------------------------------------------------------

Exhibit 10.11

Coldwell Banker Residential Referral Network, Inc.
100
Common Stock
NRT Pittsburgh LLC - 100%
25
Colorado Commercial, LLC
100%
Membership Interests
NRT Colorado LLC - 100%
Uncertificated
Cornerstone Title Company
100
Common Stock
Title Resource Group Holdings LLC - 100%
4
Equity Title Company
6,000
Common Stock
Title Resource Group LLC - 100%
52
Equity Title Messenger Service Holding LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
ERA Franchise Systems LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
First California Escrow Corporation
100
Common Stock
Title Resource Group Affiliates Holdings LLC - 100%
2
Franchise Settlement Services LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
Global Client Solutions LLC
100%
Membership Units
Realogy Franchise Group LLC - 100%
Uncertificated
Guardian Holding Company
100
Common Stock
Title Resource Group LLC - 100%
3
Guardian Title Agency, LLC
100
Membership Units
Title Resource Group LLC - 100%
5
Guardian Title Company
7,000
Common Stock
Title Resource Group LLC - 100%
7
Gulf South Settlement Services, LLC
100
Membership Units
Title Resource Group Affiliates Holdings LLC - 100%
1
Home Referral Network LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Jack Gaughen LLC
100%
Membership Units
NRT Mid-Atlantic LLC - 100%
Uncertificated
Keystone Closing Services LLC
50
Membership Units
Title Resource Group LLC - 100%
4
Lakecrest Title, LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
Market Street Settlement Group LLC
100%
Membership Units
Title Resource Group Holdings LLC - 100%
Uncertificated
Mid-Atlantic Settlement Services LLC
350
Membership Interests
Title Resource Group LLC - 100%
1
National Coordination Alliance LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
NRT Arizona Commercial LLC
100%
Membership Units
NRT Arizona LLC - 100%
Uncertificated
NRT Arizona LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Arizona Referral LLC
100%
Membership Units
NRT Arizona LLC - 100%
Uncertificated
NRT Colorado LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Columbus LLC
100%
Membership Units
Coldwell Banker Residential Real Estate LLC - 100%
Uncertificated


I -3

--------------------------------------------------------------------------------

Exhibit 10.11

NRT Commercial LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Commercial Utah LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Development Advisors LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Devonshire LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Hawaii Referral, LLC
100
Membership Units
NRT LLC - 100%
1
NRT Insurance Agency, Inc.
1,000
Common Stock
NRT LLC - 100%
3
NRT LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
NRT Mid-Atlantic LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Missouri LLC
100%
Membership Units
Coldwell Banker Residential Brokerage LLC - 100%
Uncertificated
NRT Missouri Referral Network LLC
100%
Membership Units
Coldwell Banker Residential Referral Network - 100%
Uncertificated
NRT New England LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT New York LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Northfork LLC
100%
Membership Units
NRT New York LLC - 100%
Uncertificated
NRT Philadelphia LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Pittsburgh LLC
100%
Membership Units
Coldwell Banker Residential Real Estate LLC - 100%
Uncertificated
NRT Referral Network LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Relocation LLC
100
Membership Units
Realogy Operations LLC - 100%
2
NRT REOExperts LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Settlement Services of Missouri LLC
100%
Membership Units
Title Resource Group LLC
Uncertificated
NRT Settlement Services of Texas LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
NRT Sunshine Inc.
100
Common Stock
NRT LLC - 100%
1
NRT Texas LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT Utah LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
NRT West, Inc.
100
Common Stock
NRT LLC - 100%
1
ONCOR International LLC
100
Membership Units
Realogy Franchise Group LLC - 100% [f/k/a Realogy Franchise Group, Inc.]
2
Primacy Relocation Consulting (Shanghai) Co., Ltd.
100%
Common Stock
Cartus Corporation - 65%
Uncertificated


I -4

--------------------------------------------------------------------------------

Exhibit 10.11

Processing Solutions LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
Real Estate Referral LLC
100%
Membership Units
NRT New England LLC - 100%
Uncertificated
Real Estate Referrals LLC
100%
Membership Units
NRT Mid-Atlantic LLC - 100%
Uncertificated
Real Estate Services LLC
100%
Membership Units
NRT LLC - 100%
Uncertificated
Realogy Blue Devil Holdco LLC
65
Membership Units
Coldwell Banker Real Estate LLC [f/k/a Coldwell Banker Real Estate Corporation]
- 65%
1
Realogy Cavalier Holdco, LLC
65
Membership Units
Cartus Corporation - 65%
2
Realogy Corporation
100
Common Stock
Domus Intermediate Holdings Corp. - 100%
2
Realogy Franchise Group LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Realogy Global Services LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Realogy Licensing LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Realogy Operations LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Realogy Services Group LLC
100
Membership Units
Realogy Corporation - 100%
2
Realogy Services Venture Partner LLC
100%
Common Stock
Realogy Services Group LLC - 100%
Uncertificated
Referral Associates of New England LLC
100%
Membership Units
NRT New England LLC - 100%
Uncertificated
Referral Network LLC
100
Common Stock
Coldwell Banker Residential Referral Network - 100%
26
Referral Network Plus, Inc.
1,000
Common Stock
Coldwell Banker Residential Brokerage Company - 100%
2
Referral Network, LLC
100%
Membership Interests
NRT Colorado LLC - 100%
Uncertificated
Secured Land Transfers LLC
100%
Membership Interests
Title Resource Group LLC - 100%
Uncertificated
Sotheby's International Realty Affiliates LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Sotheby's International Realty Licensee LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Sotheby's International Realty Referral Company, LLC
100
Membership Units
Sotheby's International Realty, Inc. - 100%
1
Sotheby's International Realty, Inc.
8,333
Common Stock
NRT LLC - 100%
6
St. Joe Title Services LLC
100%
Membership Interests
Title Resource Group LLC - 100%
Uncertificated
TAW Holding Inc.
750
Common Stock
ATCOH Holding Company - 100%
12


I -5

--------------------------------------------------------------------------------

Exhibit 10.11

Texas American Title Company
450
Common Stock
Title Resource Group LLC - 100%
13
The Sunshine Group (Florida) Ltd. Corp.
1,000
Common Stock
NRT Sunshine, Inc. - 100%
6
The Sunshine Group, Ltd.
1,000
Common Stock
NRT Sunshine Inc. - 100%
3
Title Resource Group Affiliates Holdings LLC
100%
Membership Units
Title Resource Group Holdings LLC - 100%
Uncertificated
Title Resource Group Holdings LLC
100%
Membership Units
Title Resource Group LLC - 100%
Uncertificated
Title Resource Group LLC
100%
Membership Units
Realogy Services Group LLC - 100%
Uncertificated
Title Resource Group Services LLC
100%
Membership Units
St. Joe Title Services LLC - 100%
Uncertificated
Title Resources Incorporated
1,500
Common Stock
TAW Holding Inc. - 100%
1
TRG Services, Escrow, Inc.
100
Common Stock
Realogy Services Group LLC - 100%
1 (Surrendered to California Regulatory Authority)
TRG Settlement Services, LLP
1


99
Partnership Interest
Title Resource Group LLC - 1%


Title Resource Group Services LLC - 99%
4


5
Valley of California, Inc.
1,000
Common Stock
Coldwell Banker Residential Brokerage LLC - 100%
5
Waydan Title, Inc.
1,000
Common Stock
ATCOH Holding Company - 100%
7
West Coast Escrow Company
20,000
Common Stock
NRT LLC - 100% [f/k/a NRT Incorporated]
9 (no stock pledge)
World Real Estate Marketing LLC
100%
Membership Units
Century 21 Real Estate LLC
Uncertificated
WREM, Inc.
100%
Common Stock
World Real Estate Marketing LLC - 100%
1

PLEDGED DEBT SECURITIES
Pledged Global Intercompany Note, dated May 7, 2009



I -6

--------------------------------------------------------------------------------


Schedule II to the
First Lien Priority
Collateral Agreement


INTELLECTUAL PROPERTY OWNED BY GRANTORS
PATENTS AND PATENT APPLICATIONS
US Patent Applications
Owner Name
Type of Patent
Patent Title
Application No.
Realogy Operations LLC
Utility
Methods and Arrangements For Facilitating The Processing of Real Estate
Information
10/167,132
Cartus Corporation
Utility
System and Method of Selecting Freight Forwarding Companies
10/819,813
Cartus Corporation
Utility
System and Method of Selecting Freight Forwarding Companies
13/335,116
Coldwell Banker Real Estate LLC
Utility
System and Method for Searching Real Estate Listings Using Imagery
13/271,512




II -1

--------------------------------------------------------------------------------


TRADEMARKS AND TRADEMARK APPLICATIONS
Realogy Services Group LLC
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
HOMEBASE POWERED BY REALOGY & Design
United States
Realogy Services Group LLC
77581813
3723479
HOUSE IN A GLOBE DESIGN
United States
Realogy Services Group LLC
85101133
 
HOUSE IN A GLOBE DESIGN
United States
Realogy Services Group LLC
85101145
 
HOUSE IN A GLOBE DESIGN
United States
Realogy Services Group LLC
85101152
 
HOUSE IN A GLOBE DESIGN
United States
Realogy Services Group LLC
85101156
 
HOUSE IN A GLOBE DESIGN
United States
Realogy Services Group LLC
85101159
 
OpenHouse.com & Design
United States
Realogy Services Group LLC
77216470
3493594
REALOGY
United States
Realogy Services Group LLC
78810039
3277830
REALOGY
United States
Realogy Services Group LLC
78810051
3277831
REALOGY
United States
Realogy Services Group LLC
78810057
3584743
REALOGY
United States
Realogy Services Group LLC
78810142
3593139
REALOGY (Stylized)
United States
Realogy Services Group LLC
78818186
3277877
REALOGY (Stylized)
United States
Realogy Services Group LLC
78818197
3277878
REALOGY (Stylized)
United States
Realogy Services Group LLC
78818200
3584749
REALOGY (Stylized)
United States
Realogy Services Group LLC
78818203
3581754
REALOGY: THE BUSINESS OF REAL ESTATE
United States
Realogy Services Group LLC
78842038
3277954
REALOGY: THE BUSINESS OF REAL ESTATE
United States
Realogy Services Group LLC
78842043
3581762
REALOGY: THE BUSINESS OF REAL ESTATE
United States
Realogy Services Group LLC
78842046
3581763
REALOGY: THE BUSINESS OF REAL ESTATE
United States
Realogy Services Group LLC
78849192
3277967






II -2

--------------------------------------------------------------------------------


Better Homes and Gardens Real Estate Licensee LLC
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
BROKERMAP
United States
Better Homes and Gardens Real Estate Licensee LLC
77924620
4091533
GREENLIGHT PROGRAM
United States
Better Homes and Gardens Real Estate Licensee LLC
77822354
3792595
HOME SELECTION ASSISTANT
United States
Better Homes and Gardens Real Estate Licensee LLC
77914332
3905924
HOME, FIRST HOME
United States
Better Homes and Gardens Real Estate Licensee LLC
85476108
 





Cartus Corporation
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
CARTUS
Australia
Cartus Corporation
1097159
1097159
CARTUS AND GLOBE DESIGN
Australia
Cartus Corporation
1099707
1099707
CARTUS AND GLOBE DESIGN (in color)
Australia
Cartus Corporation
1100296
1100296
CARTUS RESOURCES
Australia
Cartus Corporation
1097160
1097160
GLOBE DESIGN
Australia
Cartus Corporation
1099706
1099706
GLOBE DESIGN (in color)
Australia
Cartus Corporation
1100295
1100295
CARTUS
Canada
Cartus Corporation
1288571
735956
CARTUS AND GLOBE DESIGN
Canada
Cartus Corporation
1290421
735755
GLOBALNET
Canada
Cartus Corporation
798683
577034
GLOBE DESIGN
Canada
Cartus Corporation
1290423
735769
GLOBE DESIGN (in color)
Canada
Cartus Corporation
1290424
735757
CARTUS
China (People's Republic)
Cartus Corporation
5159090
5159090
CARTUS
China (People's Republic)
Cartus Corporation
5158802
5158802
CARTUS
China (People's Republic)
Cartus Corporation
5158803
5158803
CARTUS
China (People's Republic)
Cartus Corporation
5158804
5158804
CARTUS AND GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168322
5168322
CARTUS AND GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168323
5168323


II -3

--------------------------------------------------------------------------------


CARTUS AND GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168324
5168324
CARTUS AND GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168325
5168325
GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168334
5168334
GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168335
5168335
GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168316
5168316
GLOBE DESIGN
China (People's Republic)
Cartus Corporation
5168317
5168317
GLOBE DESIGN (in color)
China (People's Republic)
Cartus Corporation
5168318
5168318
GLOBE DESIGN (in color)
China (People's Republic)
Cartus Corporation
5168319
5168319
GLOBE DESIGN (in color)
China (People's Republic)
Cartus Corporation
5168320
5168320
GLOBE DESIGN (in color)
China (People's Republic)
Cartus Corporation
5168321
5168321
ONLY RELOCATION. ONLY PRIMACY
China (People's Republic)
Primacy Relocation LLC*
6202280
6202280
ONLY RELOCATION. ONLY PRIMACY
China (People's Republic)
Primacy Relocation LLC*
6202279
6202279
PRIMACY PU BAI SI in Chinese Characters
China (People's Republic)
Primacy Relocation LLC*
7182483
7182483
PRIMACY PU BAI SI in Chinese Characters
China (People's Republic)
Primacy Relocation LLC*
7182482
7182482
PRIMACY PU BAI SI in Chinese Characters
China (People's Republic)
Primacy Relocation LLC*
7843180
7843180
PRIMACY RELOCATION
China (People's Republic)
Primacy Relocation LLC*
6202321
6202321
PRIMACY RELOCATION
China (People's Republic)
Primacy Relocation LLC*
6202322
6202322
PRIMACY RELOCATION (Stylized)
China (People's Republic)
Primacy Relocation LLC*
6202323
6202323
PRIMACY RELOCATION (Stylized)
China (People's Republic)
Primacy Relocation LLC*
6202324
6202324
PU BAI SI (Chinese Characters)
China (People's Republic)
Primacy Relocation LLC*
7186714
7186714
PU BAI SI (Chinese Characters)
China (People's Republic)
Primacy Relocation LLC*
7186713
7186713
PU BAI SI in Chinese Characters
China (People's Republic)
Primacy Relocation LLC*
7843179
7843179
SHORTEN THE DISTANCE
China (People's Republic)
Primacy Relocation LLC*
6202329
6202329
SUNBURST LOGO
China (People's Republic)
Primacy Relocation LLC*
6202325
6202325
SUNBURST LOGO
China (People's Republic)
Primacy Relocation LLC*
6202326
6202326
THE PRIMACY DIFFERENCE
China (People's Republic)
Primacy Relocation LLC*
6202327
6202327
THE PRIMACY DIFFERENCE
China (People's Republic)
Primacy Relocation LLC*
6202328
6202328
CARTUS
European Community
Cartus Corporation
4892832
4892832
CARTUS AND GLOBE DESIGN
European Community
Cartus Corporation
4924023
4924023


II -4

--------------------------------------------------------------------------------


GLOBALNET
European Community
Cartus Corporation
126607
126607
GLOBE DESIGN
European Community
Cartus Corporation
4924031
4924031
GLOBE DESIGN (in color)
European Community
Cartus Corporation
4924049
4924049
CARTUS
Hong Kong
Cartus Corporation
300575721
300575721
CARTUS AND GLOBE DESIGN (in series)
Hong Kong
Cartus Corporation
300583588
300583588
CARTUS RESOURCES
Hong Kong
Cartus Corporation
300575730
300575730
GLOBE DESIGN (in series)
Hong Kong
Cartus Corporation
300583597
300583597
CARTUS
India
Cartus Corporation
1960888
1960888
CARTUS
India
Cartus Corporation
1960889
1960889
CARTUS
India
Cartus Corporation
1960890
1960890
CARTUS
India
Cartus Corporation
1960891
1960891
CARTUS AND GLOBE DESIGN
India
Cartus Corporation
1960896
1960896
CARTUS AND GLOBE DESIGN
India
Cartus Corporation
1960897
 
CARTUS AND GLOBE DESIGN
India
Cartus Corporation
1960898
 
CARTUS AND GLOBE DESIGN
India
Cartus Corporation
1960899
1960899
GLOBE DESIGN
India
Cartus Corporation
1960895
 
GLOBE DESIGN
India
Cartus Corporation
1960894
 
GLOBE DESIGN
India
Cartus Corporation
1960893
 
GLOBE DESIGN
India
Cartus Corporation
1960892
 
PRIMACY & Sunburst Logo (Series of 3)
India
Primacy Relocation LLC*
1677337
1677337
SUNBURST LOGO (series of 3)
India
Primacy Relocation LLC*
1677336
1677336
CARTUS AND GLOBE DESIGN
Mexico
Cartus Corporation
842198
992079
CARTUS
Singapore
Cartus Corporation
T0602094F
T0602094F
CARTUS
Singapore
Cartus Corporation
T0602095D
T0602095D
CARTUS
Singapore
Cartus Corporation
T0602096B
T0602096B
CARTUS
Singapore
Cartus Corporation
T0602097J
T0602097J
CARTUS AND GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603007J
T0603007J
CARTUS AND GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603008I
T0603008I
CARTUS AND GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603009G
T0603009G
CARTUS AND GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603011I
T0603011I
CARTUS RESOURCES
Singapore
Cartus Corporation
T0602099G
T0602099G
CARTUS RESOURCES
Singapore
Cartus Corporation
T0602100D
T0602100D
CARTUS RESOURCES
Singapore
Cartus Corporation
T0602101B
T0602101B
GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603003H
T0603003H


II -5

--------------------------------------------------------------------------------


GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603004F
T0603004F
GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603005D
T0603005D
GLOBE DESIGN (in series)
Singapore
Cartus Corporation
T0603006B
T0603006B
CARTUS
Switzerland
Cartus Corporation
54569/2010
612621
CARTUS AND GLOBE DESIGN
Switzerland
Cartus Corporation
54212/2010
612613
CARTUS AND GLOBE DESIGN (in color)
Switzerland
Cartus Corporation
54213/2010
612614
GLOBE DESIGN
Switzerland
Cartus Corporation
54216/2010
612616
GLOBE DESIGN (in color)
Switzerland
Cartus Corporation
54214/2010
612615
CARTUS
United Kingdom
Cartus Corporation
2412844
2412844
CARTUS AND GLOBE DESIGN (in series)
United Kingdom
Cartus Corporation
2414215
2414215
CARTUS RESOURCES
United Kingdom
Cartus Corporation
2412845
2412845
GLOBE DESIGN (in series)
United Kingdom
Cartus Corporation
2414216
2414216
HOME AND MOVE FROM CARTUS & Gate Design
United Kingdom
Cartus Corporation
2419497
2419497
WE MOVE THE PEOPLE WHO MOVE THE WORLD
United Kingdom
Cartus Corporation
2137549
2137549
CARTUS
United States
Cartus Corporation
78808792
3370574
CARTUS AND GLOBE DESIGN
United States
Cartus Corporation
78817923
3314369
CARTUS AND GLOBE DESIGN
United States
Cartus Corporation
78818045
3314372
CARTUS AND GLOBE DESIGN
United States
Cartus Corporation
78818064
3321204
CARTUS AND GLOBE DESIGN
United States
Cartus Corporation
78818082
3383108
EASYTOUR
United States
Cartus Corporation
78659865
3331185
GLOBALNET
United States
Cartus Corporation
75153284
2198869
GLOBE DESIGN
United States
Cartus Corporation
78817943
3314370
GLOBE DESIGN
United States
Cartus Corporation
78818047
3314373
GLOBE DESIGN
United States
Cartus Corporation
78818069
3321205
GLOBE DESIGN
United States
Cartus Corporation
78818087
3379520
GLOBE DESIGN (in color)
United States
Cartus Corporation
78817954
3314371
GLOBE DESIGN (in color)
United States
Cartus Corporation
78818055
3314374
GLOBE DESIGN (in color)
United States
Cartus Corporation
78818077
3321206
GLOBE DESIGN (in color)
United States
Cartus Corporation
78818090
3379521
HOME AND MOVE
United States
Cartus Corporation
78817256
3372957
HOME AND MOVE & Design
United States
Cartus Corporation
78817258
3372958
MEMBERMOVE
United States
Cartus Corporation
73748964
1554062
MILES FROM HOME
United States
Cartus Corporation
77790815
3792478
MOVEPLUS
United States
Cartus Corporation
85073868
3917108
ONLY RELOCATION. ONLY PRIMACY
United States
Primacy Relocation LLC*
78577432
3060300


II -6

--------------------------------------------------------------------------------


PRIMACY HOME LOANS & DEVICE
United States
Primacy Relocation LLC*
77457745
3579179
PRIMACY RELOCATION & DEVICE
United States
Primacy Relocation LLC*
75622523
2326003
SUNBURST LOGO
United States
Primacy Relocation LLC*
75622522
2316479
WE MOVE THE PEOPLE WHO MOVE THE WORLD
United States
Cartus Corporation
75304946
2455642



*Primacy Relocation LLC* merged into Cartus Corporation as of December 31, 2010,
and Cartus Corporation now owns all of Primacy's marks. Recordal of that merger
has been filed and recordal certificates are pending.

II -7

--------------------------------------------------------------------------------


CDRE TM LLC
Trademark Applications and Registrati
Trademark
Country Name
Owner Name
Application No.
Registration No.
A DIFFERENT KIND OF REAL ESTATE COMPANY
United States
CDRE TM LLC
75789598
2635982
CAPE COD STYLE
United States
CDRE TM LLC
76410655
2971401
CAPE COD STYLE
United States
CDRE TM LLC
76410657
2736246
CORCORAN
United States
CDRE TM LLC
75688924
2533288
CORCORAN
United States
CDRE TM LLC
77251976
3417729
CORCORAN WEXLER
United States
CDRE TM LLC
76315555
2576142
CORNERSTONES OF LIFE PROGRAM & Design
United States
CDRE TM LLC
77119473
3421531
CS and Interlocking Circles Design
United States
CDRE TM LLC
77287785
3418149
FS & Design
United States
CDRE TM LLC
73330013
1228982
FS FRED SANDS REALTORS & Design
United States
CDRE TM LLC
73330014
1228983
GREENWICHSTYLE
United States
CDRE TM LLC
77619262
3639386
IT'S ABOUT LIFE
United States
CDRE TM LLC
78280153
2973564
LEADING AGENTS, LEADING THE WAY
United States
CDRE TM LLC
77022828
3423467
LEAVE IT TO THE EXPERTS
United States
CDRE TM LLC
85201698
4043351
LITCHFIELDCOUNTYSTYLE
United States
CDRE TM LLC
77619263
3639387
LIVE WHO YOU ARE
United States
CDRE TM LLC
78713347
3178618
LOCALINK
United States
CDRE TM LLC
78525869
3110476
MORE BROKER PER SQ FT
United States
CDRE TM LLC
77612078
3635209
NEWYORKCITYSTYLE
United States
CDRE TM LLC
77819231
3858479
OUR TOWN
United States
CDRE TM LLC
78449628
3094142
PREFERRED MOVES
United States
CDRE TM LLC
78871795
3398527
THE CORCORAN GROUP
United States
CDRE TM LLC
75689238
2366134
THE SUNSHINE GROUP LTD
United States
CDRE TM LLC
76408231
2768873
WESTCHESTERSTYLE
United States
CDRE TM LLC
77619264
3918443
WWW.CORCORAN.COM
United States
CDRE TM LLC
75732288
2499454
YOU SHOULD SOBE HERE & Design
United States
CDRE TM LLC
85279992
4048717




II -8

--------------------------------------------------------------------------------


CGRN Inc.
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
CGRN
United States
CGRN Inc.
75540186
2466103
Stick Man Design
United States
CGRN Inc.
75673268
2332340

Sotheby's International Realty Licensee LLC
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
RESIDE
Egypt
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
European Community
Sotheby's International Realty Licensee LLC
009324302
009324302
RESIDE
Int'l Registration - Madrid Protocol Only
Sotheby's International Realty Licensee LLC
A0026174
1094329
RESIDE
Japan
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Monaco
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Morocco
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Oman
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Russian Federation
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Singapore
Sotheby's International Realty Licensee LLC
A0026174
IR 1094329
RESIDE
Switzerland
Sotheby's International Realty Licensee LLC
A0026174
 
RESIDE
Turkey
Sotheby's International Realty Licensee LLC
A0026174
 
ARTFULLY UNITING EXTRAORDINARY HOMES WITH EXTRAORDINARY LIVES
United States
Sotheby's International Realty Licensee LLC
85028407
4086034
FOR THE ONGOING COLLECTION OF LIFE
United States
Sotheby's International Realty Licensee LLC
78490698
3069400
RESIDE
United States
Sotheby's International Realty Licensee LLC
77089845
3415244
RESIDE
Viet Nam
Sotheby's International Realty Licensee LLC
A0026174
 


II -9

--------------------------------------------------------------------------------


Title Resource Group LLC
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
AMERICAN TITLE COMPANY & Design
United States
Title Resource Group LLC
85314000
4070488
BURNET TITLE
United States
Title Resource Group LLC
85316954
 
BURNET TITLE & Design
United States
Title Resource Group LLC
85316962
4076711
BURROW ESCROW SERVICES & Design
United States
Title Resource Group LLC
85317756
4076724
CCS CONVENIENT CLOSING SERVICES & Design
United States
Title Resource Group LLC
85311808
4070394
CENSTAR
United States
Title Resource Group LLC
78439772
3213898
Circle Logo (TRG)
United States
Title Resource Group LLC
78869716
3293882
Circle Logo (TRG)
United States
Title Resource Group LLC
78869726
3279724
COUNT ON OUR EXCELLENCE
United States
Title Resource Group LLC
78783827
3532528
DON'T SETTLE FOR COMPLICATED, SETTLE FOR CONVENIENCE
United States
Title Resource Group LLC
78484489
3262070
E EQUITY CLOSING & Design
United States
Title Resource Group LLC
85319019
4076741
E EQUITY TITLE & Design (in color)
United States
Title Resource Group LLC
85319350
4076746
E EQUITY TITLE COMPANY & Design
United States
Title Resource Group LLC
85319360
 
FIRST CALIFORNIA ESCROW
United States
Title Resource Group LLC
85319428
 
GATEWAY SETTLEMENT SERVICES & Design
United States
Title Resource Group LLC
78768106
3224478
IN HOUSE
United States
Title Resource Group LLC
78626295
3607601
KEYSTONE CLOSING SERVICES & Design
United States
Title Resource Group LLC
85323511
4070751
KEYSTONE TITLE SERVICES & Design
United States
Title Resource Group LLC
85323540
4083175
L LANDWAY SETTLEMENT SERVICES & Design
United States
Title Resource Group LLC
78815007
3219806
LAKECREST RELOCATION SERVICES
United States
Title Resource Group LLC
85172501
4057529
LAKECREST RELOCATION SERVICES & Design
United States
Title Resource Group LLC
85172504
4057530
MAKING HOUSES INTO HOMES
United States
Title Resource Group LLC
78466961
3288623
MAKING HOUSES INTO HOMES COAST TO COAST
United States
Title Resource Group LLC
85365082
4084012


II -10

--------------------------------------------------------------------------------


MARDAN SETTLEMENT SERVICES & Design
United States
Title Resource Group LLC
78814998
3282646
MARKET STREET & Design
United States
Title Resource Group LLC
85324179
 
MID-ATLANTIC SETTLEMENT SERVICES & Design
United States
Title Resource Group LLC
85327090
 
SECURED LAND TRANSFERS INC. & Design
United States
Title Resource Group LLC
85331341
 
SETTLEMENT ADVANTAGE
United States
Title Resource Group LLC
 
 
SHORT TRAC
United States
Title Resource Group LLC
85090682
4007465
SHORT TRAC & House Design
United States
Title Resource Group LLC
85090690
4007466
SHORT TRAC House Design
United States
Title Resource Group LLC
85090665
4007464
SINGLE SOLUTION
United States
Title Resource Group LLC
77548999
3597988
SOUTHERN EQUITY SERVICES & Design
United States
Title Resource Group LLC
78815000
3219805
SUNBELT TITLE AGENCY & Design
United States
Title Resource Group LLC
85331345
 
TITLE RESOURCES GUARANTY COMPANY & Design
United States
Title Resource Group LLC
85326284
 
TRG & Circle Design
United States
Title Resource Group LLC
85326266
4090297
U.S. TITLE & Design
United States
Title Resource Group LLC
85326274
 
WEST COAST ESCROW FIRST IN PEOPLE FIRST IN SERVICE & Design
United States
Title Resource Group LLC
85326253
 



Century 21 Real Estate LLC
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
CENTURY 21
African Union Territories (OAPI)
Century 21 Real Estate LLC
3200601329
54333
CENTURY 21
African Union Territories (OAPI)
Century 21 Real Estate LLC
3200601330
54334
CENTURY 21 & New House Design
African Union Territories (OAPI)
Century 21 Real Estate LLC
54335
54335
CENTURY 21 & New House Design
African Union Territories (OAPI)
Century 21 Real Estate LLC
54336
54336
CENTURY 21
Albania
Century 21 Real Estate LLC
AL/T/2007/475
11869
CENTURY 21 & New House Design
Albania
Century 21 Real Estate LLC
AL/T/2007/476
11880


II -11

--------------------------------------------------------------------------------


CENTURY 21
Algeria
Century 21 Real Estate LLC
52378
72968
CENTURY 21 & New House Design
Algeria
Century 21 Real Estate LLC
52379
72969
CENTURY 21
Angola
Century 21 Real Estate LLC
17686
 
CENTURY 21
Angola
Century 21 Real Estate LLC
17687
 
CENTURY 21 & New House Design
Angola
Century 21 Real Estate LLC
17688
 
CENTURY 21 & New House Design
Angola
Century 21 Real Estate LLC
17689
 
CENTURY 21
Anguilla
Century 21 Real Estate LLC
 
2706
CENTURY 21
Anguilla
Century 21 Real Estate LLC
 
4386
CENTURY 21 & New House Design
Anguilla
Century 21 Real Estate LLC
 
4387
CENTURY 21 & New House Design
Anguilla
Century 21 Real Estate LLC
 
4388
CENTURY 21
Antigua and Barbuda
Century 21 Real Estate LLC
99232064
7004
CENTURY 21 & New House Design
Antigua and Barbuda
Century 21 Real Estate LLC
99232065
7005
CENTURY 21
Argentina
Century 21 Real Estate LLC
1789489
1939876
CENTURY 21
Argentina
Century 21 Real Estate LLC
1789490
1939877
CENTURY 21 & New House Design
Argentina
Century 21 Real Estate LLC
1793605
1940048
CENTURY 21 & New House Design
Argentina
Century 21 Real Estate LLC
1793606
1940040
SIGLO 21
Argentina
Century 21 Real Estate LLC
3005173
 
CENTURY 21
Aruba
Century 21 Real Estate LLC
89051914
14483
CENTURION
Australia
Century 21 Real Estate LLC
559492
559492
CENTURY 21
Australia
Century 21 Real Estate LLC
326586
326586
CENTURY 21
Australia
Century 21 Real Estate LLC
491233
491233
CENTURY 21
Australia
Century 21 Real Estate LLC
491234
491234
CENTURY 21 & New House & Sign Design (Series of 2)
Australia
Century 21 Real Estate LLC
554728
554728
CENTURY 21 & New House Design
Australia
Century 21 Real Estate LLC
542303
542303
CENTURY 21 & Sign & Post Design (Series of 2)
Australia
Century 21 Real Estate LLC
554730
554730
THE WORLD IS SOLD ON CENTURY 21
Australia
Century 21 Real Estate LLC
1050167
1050167


II -12

--------------------------------------------------------------------------------


CENTURY 21
Austria
Century 21 Real Estate LLC
AM 2269/75
81547
CENTURY 21 & New House Design
Austria
Century 21 Real Estate LLC
AM 5860/90
136271
CENTURY 21
Azerbaijan
Century 21 Real Estate LLC
20060373
20070412
CENTURY 21 & New House Design
Azerbaijan
Century 21 Real Estate LLC
20060374
20070411
CENTURY 21
Bahamas
Century 21 Real Estate LLC
8282
8282
CENTURY 21 & New House Design
Bahamas
Century 21 Real Estate LLC
14542
14542
CENTURY 21
Bahrain
Century 21 Real Estate LLC
422/89
12537
CENTURY 21
Bahrain
Century 21 Real Estate LLC
423/89
706
CENTURY 21 & New House Design
Bahrain
Century 21 Real Estate LLC
387/91
884
CENTURY 21 & New House Design
Bahrain
Century 21 Real Estate LLC
424/89
12538
CENTURY 21 & New House Design
Bahrain
Century 21 Real Estate LLC
425/89
707
CENTURY 21
Bangladesh
Century 21 Real Estate LLC
122234
 
CENTURY 21
Bangladesh
Century 21 Real Estate LLC
122235
 
CENTURY 21 & New Pitched Roof House Design
Bangladesh
Century 21 Real Estate LLC
122232
 
CENTURY 21 & New Pitched Roof House Design
Bangladesh
Century 21 Real Estate LLC
122236
 
CENTURY 21
Barbados
Century 21 Real Estate LLC
 
81/534
CENTURY 21
Barbados
Century 21 Real Estate LLC
 
81/490
CENTURY 21
Barbados
Century 21 Real Estate LLC
 
81/6593
CENTURY 21 & New House Design
Barbados
Century 21 Real Estate LLC
 
81/6249
CENTURY 21 & New House Design
Barbados
Century 21 Real Estate LLC
 
81/6594
CENTURY 21
Belize
Century 21 Real Estate LLC
1724.03
1724.03
CENTURY 21
Belize
Century 21 Real Estate LLC
6234
6234
CENTURY 21 & New House Design
Belize
Century 21 Real Estate LLC
1725.03
1725.03
SIGLO 21
Belize
Century 21 Real Estate LLC
1723.03
1723.03
CENTURION
Benelux
Century 21 Real Estate LLC
766104
497239
CENTURY 21
Benelux
Century 21 Real Estate LLC
34606
335022


II -13

--------------------------------------------------------------------------------


CENTURY 21
Benelux
Century 21 Real Estate LLC
691728
151437
CENTURY 21
Benelux
Century 21 Real Estate LLC
834723
556946
CENTURY 21 & New House Design
Benelux
Century 21 Real Estate LLC
755505
487878
CENTURY 21 & New House Design
Benelux
Century 21 Real Estate LLC
834724
556947
CENTURY 21 & Sign & Post Design
Benelux
Century 21 Real Estate LLC
774593
508016
CENTURY 21 & Sign Design
Benelux
Century 21 Real Estate LLC
774594
508017
EEUW 21
Benelux
Century 21 Real Estate LLC
739532
475269
SIECLE 21
Benelux
Century 21 Real Estate LLC
739533
475270
CENTURY 21
Bermuda
Century 21 Real Estate LLC
7935
7935
CENTURY 21
Bermuda
Century 21 Real Estate LLC
42240
42240
CENTURY 21 & New House Design
Bermuda
Century 21 Real Estate LLC
21330
21330
CENTURY 21 & New House Design
Bermuda
Century 21 Real Estate LLC
42241
42241
CENTURY 21
BES Islands
Century 21 Real Estate LLC
1650
 
CENTURY 21 & New House Design
BES Islands
Century 21 Real Estate LLC
1622
 
CENTURY 21 & New House Design
BES Islands
Century 21 Real Estate LLC
1623
 
CENTURY 21
Bolivia
Century 21 Real Estate LLC
146214
73319
CENTURY 21
Bolivia
Century 21 Real Estate LLC
146214
73320
CENTURY 21
Bolivia
Century 21 Real Estate LLC
146214
73321
CENTURY 21 & New House Design
Bolivia
Century 21 Real Estate LLC
146214
73318
SIGLO 21
Bolivia
Century 21 Real Estate LLC
2541921
75829
CENTURY 21
Bosnia and Herzegovina
Century 21 Real Estate LLC
BAZ069892A
BAZ069892
CENTURY 21 & New House Design
Bosnia and Herzegovina
Century 21 Real Estate LLC
BAZ069891A
BAZ069891
CENTURY 21
Brazil
Century 21 Real Estate LLC
10882/79
7201044
CENTURY 21
Brazil
Century 21 Real Estate LLC
26404/75
7061021
CENTURY 21
Brazil
Century 21 Real Estate LLC
817906088
817906088
CENTURY 21
Brazil
Century 21 Real Estate LLC
817906096
817906096


II -14

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Brazil
Century 21 Real Estate LLC
815817355
815817355
CENTURY 21 & New House Design
Brazil
Century 21 Real Estate LLC
815818670
815818670
CENTURY 21 & New House Design
Brazil
Century 21 Real Estate LLC
817906100
817906100
SECULO 21
Brazil
Coldwell Banker LLC
820707775
820707775
SECULO 21
Brazil
Century 21 Real Estate LLC
820829749
820829749
CENTURY 21
Brunei Darussalam
Century 21 Real Estate Corp
35586
35586
CENTURY 21 & New House Design
Brunei Darussalam
Century 21 Real Estate Corp
35588
35588
CENTURY 21
Bulgaria
Century 21 Real Estate LLC
12207
18876
CENTURY 21
Bulgaria
Century 21 Real Estate LLC
12208
1675
CENTURY 21 & New House Design
Bulgaria
Century 21 Real Estate LLC
67145
52033
AD/PAC
Canada
Century 21 Real Estate LLC
476194
286901
CAMPUS 21
Canada
Century 21 Real Estate LLC
1496345
 
CAMPUS 21 & Design
Canada
Century 21 Real Estate LLC
1499258
 
CENTURY 21
Canada
Century 21 Real Estate LLC
417509
233529
CENTURY 21
Canada
Century 21 Real Estate LLC
587710
368747
CENTURY 21 & New House Design
Canada
Century 21 Real Estate LLC
673854
401397
CENTURY 21 & New House Design
Canada
Century 21 Real Estate LLC
673857
397606
CENTURY 21 & New House Design
Canada
Century 21 Real Estate LLC
673859
397607
CENTURY 21 & Old Design
Canada
Century 21 Real Estate LLC
587712
368748
CENTURY 21 & Sign & Post Design
Canada
Century 21 Real Estate LLC
673855
400535
CENTURY 21 & Sign & Post Design (Color)
Canada
Century 21 Real Estate LLC
673856
400536
CENTURY 21 CONNECTIONS GUICHET UNIQUE VALUER AJOUTEE & Design
Canada
Century 21 Real Estate LLC
1080726
595238
CENTURY 21 CONNECTIONS REAL CONVENIENCE REAL VALUE & Design
Canada
Century 21 Real Estate LLC
1027978
587032
CENTURY 21 Sign & Post Design (Gold & Black)
Canada
Century 21 Real Estate LLC
673852
397605


II -15

--------------------------------------------------------------------------------


CENTURY 21 SignPost Design (Gold)
Canada
Century 21 Real Estate LLC
1179262
605650
CGRN - CENTURY 21 GLOBAL REFERRAL NETWORK
Canada
Century 21 Real Estate LLC
1534694
 
CONNECTED TO MORE
Canada
Century 21 Real Estate LLC
1470603
808289
CONNECTED TO YOUR HOME
Canada
Century 21 Real Estate LLC
1470604
808293
CONNECTED TO YOUR HOME in Chinese Characters
Canada
Century 21 Real Estate LLC
1481527
800984
CREATE 21
Canada
Century 21 Real Estate LLC
1234772
699134
NORTH AMERICA'S NUMBER 1 TOP SELLER, CENTURY 21
Canada
Century 21 Real Estate LLC
462978
274562
RIRC - RESEAU INTERNATIONAL DE REFERENCES CENTURY 21
Canada
Century 21 Real Estate LLC
1534695
 
SHOWCASE 21
Canada
Century 21 Real Estate LLC
1345086
712903
THE REAL ESTATE INVESTMENT JOURNAL
Canada
Century 21 Real Estate LLC
476195
292131
VIP
Canada
Century 21 Real Estate LLC
476192
276212
CENTURY 21
Cape Verde
Century 21 Real Estate LLC
 
 
CENTURY 21
Cape Verde
Century 21 Real Estate LLC
 
 
CENTURY 21 & New House Design
Cape Verde
Century 21 Real Estate LLC
 
 
CENTURY 21 & New House Design
Cape Verde
Century 21 Real Estate LLC
 
 
CENTURY 21
Cayman Islands
Century 21 Real Estate LLC
 
1062225
CENTURY 21
Cayman Islands
Century 21 Real Estate LLC
 
1274764
CENTURY 21
Cayman Islands
Century 21 Real Estate LLC
 
1274765
CENTURY 21 & New House Design
Cayman Islands
Century 21 Real Estate LLC
 
1453969
CENTURY 21 & Sign & Post Design
Cayman Islands
Century 21 Real Estate LLC
 
1459099
CENTURY 21 & Sign Design
Cayman Islands
Century 21 Real Estate LLC
 
1459101
CENTURY 21
Chile
Century 21 Real Estate LLC
299472
760388
CENTURY 21
Chile
Century 21 Real Estate LLC
299473
932634
CENTURY 21 & New House Design
Chile
Century 21 Real Estate LLC
272613
935897


II -16

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Chile
Century 21 Real Estate LLC
272614
935898
century21.cl
Chile
Century 21 Real Estate LLC
 
 
siglo21inmobiliaria.cl
Chile
Century 21 Real Estate LLC
 
 
CENTURY 21
China (People's Republic)
Century 21 Real Estate LLC
8924591
523152
CENTURY 21
China (People's Republic)
Century 21 Real Estate LLC
93094145
777124
CENTURY 21 & New House Design
China (People's Republic)
Century 21 Real Estate LLC
 
3065318
CENTURY 21 & New House Design
China (People's Republic)
Century 21 Real Estate LLC
 
3065316
CENTURY 21 & New House Design
China (People's Republic)
Century 21 Real Estate LLC
90053105
577417
CENTURY 21 & New House Design
China (People's Republic)
Century 21 Real Estate LLC
93094136
777122
CENTURY 21 & New House Design (with Chinese)
China (People's Republic)
Century 21 Real Estate LLC
2000055326
1672792
CENTURY 21 & New House Design (with Chinese)
China (People's Republic)
Century 21 Real Estate LLC
2000055327
1647735
CENTURY 21 & New House Design (with Chinese)
China (People's Republic)
Century 21 Real Estate LLC
2000085135
1655868
CENTURY 21 & New House Design (with Chinese)
China (People's Republic)
Century 21 Real Estate LLC
2000085849
1699741
CENTURY 21 & New House Design (with Chinese)
China (People's Republic)
Century 21 Real Estate LLC
2000085850
1651932
CENTURY 21 & New Pitched Roof House Design
China (People's Republic)
Century 21 Real Estate LLC
6950881
6950881
CENTURY 21 & New Pitched Roof House Design
China (People's Republic)
Century 21 Real Estate LLC
6950882
 
CENTURY 21 (in Chinese)
China (People's Republic)
Century 21 Real Estate LLC
 
3501579
CENTURY 21 COMMERCIAL
China (People's Republic)
Century 21 Real Estate LLC
8917930
 
CENTURY 21 COMMERCIAL
China (People's Republic)
Century 21 Real Estate LLC
8917947
 
CENTURY 21 COMMERCIAL
China (People's Republic)
Century 21 Real Estate LLC
8917948
 
CENTURY 21 COMMERCIAL
China (People's Republic)
Century 21 Real Estate LLC
8917949
 
CENTURY 21 COMMERCIAL
China (People's Republic)
Century 21 Real Estate LLC
8917960
 
CENTURY 21 COMMERCIAL in Chinese Characters
China (People's Republic)
Century 21 Real Estate LLC
8917935
 


II -17

--------------------------------------------------------------------------------


CENTURY 21 COMMERCIAL in Chinese Characters
China (People's Republic)
Century 21 Real Estate LLC
8917961
 
CENTURY 21 COMMERCIAL in Chinese Characters
China (People's Republic)
Century 21 Real Estate LLC
8917977
 
CENTURY 21 COMMERCIAL in Chinese Characters
China (People's Republic)
Century 21 Real Estate LLC
8917978
 
CENTURY 21 COMMERCIAL in Chinese Characters
China (People's Republic)
Century 21 Real Estate LLC
8917987
 
CENTURY 21 COMMERCIAL Logo
China (People's Republic)
Century 21 Real Estate LLC
8917931
 
CENTURY 21 COMMERCIAL Logo
China (People's Republic)
Century 21 Real Estate LLC
8917932
 
CENTURY 21 COMMERCIAL Logo
China (People's Republic)
Century 21 Real Estate LLC
8917933
 
CENTURY 21 COMMERCIAL Logo
China (People's Republic)
Century 21 Real Estate LLC
8917934
 
CENTURY 21 COMMERCIAL Logo
China (People's Republic)
Century 21 Real Estate LLC
8917966
 
CENTURY 21 Logo w/ COMMERCIAL in Chinese
China (People's Republic)
Century 21 Real Estate LLC
8917962
 
CENTURY 21 Logo w/ COMMERCIAL in Chinese
China (People's Republic)
Century 21 Real Estate LLC
8917963
 
CENTURY 21 Logo w/ COMMERCIAL in Chinese
China (People's Republic)
Century 21 Real Estate LLC
8917964
 
CENTURY 21 Logo w/ COMMERCIAL in Chinese
China (People's Republic)
Century 21 Real Estate LLC
8917965
 
CENTURY 21 Logo w/ COMMERCIAL in Chinese
China (People's Republic)
Century 21 Real Estate LLC
8917979
 
CENTURY 22
China (People's Republic)
Century 21 Real Estate LLC
3894724
 
CENTURY 22
China (People's Republic)
Century 21 Real Estate LLC
3894725
3894725
CENTURY 21
Colombia
Century 21 Real Estate LLC
306032
141915
CENTURY 21
Colombia
Century 21 Real Estate LLC
306033
141916
CENTURY 21 & New House Design
Colombia
Century 21 Real Estate LLC
97069262
211360
CENTURY 21 & Old Design
Colombia
Century 21 Real Estate LLC
306054
141917
CENTURY 21 & Old Design
Colombia
Century 21 Real Estate LLC
306055
141918
SIGLO 21
Colombia
Century 21 Real Estate LLC
98022229
214489
CENTURY 21
Costa Rica
Century 21 Real Estate LLC
72248
72248


II -18

--------------------------------------------------------------------------------


CENTURY 21
Costa Rica
Century 21 Real Estate LLC
72530
72530
CENTURY 21 & New House Design
Costa Rica
Century 21 Real Estate LLC
77838
77838
CENTURY 21 & New House Design
Costa Rica
Century 21 Real Estate LLC
78188
78188
SIGLO 21
Costa Rica
Century 21 Real Estate LLC
111092
111092
CENTURY 21
Croatia
Century 21 Real Estate LLC
Z20060597A
Z20060597
CENTURY 21 & New House Design
Croatia
Century 21 Real Estate LLC
Z20060598A
Z20060598
CENTURY 21
Curacao
Century 21 Real Estate LLC
D-600644
12451
CENTURY 21 & New House Design
Curacao
Century 21 Real Estate LLC
D-300531
10146
CENTURY 21 & New House Design
Curacao
Century 21 Real Estate LLC
16277
1028
CENTURY 21
Cyprus, Republic of
Century 21 Real Estate LLC
30846
30846
CENTURY 21
Cyprus, Republic of
Century 21 Real Estate LLC
33210
33210
CENTURY 21 & New House Design
Cyprus, Republic of
Century 21 Real Estate LLC
30847
30847
CENTURY 21 & New House Design
Cyprus, Republic of
Century 21 Real Estate LLC
33209
33209
CENTURY 21
Czech Republic
Century 21 Real Estate LLC
170452
170452
21 ARHUNDREDE
Denmark
Century 21 Real Estate LLC
80
VR199108796
CENTURY 21
Denmark
Century 21 Real Estate LLC
4211
100
CENTURY 21 & New House Design
Denmark
Century 21 Real Estate LLC
8959
VR199107414
CENTURY 21
Dominica
Century 21 Real Estate LLC
Jan-89
Jan-89
CENTURY 21
Dominican Republic
Century 21 Real Estate LLC
41404
41404
CENTURY 21
Dominican Republic
Century 21 Real Estate LLC
41405
41405
CENTURY 21 & New House Design
Dominican Republic
Century 21 Real Estate LLC
34822
34822
CENTURY 21 & New House Design
Dominican Republic
Century 21 Real Estate LLC
60133
60133
CENTURY 21 & New House Design
Dominican Republic
Century 21 Real Estate LLC
60153
60153
CENTURY 21
Ecuador
Century 21 Real Estate LLC
61730
5592
CENTURY 21
Ecuador
Century 21 Real Estate LLC
61731
5593
CENTURY 21
Ecuador
Century 21 Real Estate LLC
61732
5916


II -19

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Ecuador
Century 21 Real Estate LLC
57790
5591
CENTURY 21 & New House Design
Ecuador
Century 21 Real Estate LLC
57791
5986
CENTURY 21 & New House Design
Ecuador
Century 21 Real Estate LLC
57792
5987
SIGLO 21
Ecuador
Century 21 Real Estate LLC
86.879
4846-10
CENTURY 21
Egypt
Century 21 Real Estate LLC
74584
74584
CENTURY 21
Egypt
Century 21 Real Estate LLC
249810
 
CENTURY 21 & New House Design
Egypt
Century 21 Real Estate LLC
78959
78959
CENTURY 21 & New House Design
Egypt
Century 21 Real Estate LLC
78960
78960
CENTURY 21
El Salvador
Century 21 Real Estate Corp
 
112 book 6
CENTURY 21
El Salvador
Century 21 Real Estate LLC
1596-98
58 book 95
CENTURY 21 & New House Design
El Salvador
Century 21 Real Estate Corp
 
18 book 10
CENTURY 21 & New House Design
El Salvador
Century 21 Real Estate LLC
 
10 book 23
SIGLO 21
El Salvador
Century 21 Real Estate LLC
E-1599-98
146 book 93
CENTURY 21
Estonia
Century 21 Real Estate LLC
2226
7566
21 ARHUNDREDE
European Community
Century 21 Real Estate LLC
146746
146746
21OS AIUN
European Community
Century 21 Real Estate LLC
146589
146589
AD/PAC
European Community
Century 21 Real Estate LLC
146787
146787
ARHUNDRADE 21
European Community
Century 21 Real Estate LLC
146415
146415
CENTURION
European Community
Century 21 Real Estate LLC
146316
146316
CENTURY 21
European Community
Century 21 Real Estate LLC
146068
146068
CENTURY 21 & New House Design
European Community
Century 21 Real Estate LLC
146357
146357
CENTURY 21 & Sign & Post Design
European Community
Century 21 Real Estate LLC
146258
146258
CENTURY 21 & Sign Design
European Community
Century 21 Real Estate LLC
146191
146191
CENTURY 21 2 & 1
European Community
Century 21 Real Estate LLC
146761
146761
CENTURY 21 COMMERCIAL
European Community
Century 21 Real Estate LLC
9601121
9601121
CENTURY 21 COMMERCIAL (Stylized)
European Community
Century 21 Real Estate LLC
9601238
9601238


II -20

--------------------------------------------------------------------------------


CENTURY 21 GESTION
European Community
Century 21 Real Estate LLC
146332
146332
KIOSQUE 21
European Community
Century 21 Real Estate LLC
146233
146233
SECOLO 21
European Community
Century 21 Real Estate LLC
146555
146555
SECULO 21
European Community
Century 21 Real Estate LLC
146522
146522
SEKEL 21
European Community
Century 21 Real Estate LLC
146472
146472
SIECLE 21
European Community
Century 21 Real Estate LLC
146720
146720
SIGLO 21
European Community
Century 21 Real Estate LLC
146449
146449
VIP
European Community
Century 21 Real Estate LLC
146142
146142
VOISISATA 21
European Community
Century 21 Real Estate LLC
146373
146373
CENTURY 21
Fiji
Century 21 Real Estate Corp
20423
20423
CENTURY 21 & New House Design
Fiji
Century 21 Real Estate LLC
160/06
160/06
CENTURY 21 & Old Design
Fiji
Century 21 Real Estate Corp
20424
20424
CENTURY 21
Finland
Century 21 Real Estate LLC
3976/75
72169
CENTURY 21 & New House Design
Finland
Century 21 Real Estate LLC
4832/90
117908
VUOSISATA 21
Finland
Century 21 Real Estate LLC
5820/89
124952
CENTURION
France
Century 21 Real Estate LLC
300135
1682705
CENTURY 21
France
Century 21 Real Estate LLC
841807
1399704
CENTURY 21 & New House Design
France
Century 21 Real Estate LLC
239193
1617044
CENTURY 21 & Sign & Post Design
France
Century 21 Real Estate LLC
63454990
63454990
CENTURY 21 & Sign Design
France
Century 21 Real Estate LLC
63454991
63454991
CENTURY 21 GESTION
France
Century 21 Real Estate LLC
476409
93476409
CENTURY 21 IMMOBILIER D'ENTREPRISE & Design
France
Century 21 Real Estate LLC
99775039
99775039
KIOSQUE 21
France
Century 21 Real Estate LLC
 
94516614
SIECLE 21
France
Century 21 Real Estate LLC
166203
1636431
CENTURY 21 & New House Design
Gaza District
Century 21 Real Estate LLC
5126
5126
CENTURY 21 (in English & Arabic)
Gaza District
Century 21 Real Estate LLC
5127
5127


II -21

--------------------------------------------------------------------------------


CENTURY 21
Georgia
Century 21 Real Estate LLC
58691/03
 
CENTURY 21 & New House Design
Georgia
Century 21 Real Estate LLC
58692/03
 
CENTURY 21
Germany
Century 21 Real Estate LLC
27704/36
992054
CENTURY 21
Germany
Century 21 Real Estate LLC
25330/16
976127
CENTURY 21
Germany
Century 21 Real Estate LLC
65907/16
653579
CENTURY 21
Germany
Century 21 Real Estate LLC
659777/36
 
CENTURY 21 & New House Design
Germany
Century 21 Real Estate LLC
41001/36
1184574
century-21.de
Germany
Century 21 Real Estate LLC
 
 
CENTURY 21
Ghana
Century 21 Real Estate LLC
001972/2008
 
CENTURY 21
Ghana
Century 21 Real Estate LLC
001984/2008
 
CENTURY 21 & New Pitched Roof House Design
Ghana
Century 21 Real Estate LLC
001971/2008
 
CENTURY 21 & New Pitched Roof House Design
Ghana
Century 21 Real Estate LLC
001985/2008
 
CENTURY 21
Greece
Century 21 Real Estate LLC
55558
55558
CENTURY 21
Greece
Century 21 Real Estate LLC
111125
111125
CENTURY 21 & New House Design
Greece
Century 21 Real Estate LLC
111062
111062
CENTURY 21
Grenada
Century 21 Real Estate LLC
 
90/1998
CENTURY 21
Grenada
Century 21 Real Estate LLC
 
91/1998
CENTURY 21 & New House Design
Grenada
Century 21 Real Estate LLC
 
84/1998
CENTURY 21 & New House Design
Grenada
Century 21 Real Estate LLC
 
85/1998
CENTURY 21
Guatemala
Century 21 Real Estate LLC
2722
121727
CENTURY 21
Guatemala
Century 21 Real Estate LLC
2723
121356
CENTURY 21 & New House Design
Guatemala
Century 21 Real Estate LLC
4974
66514
CENTURY 21 & New House Design
Guatemala
Century 21 Real Estate LLC
4975
64944
SIGLO 21
Guatemala
Century 21 Real Estate LLC
2783
104939
CENTURY 21
Guyana
Century 21 Real Estate LLC
16553A
16553A
CENTURY 21 & Design
Guyana
Century 21 Real Estate LLC
16552A
16552A


II -22

--------------------------------------------------------------------------------


CENTURY 21
Haiti
Century 21 Real Estate LLC
176-149
176-149
CENTURY 21
Haiti
Century 21 Real Estate LLC
227-87
210-170
CENTURY 21 & New House Design
Haiti
Century 21 Real Estate LLC
233-99
374-140
CENTURY 21 & New House Design
Haiti
Century 21 Real Estate LLC
234-99
375-140
CENTURY 21
Honduras
Century 21 Real Estate LLC
5393-89
941
CENTURY 21
Honduras
Century 21 Real Estate LLC
5408-89
52329
CENTURY 21 & New House Design
Honduras
Century 21 Real Estate LLC
3616/91
1210
CENTURY 21 & New House Design
Honduras
Century 21 Real Estate LLC
3617/91
55034
SIGLO 21
Honduras
Century 21 Real Estate LLC
3757/98
5064
CENTURION
Hong Kong
Century 21 Real Estate LLC
5513/1992
7743/1995
CENTURION
Hong Kong
Century 21 Real Estate LLC
5898/1992
4807/1993
CENTURION
Hong Kong
Century 21 Real Estate LLC
7146/1991
599/1993
CENTURY (in Chinese characters)
Hong Kong
Century 21 Real Estate LLC
300698086
300698086
CENTURY (in series)
Hong Kong
Century 21 Real Estate LLC
300698077
300698077
CENTURY 21
Hong Kong
Century 21 Real Estate LLC
4567/1993
B6914/1996
CENTURY 21
Hong Kong
Century 21 Real Estate LLC
5830/1992
B602/1995
CENTURY 21
Hong Kong
Century 21 Real Estate LLC
6197/1988
2843/1992
CENTURY 21 & New House Design
Hong Kong
Century 21 Real Estate LLC
4565/1993
B8023/1996
CENTURY 21 & New House Design
Hong Kong
Century 21 Real Estate LLC
5831/1992
B603/1995
CENTURY 21 & New House Design
Hong Kong
Century 21 Real Estate LLC
6196/1988
2842/1992
CENTURY 21 & New House Design (with Chinese)
Hong Kong
Century 21 Real Estate LLC
11943/1993
B3447/1997
CENTURY 21 & New House Design (with Chinese)
Hong Kong
Century 21 Real Estate LLC
11944/1993
B3448/1997
CENTURY 21 & New House Design (with Chinese)
Hong Kong
Century 21 Real Estate LLC
11945/1993
B3449/1997
CENTURY 21 & Sign & Post Design
Hong Kong
Century 21 Real Estate LLC
114/1992
B5441/1994
CENTURY 21 & Sign Design
Hong Kong
Century 21 Real Estate LLC
115/1992
B2683/1995


II -23

--------------------------------------------------------------------------------


CENTURY 21 (in Chinese)
Hong Kong
Century 21 Real Estate LLC
6503/1988
B601/1995
CENTURY 21 (in Chinese)
Hong Kong
Century 21 Real Estate LLC
10475/1993
B3446/1997
CENTURY 21 VIP
Hong Kong
Century 21 Real Estate LLC
10476/1993
B8068/1997
VIP
Hong Kong
Century 21 Real Estate LLC
5424/1992
1903/1995
VIP
Hong Kong
Century 21 Real Estate LLC
7150/1991
5017/1994
CENTURY 21
Hungary
Century 21 Real Estate LLC
46/90
138029
CENTURY 21 & New House Design
Hungary
Century 21 Real Estate LLC
M1001345
202023
CENTURY 21 & New House Design
Hungary
Century 21 Real Estate LLC
3647/90
139852
CENTURY 21
Iceland
Century 21 Real Estate LLC
172/1989
199/1991
CENTURY 21 & New House Design
Iceland
Century 21 Real Estate LLC
173/1989
380/1991
OLDIN 21
Iceland
Century 21 Real Estate LLC
Nov-90
203/1991
OLDIN 21
Iceland
Century 21 Real Estate LLC
789/1990
80/1991
CENTURY 21
India
Century 21 Real Estate LLC
506834
506834
CENTURY 21
India
Century 21 Real Estate LLC
1359561
 
CENTURY 21 & New House Design
India
Century 21 Real Estate LLC
1359563
 
CENTURY 21 & Old House Design
India
Century 21 Real Estate LLC
506833
506833
CENTURY 21 INDIA
India
Century 21 Real Estate LLC
1775850
 
CENTURY 21 INDIA & New House Design
India
Century 21 Real Estate LLC
1775849
 
CENTURY 21 INDIA & New House Design (in Hindi)
India
Century 21 Real Estate LLC
1775848
 
CENTURY 21
Indonesia
Century 21 Real Estate LLC
 
488535
CENTURY 21
Indonesia
Century 21 Real Estate LLC
 
IDM000077182
CENTURY 21
Indonesia
Century 21 Real Estate LLC
 
488202
CENTURY 21 & New House Design
Indonesia
Century 21 Real Estate LLC
 
IDM000077183
CENTURY 21 & New House Design
Indonesia
Century 21 Real Estate LLC
 
488203
CENTURION
Ireland
Century 21 Real Estate LLC
3402
150073
CENTURION
Ireland
Century 21 Real Estate LLC
4702
150608


II -24

--------------------------------------------------------------------------------


CENTURY 21
Ireland
Century 21 Real Estate LLC
2700
88749
CENTURY 21
Ireland
Century 21 Real Estate LLC
4088
201312
CENTURY 21 & New House Design
Ireland
Century 21 Real Estate LLC
4090
201423
CENTURY 21 & New House Design
Ireland
Century 21 Real Estate LLC
6690
142535
CENTURY 21 & Sign & Post Design
Ireland
Century 21 Real Estate LLC
857
151789
CENTURY 21 & Sign Design
Ireland
Century 21 Real Estate LLC
858
151790
CENTURY 21
Israel
Century 21 Real Estate LLC
46053
46053
CENTURY 21
Israel
Century 21 Real Estate LLC
46054
46054
CENTURY 21
Israel
Century 21 Real Estate LLC
85988
85988
CENTURY 21 & New House Design
Israel
Century 21 Real Estate LLC
78817
78817
CENTURY 21 & New House Design
Israel
Century 21 Real Estate LLC
78818
78818
CENTURY 21 (in Hebrew)
Israel
Century 21 Real Estate LLC
74955
74955
CENTURY 21 (in Hebrew)
Israel
Century 21 Real Estate LLC
74956
74956
CENTURY 21
Italy
Century 21 Real Estate LLC
MI2010C008748
1421922
CENTURY 21
Italy
Century 21 Real Estate LLC
34978/75
731278
CENTURY 21 & New House Design
Italy
Century 21 Real Estate LLC
MI2010C008750
1421924
CENTURY 21 & New House Design
Italy
Century 21 Real Estate Corp
26645C/90
920518
CENTURY 21 & Sign & Post Design
Italy
Century 21 Real Estate LLC
92C000632
977859
CENTURY 21 & Sign Design
Italy
Century 21 Real Estate LLC
92C000633
977858
SECOLO 21
Italy
Century 21 Real Estate Corp
98C000928
836806
SECOLO 21
Italy
Century 21 Real Estate LLC
38699C/90
897493
CENTURY 21
Jamaica
Century 21 Real Estate Corp
16/616
B19093
CENTURY 21
Jamaica
Century 21 Real Estate LLC
41296
41296
CENTURY 21 & New House Design
Jamaica
Century 21 Real Estate Corp
16/1470
25542
CENTURY 21
Japan
Century 21 Real Estate LLC
76430
5175544
CENTURY 21 & New House Design
Japan
Century 21 Real Estate LLC
76429/2007
5115017


II -25

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Japan
Century 21 Real Estate LLC
83473/2007
5172405
CENTURY 21 & New House Design
Japan
Century 21 Real Estate LLC
241187/92
3158940
CENTURY 21 FINE HOMES & ESTATES
Japan
Century 21 Real Estate LLC
20466
5192572
CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008
Japan
Century 21 Real Estate LLC
20467
5192573
CENTURY 21 HOME in Katakana
Japan
Century 21 Real Estate LLC
168212/97
4253681
CENTURY 21 HOUSING in Katakana
Japan
Century 21 Real Estate LLC
168213/97
4253682
CENTURY 21 IMPORT HOME in Katakana
Japan
Century 21 Real Estate LLC
168215/97
4303578
CENTURY 21 IMPORT HOUSE in Katakana
Japan
Century 21 Real Estate LLC
168211/97
4303576
CENTURY 21 IMPORT HOUSE in Katakana
Japan
Century 21 Real Estate LLC
168214/97
4303577
CENTURY 21 in Katakana
Japan
Century 21 Real Estate LLC
241188/92
3202692
CENTURY 21 MY HOME AUCTION (in Katakana)
Japan
Century 21 Real Estate LLC
82130/00
4547714
CENTURY 21 REAL ESTATE
Japan
Century 21 Real Estate LLC
979/84
1854786
CENTURY 21 REAL ESTATE AUCTION (in Japanese)
Japan
Century 21 Real Estate LLC
82131/00
4511522
CENTURY 21 REAL ESTATE CORPORATION & Design
Japan
Century 21 Real Estate LLC
111178/90
2691387
CENTURY 21 REAL ESTATE in Katakana
Japan
Century 21 Real Estate LLC
11558/90
2476784
CENTURY 21 Sign & Post Design
Japan
Century 21 Real Estate LLC
42404/91
2696263
CENTURY 21 Sign Design
Japan
Century 21 Real Estate LLC
42405/91
2696264
CENTURY 22
Japan
Century 21 Real Estate LLC
162372/97
4693536
CLUBCENTURION (with Katakana)
Japan
Century 21 Real Estate LLC
10977/99
4405634
CENTURY 21
Jordan
Century 21 Real Estate LLC
83335
83335
CENTURY 21
Jordan
Century 21 Real Estate LLC
83595
83595
CENTURY 21 & New House Design
Jordan
Century 21 Real Estate LLC
83576
83576
CENTURY 21 & New House Design
Jordan
Century 21 Real Estate LLC
83644
83644
CENTURY 21
Kazakhstan
Century 21 Real Estate LLC
33108
22498


II -26

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Kazakhstan
Century 21 Real Estate LLC
33109
22499
CENTURY 21 & New House Design (in Kazakh)
Kazakhstan
Century 21 Real Estate LLC
34554
23514
CENTURY 21 & New House Design (in Cyrillic)
Kazakhstan
Century 21 Real Estate LLC
34845
23938
CENTURY 21 (in Cyrillic)
Kazakhstan
Century 21 Real Estate LLC
34846
24069
CENTURY 21 (in Kazakh)
Kazakhstan
Century 21 Real Estate LLC
34555
23515
CENTURY 21 COMMERCIAL & Design
Kazakhstan
Century 21 Real Estate LLC
40134
28042
CENTURY 21 COMMERCIAL & Design (in Cyrillic)
Kazakhstan
Century 21 Real Estate LLC
40136
28044
CENTURY 21 FINE HOMES & ESTATES & New Gate Design
Kazakhstan
Century 21 Real Estate LLC
40133
28041
CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)
Kazakhstan
Century 21 Real Estate LLC
40135
28043
CENTURY 21
Kenya
Century 21 Real Estate LLC
191
191
CENTURY 21
Kenya
Century 21 Real Estate LLC
36999
36999
CENTURY 21
Kenya
Century 21 Real Estate LLC
64626
64626
CENTURY 21 & New House Design
Kenya
Century 21 Real Estate LLC
192
192
CENTURY 21 & New Pitched Roof House Design
Kenya
Century 21 Real Estate LLC
64625
64625
CENTURY 21
Korea, Republic of
Century 21 Real Estate LLC
1984-15644
117926
CENTURY 21
Korea, Republic of
Century 21 Real Estate LLC
1984-1027
5370
CENTURY 21 & New House Design (with Korean)
Korea, Republic of
Century 21 Real Estate LLC
2000-15614
72575
CENTURY 21
Kosovo
Century 21 Real Estate LLC
6772
1363
CENTURY 21 & New House Design
Kosovo
Century 21 Real Estate LLC
7285
1561
CENTURY 21
Kuwait
Century 21 Real Estate LLC
33326
30493
CENTURY 21
Kuwait
Century 21 Real Estate LLC
33327
30494
CENTURY 21 & New House Design
Kuwait
Century 21 Real Estate LLC
33328
30497
CENTURY 21
Latvia
Century 21 Real Estate LLC
M-92-1273
M 10874


II -27

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Latvia
Century 21 Real Estate LLC
M-02-1615
M 51933
CENTURY21.lv
Latvia
Century 21 Real Estate LLC
 
 
CENTURY 21
Lebanon
Century 21 Real Estate Corp
244649/490
53458
CENTURY 21
Lebanon
Century 21 Real Estate Corp
182665/7
105819
CENTURY 21 & New House Design
Lebanon
Century 21 Real Estate Corp
142171/285
105801
CENTURY 21 & New House Design
Lebanon
Century 21 Real Estate Corp
182665/6
105820
CENTURY 21 & Old Design
Lebanon
Century 21 Real Estate Corp
244649/490
53459
CENTURY 21
Liberia
Century 21 Real Estate LLC
 
00067/2006
CENTURY 21 & New House Design
Liberia
Century 21 Real Estate LLC
 
00068/2006
CENTURY 21
Libya
Century 21 Real Estate LLC
17338
 
CENTURY 21
Libya
Century 21 Real Estate LLC
17341
 
CENTURY 21 & New Pitched Roof House Design
Libya
Century 21 Real Estate LLC
17339
 
CENTURY 21 & New Pitched Roof House Design
Libya
Century 21 Real Estate LLC
17340
 
CENTURY 21
Lithuania
Century 21 Real Estate LLC
4512
7971
CENTURY 21 & New House Design
Lithuania
Century 21 Real Estate LLC
4514
21930
CENTURY 21
Macau
Century 21 Real Estate LLC
12657 M
12657 M
CENTURY 21
Macau
Century 21 Real Estate LLC
12658 M
12658 M
CENTURY 21 & New House Design
Macau
Century 21 Real Estate LLC
12659 M
12659 M
CENTURY 21 & New House Design
Macau
Century 21 Real Estate LLC
12660 M
12660 M
CENTURY 21 & Sign & Post Design
Macau
Century 21 Real Estate LLC
12662 M
12662 M
CENTURY 21 & Sign & Post Design
Macau
Century 21 Real Estate LLC
12663 M
12663 M
CENTURY 21
Macedonia
Century 21 Real Estate LLC
2005/862
13234
CENTURY 21 & New House Design
Macedonia
Century 21 Real Estate LLC
2005/863
13233
CENTURY 21
Madagascar
Century 21 Real Estate LLC
20110492
 
CENTURY 21 & New Pitched Roof House Design
Madagascar
Century 21 Real Estate LLC
20110491
 


II -28

--------------------------------------------------------------------------------


CENTURION
Malaysia
Century 21 Real Estate LLC
9201794
9201794
CENTURION
Malaysia
Century 21 Real Estate LLC
97018284
97018284
CENTURION
Malaysia
Century 21 Real Estate LLC
97018285
97018285
CENTURY 21
Malaysia
Century 21 Real Estate LLC
8804830
8804830
CENTURY 21
Malaysia
Century 21 Real Estate LLC
98001032
98001032
CENTURY 21 & New House Design
Malaysia
Century 21 Real Estate LLC
8804829
8804829
CENTURY 21 & New House Design
Malaysia
Century 21 Real Estate LLC
98001033
98001033
CENTURY 21 & Sign & Post Design
Malaysia
Century 21 Real Estate LLC
91001718
91001718
CENTURY 21 Sign & Post (color)
Malaysia
Century 21 Real Estate LLC
91004500
91004500
CENTURY 21 Sign Design
Malaysia
Century 21 Real Estate LLC
91001717
91001717
CENTURY 21 Sign Design (color)
Malaysia
Century 21 Real Estate LLC
9103818
9103818
CENTURY 21
Malta
Century 21 Real Estate LLC
20260
20260
CENTURY 21 & New House Design
Malta
Century 21 Real Estate LLC
20261
20261
CENTURY 21 & Sign & Post Design
Malta
Century 21 Real Estate LLC
20398
20398
CENTURY 21 & Sign Design
Malta
Century 21 Real Estate LLC
20399
20399
CENTURY 21
Mauritius
Century 21 Real Estate LLC
MU/M/08/08584
07385/2009
CENTURY 21 & New Pitched Roof House Design
Mauritius
Century 21 Real Estate LLC
MU/M/08/08585
07386/2009
CASA ABIERTA
Mexico
Century 21 Real Estate LLC
154195
483652
CENTURION
Mexico
Century 21 Real Estate LLC
119465
483935
CENTURION
Mexico
Century 21 Real Estate LLC
119467
422142
CENTURY 21
Mexico
Century 21 Real Estate LLC
47531
434652
CENTURY 21
Mexico
Century 21 Real Estate LLC
52724
360990
CENTURY 21
Mexico
Century 21 Real Estate LLC
52726
360991
CENTURY 21
Mexico
Century 21 Real Estate LLC
52727
360992
CENTURY 21
Mexico
Century 21 Real Estate LLC
52728
360993
CENTURY 21
Mexico
Century 21 Real Estate LLC
77331
388000


II -29

--------------------------------------------------------------------------------


CENTURY 21
Mexico
Century 21 Real Estate LLC
117459
849730
CENTURY 21
Mexico
Century 21 Real Estate LLC
117471
527091
CENTURY 21 & New House Design
Mexico
Century 21 Real Estate LLC
97783
435000
CENTURY 21 & New House Design
Mexico
Century 21 Real Estate LLC
117455
454485
CENTURY 21 & New House Design
Mexico
Century 21 Real Estate LLC
117466
478179
CENTURY 21 & New House Design
Mexico
Century 21 Real Estate LLC
117479
422506
CENTURY 21 & Sign & Post Design
Mexico
Century 21 Real Estate LLC
107933
403696
CENTURY 21 & Sign & Post Design
Mexico
Century 21 Real Estate LLC
117470
420317
CENTURY 21 & Sign & Post Design
Mexico
Century 21 Real Estate LLC
117473
423754
CENTURY 21 & Sign Design
Mexico
Century 21 Real Estate LLC
117467
420316
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247361
524430
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247362
549869
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247363
546079
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247364
524431
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247365
524432
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247367
612100
CENTURY 21 HOME IMPROVEMENTS
Mexico
Century 21 Real Estate LLC
247368
524433
PONGA SU CONFIANZA EN EL NUMERO UNO
Mexico
Century 21 Real Estate LLC
119468
410948
PONGA SU CONFIANZA EN EL NUMERO UNO
Mexico
Century 21 Real Estate LLC
119469
410949
SIGLO 21
Mexico
Century 21 Real Estate LLC
52725
507194
SIGLO 21
Mexico
Century 21 Real Estate LLC
117454
841573
SIGLO 21
Mexico
Century 21 Real Estate LLC
117465
659818
SIGLO 21
Mexico
Century 21 Real Estate LLC
117472
1140607
SIGLO 21
Mexico
Century 21 Real Estate LLC
117474
436004
CENTURION
Monaco
Century 21 Real Estate LLC
14083
2R01-22851
CENTURY 21
Monaco
Century 21 Real Estate LLC
11316
2R97.17947


II -30

--------------------------------------------------------------------------------


CENTURY 21
Monaco
Century 21 Real Estate LLC
13115
0.21138
CENTURY 21 & New House Design
Monaco
Century 21 Real Estate LLC
26756
6.25281
CENTURY 21 & Sign & Post Design
Monaco
Century 21 Real Estate LLC
14180
2R92.14147
CENTURY 21 & Sign Design
Monaco
Century 21 Real Estate LLC
14179
2R92.14146
SIECLE 21
Monaco
Century 21 Real Estate LLC
13114
0.21137
CENTURY 21
Montenegro
Century 21 Real Estate LLC
Z-1284/2000
46528
CENTURY 21 & New House Design
Montenegro
Century 21 Real Estate LLC
Z-800/2006
53318
CENTURY 21
Montserrat
Century 21 Real Estate LLC
1432
1432
CENTURY 21
Morocco
Century 21 Real Estate LLC
75533
75533
CENTURY 21 & New House Design
Morocco
Century 21 Real Estate LLC
75534
75534
CENTURY 21
Mozambique
Century 21 Real Estate LLC
12675/2007
 
CENTURION
New Zealand
Century 21 Real Estate LLC
211267
211267
CENTURION
New Zealand
Century 21 Real Estate LLC
211268
211268
CENTURY 21
New Zealand
Century 21 Real Estate LLC
113348
113348
CENTURY 21
New Zealand
Century 21 Real Estate LLC
182993
182993
CENTURY 21
New Zealand
Century 21 Real Estate LLC
192823
192823
CENTURY 21 & New House Design
New Zealand
Century 21 Real Estate LLC
204877
204877
CENTURY 21 & New House Design
New Zealand
Century 21 Real Estate LLC
204878
204878
CENTURY 21 & Sign & Post Design
New Zealand
Century 21 Real Estate LLC
209832
209832
CENTURY 21 & Sign & Post Design
New Zealand
Century 21 Real Estate LLC
209833
209833
CENTURY 21 & Sign Design
New Zealand
Century 21 Real Estate LLC
209834
209834
CENTURY 21 & Sign Design
New Zealand
Century 21 Real Estate LLC
209835
209835
CENTURY 21
Nicaragua
Century 21 Real Estate LLC
4327
20120
CENTURY 21
Nicaragua
Century 21 Real Estate LLC
4419
20151
CENTURY 21 & New House Design
Nicaragua
Century 21 Real Estate Corp
98-01044
38878 CC
CENTURY 21 & New House Design
Nicaragua
Century 21 Real Estate LLC
2001/00773
51219 CC


II -31

--------------------------------------------------------------------------------


SIGLO 21
Nicaragua
Century 21 Real Estate LLC
98-01046
38889 CC
CENTURY 21
Nigeria
Century 21 Real Estate LLC
TP 6465
55325
CENTURY 21
Nigeria
Century 21 Real Estate LLC
13453
 
CENTURY 21
Nigeria
Century 21 Real Estate LLC
13455
 
CENTURY 21 & New House Design
Nigeria
Century 21 Real Estate LLC
TP 6466
55326
CENTURY 21 & New House Design
Nigeria
Century 21 Real Estate LLC
13452
91656
CENTURY 21 & New House Design
Nigeria
Century 21 Real Estate LLC
13454
 
ARHUNDRE 21
Norway
Century 21 Real Estate LLC
905034
153820
CENTURY 21
Norway
Century 21 Real Estate LLC
123490
102752
CENTURY 21 & New House Design
Norway
Century 21 Real Estate LLC
906024
152873
CENTURY 21
Oman
Century 21 Real Estate LLC
3373
3373
CENTURY 21
Oman
Century 21 Real Estate LLC
3374
3374
CENTURY 21
Oman
Century 21 Real Estate LLC
63962
63962
CENTURY 21
Oman
Century 21 Real Estate LLC
63963
63963
CENTURY 21 & New House Design
Oman
Century 21 Real Estate LLC
5144
5144
CENTURY 21 & New House Design
Oman
Century 21 Real Estate LLC
5145
5145
CENTURY 21 & New House Design
Oman
Century 21 Real Estate LLC
63964
63964
CENTURY 21 & New House Design
Oman
Century 21 Real Estate LLC
63965
63965
CENTURY 21
Pakistan
Century 21 Real Estate Corp
103018
103018
CENTURY 21
Pakistan
Century 21 Real Estate Corp
201865
 
CENTURY 21 & New House Design
Pakistan
Century 21 Real Estate Corp
109017
109017
CENTURY 21 & New House Design
Pakistan
Century 21 Real Estate Corp
201864
201864
CENTURY 21
Panama
Century 21 Real Estate LLC
46721
46721
CENTURY 21
Panama
Century 21 Real Estate LLC
46733
46733
CENTURY 21 & New House Design
Panama
Century 21 Real Estate LLC
64716
64716
CENTURY 21 & New House Design
Panama
Century 21 Real Estate LLC
64717
64717


II -32

--------------------------------------------------------------------------------


CENTURY 21 & Sign & Post Design
Panama
Century 21 Real Estate LLC
64835
64835
SIGLO 21
Panama
Century 21 Real Estate LLC
92979
92979
CENTURION
Papua New Guinea
Century 21 Real Estate LLC
58137
58137
CENTURION
Papua New Guinea
Century 21 Real Estate LLC
58138
58138
CENTURY 21
Papua New Guinea
Century 21 Real Estate LLC
56203
56203
CENTURY 21
Papua New Guinea
Century 21 Real Estate LLC
56204
56204
CENTURY 21 & New House Design
Papua New Guinea
Century 21 Real Estate LLC
56525
56525
CENTURY 21 & Sign & Post Design
Papua New Guinea
Century 21 Real Estate LLC
56956
56956
CENTURY 21 & Sign & Post Design
Papua New Guinea
Century 21 Real Estate LLC
57047
57047
CENTURY 21 & Sign Design
Papua New Guinea
Century 21 Real Estate LLC
56955
56955
CENTURY 21 & Sign Design
Papua New Guinea
Century 21 Real Estate LLC
57046
57046
VIP
Papua New Guinea
Century 21 Real Estate Corp
58136
58136
CENTURY 21
Paraguay
Century 21 Real Estate LLC
6295
291160
CENTURY 21
Paraguay
Century 21 Real Estate LLC
6296
291159
CENTURY 21 & New House Design
Paraguay
Century 21 Real Estate LLC
6293
291066
CENTURY 21 & New House Design
Paraguay
Century 21 Real Estate LLC
6294
291065
SIGLO 21
Paraguay
Century 21 Real Estate LLC
8978
324715
CENTURY 21
Peru
Century 21 Real Estate LLC
60156
47487
CENTURY 21
Peru
Century 21 Real Estate LLC
60161
15048
CENTURY 21 & New House Design
Peru
Century 21 Real Estate LLC
60159
15047
CENTURY 21 & New House Design
Peru
Century 21 Real Estate LLC
60160
47813
SIGLO 21
Peru
Century 21 Real Estate LLC
164356
32792
CENTURY 21
Philippines
Century 21 Real Estate LLC
4-2008-003528
4-2008-003528
CENTURY 21 & New House Design
Philippines
Century 21 Real Estate LLC
4-1997-120725
4-1997-120725
CENTURY 21
Poland
Century 21 Real Estate LLC
Z-237717
158490
CENTURY 21
Poland
Century 21 Real Estate LLC
89660
68493


II -33

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Poland
Century 21 Real Estate LLC
Z-237716
158489
CENTURY 21 & New House Design
Poland
Century 21 Real Estate LLC
117091
83480
CENTURY 21
Portugal
Century 21 Real Estate LLC
190308
190308
CENTURY 21 & New House Design
Portugal
Century 21 Real Estate LLC
270646
270646
CENTURY 21 & New House Design
Portugal
Century 21 Real Estate LLC
270647
270647
SECULO 21
Portugal
Century 21 Real Estate LLC
261233
261233
SECULO 21
Portugal
Century 21 Real Estate LLC
261234
261234
CENTURY 21
Puerto Rico
Century 21 Real Estate Corp
 
45171
CENTURY 21 & New House Design
Puerto Rico
Century 21 Real Estate Corp
 
45172
CENTURY 21 & Sign & Post Design
Puerto Rico
Century 21 Real Estate Corp
 
7935
CENTURY 21
Qatar
Century 21 Real Estate LLC
21058
21058
CENTURY 21
Qatar
Century 21 Real Estate LLC
21059
21059
CENTURY 21 & New House Design
Qatar
Century 21 Real Estate LLC
21060
21060
CENTURY 21 & New House Design
Qatar
Century 21 Real Estate LLC
21061
21061
CENTURY 21
Romania
Century 21 Real Estate LLC
22820
16676
CENTURY 21 & New House Design
Romania
Century 21 Real Estate LLC
200607307
92058
21-Century.ru
Russian Federation
Century 21 Real Estate LLC
 
 
BEK 21 & Design (in Cyrillic)
Russian Federation
Century 21 Real Estate LLC
2006722911
359650
CENTURY 21
Russian Federation
Century 21 Real Estate LLC
113589
88734
CENTURY 21 & New House Design
Russian Federation
Century 21 Real Estate LLC
92010718
123932
CENTURY 21 & New House Design (in Cyrillic)
Russian Federation
Century 21 Real Estate LLC
2006712394
335154
CENTURY 21 (in Cyrillic)
Russian Federation
Century 21 Real Estate LLC
2006712393
335961
CENTURY 21 COMMERCIAL & Design
Russian Federation
Century 21 Real Estate LLC
2007724685
342552
CENTURY 21 COMMERCIAL & Design (in Cyrillic)
Russian Federation
Century 21 Real Estate LLC
2007724687
342553
CENTURY 21 FINE HOMES & ESTATES & New Gate Design
Russian Federation
Century 21 Real Estate LLC
2007724684
342317


II -34

--------------------------------------------------------------------------------


CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)
Russian Federation
Century 21 Real Estate LLC
2007724686
342318
Century21.ru
Russian Federation
Century 21 Real Estate LLC
 
 
CENTURY 21
Saudi Arabia
Century 21 Real Estate LLC
2808
83/17
CENTURY 21
Saudi Arabia
Century 21 Real Estate LLC
136353
1124/3
CENTURY 21 & New House Design
Saudi Arabia
Century 21 Real Estate LLC
12952
241/14
CENTURY 21 & New House Design
Saudi Arabia
Century 21 Real Estate LLC
12953
241/15
CENTURY 21
Serbia
Century 21 Real Estate LLC
Z-1284/2000
46528
CENTURY 21 & New House Design
Serbia
Century 21 Real Estate LLC
Z-800/2006
53318
CENTURION
Singapore
Century 21 Real Estate LLC
6349
6349
CENTURION
Singapore
Century 21 Real Estate LLC
6350
6350
CENTURY 21
Singapore
Century 21 Real Estate LLC
1426
T9101426H
CENTURY 21
Singapore
Century 21 Real Estate LLC
75995
T75995F
CENTURY 21 & New House Design
Singapore
Century 21 Real Estate LLC
1427
T9101427F
CENTURY 21 & New House Design
Singapore
Century 21 Real Estate LLC
8106
T9008106I
CENTURY 21 & Sign & Post Design
Singapore
Century 21 Real Estate LLC
2378
T9102378Z
CENTURY 21 & Sign & Post Design
Singapore
Century 21 Real Estate LLC
2380
T9102380A
CENTURY 21 & Sign Design
Singapore
Century 21 Real Estate LLC
2379
T9102379H
CENTURY 21 & Sign Design (in series)
Singapore
Century 21 Real Estate LLC
15210I
15210I
CENTURY 21
Slovakia
Century 21 Real Estate LLC
170452
170452
CENTURY 21
South Africa
Century 21 Real Estate LLC
75/5357
75/5357
CENTURY 21
South Africa
Century 21 Real Estate LLC
75/5356
75/5356
CENTURY 21
South Africa
Century 21 Real Estate LLC
91/4114
91/4114
CENTURY 21 & New House Design
South Africa
Century 21 Real Estate LLC
91/0141
91/0141
CENTURY 21 & New House Design
South Africa
Century 21 Real Estate LLC
91/0140
91/0140
CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700535
200700535


II -35

--------------------------------------------------------------------------------


CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700536
200700536
CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700537
200700537
CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700538
200700538
CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700539
200700539
CENTURY 21 & New House Design (Black & Gold)
South Africa
Century 21 Real Estate LLC
200700540
200700540
century21.co.za
South Africa
Century 21 Real Estate LLC
 
 
century21webauctions.co.za
South Africa
Century 21 Real Estate LLC
 
 
CENTURY 21
Spain
Century 21 Real Estate LLC
800432
800432
CENTURY 21
Spain
Century 21 Real Estate LLC
1946791
1946791
CENTURY 21
Spain
Century 21 Real Estate LLC
1946792
1946792
CENTURY 21 & New House Design
Spain
Century 21 Real Estate LLC
1594972
1594972
CENTURY 21 & New House Design
Spain
Century 21 Real Estate LLC
1594973
1594973
CENTURY 21 BAHIA
Spain
Century 21 Real Estate LLC
2641550
2641550
VEINTE & UNO INMOBILIARIA
Spain
Century 21 Real Estate LLC
2042000
2042000
CENTURY 21
Sri Lanka
Century 21 Real Estate Corp
71860
71860
CENTURY 21 & New House Design
Sri Lanka
Century 21 Real Estate Corp
71861
71861
CENTURY 21
St. Lucia
Century 21 Real Estate LLC
2007/260
260
CENTURY 21
St. Lucia
Century 21 Real Estate LLC
2007/258
258
CENTURY 21 & New House Design
St. Lucia
Century 21 Real Estate LLC
104/91
104/91
CENTURY 21 & New House Design
St. Lucia
Century 21 Real Estate LLC
2007/259
259
CENTURY 21
St. Maarten
Century 21 Real Estate LLC
D-600644
12451
CENTURY 21 & New House Design
St. Maarten
Century 21 Real Estate LLC
D-300531
10146
CENTURY 21 & New House Design
St. Maarten
Century 21 Real Estate LLC
16277
1028
CENTURY 21
St. Vincent and the Grenadines
Century 21 Real Estate LLC
 
3 of 1998


II -36

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
St. Vincent and the Grenadines
Century 21 Real Estate LLC
 
4 of 1998
CENTURY 21
Suriname
Century 21 Real Estate LLC
16558
16558
CENTURY 21 & New House Design
Suriname
Century 21 Real Estate LLC
15910
15910
ARHUNDRADE 21
Sweden
Century 21 Real Estate LLC
90-2278
242489
CENTURY 21
Sweden
Century 21 Real Estate LLC
75-4254
156766
CENTURY 21 & New House Design
Sweden
Century 21 Real Estate LLC
91-00141
236989
SEKEL 21
Sweden
Century 21 Real Estate LLC
90-2277
242488
CENTURION
Switzerland
Century 21 Real Estate LLC
4879/1991.6
396770
CENTURY 21
Switzerland
Century 21 Real Estate LLC
1621/1993.0
405633
CENTURY 21
Switzerland
Century 21 Real Estate LLC
4254/75
279690
CENTURY 21 & New House Design
Switzerland
Century 21 Real Estate LLC
134/1991.2
390456
CENTURY 21 & New House Design
Switzerland
Century 21 Real Estate LLC
1622/1993.1
405850
CENTURY 21 & New House Design
Switzerland
Century 21 Real Estate LLC
58244/2010
603724
CENTURY 21 & New House Design in Rectangle
Switzerland
Century 21 Real Estate LLC
1713/1991.1
388098
CENTURY 21 & Sign & Post Design
Switzerland
Century 21 Real Estate LLC
1714/1991.3
388099
JAHRHUNDERT 21
Switzerland
Century 21 Real Estate LLC
6744/1990.8
391692
JAHRHUNDERT 21
Switzerland
Century 21 Real Estate LLC
55062/2010
605888
SECOLO 21
Switzerland
Century 21 Real Estate LLC
6745/1990.0
391693
SECOLO 21
Switzerland
Century 21 Real Estate LLC
55066/2010
605889
SIECLE 21
Switzerland
Century 21 Real Estate LLC
55065/2010
605890
SIECLE 21
Switzerland
Century 21 Real Estate LLC
379729
379729
CENTURION
Taiwan
Century 21 Real Estate LLC
83-037517
75126
CENTURION
Taiwan
Century 21 Real Estate LLC
83-037515
73356
CENTURION
Taiwan
Century 21 Real Estate LLC
83-037514
678042
CENTURY 21
Taiwan
Century 21 Real Estate LLC
83-043311
675135
CENTURY 21
Taiwan
Century 21 Real Estate LLC
83-043310
675129


II -37

--------------------------------------------------------------------------------


CENTURY 21
Taiwan
Century 21 Real Estate LLC
74-2073
18204
CENTURY 21
Taiwan
Century 21 Real Estate LLC
74-2072
17933
CENTURY 21
Taiwan
Century 21 Real Estate LLC
74-2071
300696
CENTURY 21 & New House Design
Taiwan
Century 21 Real Estate LLC
83-037508
75131
CENTURY 21 & New House Design
Taiwan
Century 21 Real Estate LLC
83-037506
72852
CENTURY 21 & New House Design
Taiwan
Century 21 Real Estate LLC
83-037505
678086
CENTURY 21 & New House Design (with Chinese)
Taiwan
Century 21 Real Estate LLC
82-005443
66001
CENTURY 21 & Sign & Post Design
Taiwan
Century 21 Real Estate LLC
83-037513
75133
CENTURY 21 & Sign & Post Design
Taiwan
Century 21 Real Estate LLC
83-037512
72854
CENTURY 21 & Sign & Post Design
Taiwan
Century 21 Real Estate LLC
83-037511
678088
CENTURY 21 & Sign Design
Taiwan
Century 21 Real Estate LLC
83-037510
75132
CENTURY 21 & Sign Design
Taiwan
Century 21 Real Estate LLC
83-037508
678087
CENTURY 21 & Sign Design
Taiwan
Century 21 Real Estate LLC
83-035709
72853
CENTURY 21 (in Chinese)
Taiwan
Century 21 Real Estate LLC
82-005441
65970
CENTURY 21 FINE HOMES & ESTATES
Taiwan
Century 21 Real Estate LLC
97012157
1361382
CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008
Taiwan
Century 21 Real Estate LLC
97012158
1361383
CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008 in Chinese
Taiwan
Century 21 Real Estate LLC
97019804
1361429
CENTURY 21 REAL ESTATE (in Chinese)
Taiwan
Century 21 Real Estate LLC
86-040886
104270
CENTURY 21 REAL ESTATE (in Chinese)
Taiwan
Century 21 Real Estate LLC
86-040885
104269
CENTURY 21 REAL ESTATE (in Chinese)
Taiwan
Century 21 Real Estate LLC
86-040884
104268
CENTURY 21
Tanganyika
Century 21 Real Estate LLC
20794
20794
CENTURY 21 & New House Design
Tanganyika
Century 21 Real Estate LLC
20800
20800
CENTURY 21
Tangier
Century 21 Real Estate LLC
18559
18559
CENTURY 21 & Design
Tangier
Century 21 Real Estate LLC
18560
18560
CENTURY 21
Thailand
Century 21 Real Estate LLC
225528
BOR 238


II -38

--------------------------------------------------------------------------------


CENTURY 21
Thailand
Century 21 Real Estate LLC
381964
Khor121654
CENTURY 21 & Design
Thailand
Century 21 Real Estate LLC
225529
BOR 237
CENTURY 21 & New House Design
Thailand
Century 21 Real Estate LLC
438249
Khor130034
CENTURY 21
Trinidad and Tobago
Century 21 Real Estate LLC
24404
24404
CENTURY 21
Trinidad and Tobago
Century 21 Real Estate LLC
24405
24405
CENTURY 21 & New House Design
Trinidad and Tobago
Century 21 Real Estate LLC
19582
19582
CENTURY 21 & New House Design
Trinidad and Tobago
Century 21 Real Estate LLC
24402
24402
CENTURY 21 & New House Design
Trinidad and Tobago
Century 21 Real Estate LLC
24403
24403
CENTURY 21
Tunisia
Century 21 Real Estate LLC
EE082993
EE082993
CENTURY 21
Tunisia
Century 21 Real Estate LLC
EE00.2178
EE00.2178
CENTURY 21 & New House Design
Tunisia
Century 21 Real Estate LLC
EE00.2179
EE00.2179
CENTURY 21 & New Pitched Roof House Design
Tunisia
Century 21 Real Estate LLC
EE082994
EE082994
CENTURY 21
Turkey
Century 21 Real Estate LLC
1897
176890
CENTURY 21
Turkey
Century 21 Real Estate LLC
14216
112956
CENTURY 21 & New House Design
Turkey
Century 21 Real Estate LLC
1898
169560
CENTURY 21 & New House Design
Turkey
Century 21 Real Estate LLC
55782
130768
CENTURY 21
Turks and Caicos Islands
Century 21 Real Estate LLC
10564
10564
CENTURY 21
Turks and Caicos Islands
Century 21 Real Estate LLC
12406
12406
CENTURY 21 & New House Design
Turks and Caicos Islands
Century 21 Real Estate LLC
11179
11179
CENTURY 21 & New House Design
Turks and Caicos Islands
Century 21 Real Estate LLC
12407
12407
CENTURY 21 & Sign & Post Design (Gold & Brown)
Turks and Caicos Islands
Century 21 Real Estate LLC
15143
15143
CENTURY 21 & Sign & Post Design (Gold & Brown)
Turks and Caicos Islands
Century 21 Real Estate LLC
15144
15144
BEK 21
Ukraine
Century 21 Real Estate LLC
200612009
91129
BEK 21 & Design
Ukraine
Century 21 Real Estate LLC
200612008
91130
CENTURY 21
Ukraine
Century 21 Real Estate LLC
200516000
82406


II -39

--------------------------------------------------------------------------------


CENTURY 21 & New House Design
Ukraine
Century 21 Real Estate LLC
200515998
79671
CENTURY 21 & New House Design (in Cyrillic)
Ukraine
Century 21 Real Estate LLC
200606808
88523
CENTURY 21 & New House Design (in Ukranian)
Ukraine
Century 21 Real Estate LLC
200606802
85723
CENTURY 21 (in Cyrillic)
Ukraine
Century 21 Real Estate LLC
200606809
88524
CENTURY 21 (in Ukranian)
Ukraine
Century 21 Real Estate LLC
200606804
85724
CENTURY 21 COMMERCIAL & Design
Ukraine
Century 21 Real Estate LLC
M200713312
98001
CENTURY 21 COMMERCIAL & Design (in Cyrillic)
Ukraine
Century 21 Real Estate LLC
M200713316
98003
CENTURY 21 FINE HOMES & ESTATES & New Gate Design
Ukraine
Century 21 Real Estate LLC
M200713311
98000
CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)
Ukraine
Century 21 Real Estate LLC
M200713314
98002
CENTURY 21
United Arab Emirates
Century 21 Real Estate LLC
30183
22616
CENTURY 21
United Arab Emirates
Century 21 Real Estate LLC
37513
28176
CENTURY 21 & New House Design
United Arab Emirates
Century 21 Real Estate LLC
37514
30595
CENTURY 21 & New House Design
United Arab Emirates
Century 21 Real Estate LLC
37515
28189
CENTURION
United Kingdom
Century 21 Real Estate LLC
1469923
1469923
CENTURION
United Kingdom
Century 21 Real Estate LLC
1469924
1469924
CENTURY 21
United Kingdom
Century 21 Real Estate LLC
1062225
1062225
CENTURY 21
United Kingdom
Century 21 Real Estate LLC
1274764
1274764
CENTURY 21
United Kingdom
Century 21 Real Estate LLC
1274765
1274765
CENTURY 21
United Kingdom
Century 21 Real Estate LLC
1274766
1274766
CENTURY 21 & New House Design
United Kingdom
Century 21 Real Estate LLC
1453968
1453968
CENTURY 21 & New House Design
United Kingdom
Century 21 Real Estate LLC
1453969
1453969
CENTURY 21 & Sign & Post Design
United Kingdom
Century 21 Real Estate LLC
1459099
B1459099
CENTURY 21 & Sign Design
United Kingdom
Century 21 Real Estate LLC
1459101
B1459101


II -40

--------------------------------------------------------------------------------


SIGLO 21
United Kingdom
Century 21 Real Estate LLC
2161639
2161639
SIGLO 21
United Kingdom
Century 21 Real Estate LLC
2173509
2173509
1-800-4-HOUSES
United States
Century 21 Real Estate LLC
74469574
2376323
21 ONLINE & Design
United States
Century 21 Real Estate LLC
75099281
2113555
21ST CENTURY
United States
Century 21 Real Estate LLC
75436943
2300743
21ST CENTURY
United States
Century 21 Real Estate LLC
78565509
3116448
21ST CENTURY CASUALTY
United States
Century 21 Real Estate LLC
78565519
3055063
21ST CENTURY CASUALTY & Design
United States
Century 21 Real Estate LLC
75721880
2700705
21ST CENTURY INSURANCE
United States
Century 21 Real Estate LLC
78565505
3106265
21ST CENTURY INSURANCE & Design
United States
Century 21 Real Estate LLC
75721881
3298401
21ST CENTURY INSURANCE & Design
United States
Century 21 Real Estate LLC
76181517
3060562
21ST CENTURY NEWS
United States
Century 21 Real Estate LLC
76279430
2685577
AD/PAC
United States
Century 21 Real Estate LLC
73260228
1212383
AGENTS OF CHANGE
United States
Century 21 Real Estate LLC
78815003
3270259
AT HOME WITH CENTURY 21
United States
Century 21 Real Estate LLC
78195146
2960793
BUYER SERVICE PLEDGE
United States
Century 21 Real Estate LLC
74122856
1812377
C21
United States
Century 21 Real Estate LLC
78427047
2933408
C-21
United States
Century 21 Real Estate LLC
73368407
1268185
C21 TALK RADIO
United States
Century 21 Real Estate LLC
77721724
3711934
C21 TALK RADIO FOR THE REAL WORLD
United States
Century 21 Real Estate LLC
78061343
2809296
CENTURION
United States
Century 21 Real Estate LLC
73754544
1563740
CENTURION
United States
Century 21 Real Estate LLC
73754545
1553298
CENTURION & Design
United States
Century 21 Real Estate LLC
73754547
1563741
CENTURION Design
United States
Century 21 Real Estate LLC
73754543
1553297
CENTURION HONOR SOCIETY
United States
Century 21 Real Estate LLC
78302129
2981964
CENTURY 21
United States
Century 21 Real Estate LLC
73072695
1063488


II -41

--------------------------------------------------------------------------------


CENTURY 21
United States
Century 21 Real Estate LLC
73133892
1085039
CENTURY 21
United States
Century 21 Real Estate LLC
73421810
1304095
CENTURY 21
United States
Century 21 Real Estate LLC
73608730
1429531
CENTURY 21
United States
Century 21 Real Estate LLC
75071763
2178970
CENTURY 21
United States
Century 21 Real Estate LLC
76279429
2662159
CENTURY 21
United States
Century 21 Real Estate LLC
78008646
2762774
CENTURY 21 & Jacket Design
United States
Century 21 Real Estate LLC
73774121
1631850
CENTURY 21 & New House Design
United States
Century 21 Real Estate LLC
73133894
1085040
CENTURY 21 & New House Design
United States
Century 21 Real Estate LLC
73138501
1104464
CENTURY 21 & New House Design
United States
Century 21 Real Estate LLC
74142432
1771535
CENTURY 21 & Sign & Post Design
United States
Century 21 Real Estate LLC
73262350
1263774
CENTURY 21 & Sign Design
United States
Century 21 Real Estate LLC
73783422
1576475
CENTURY 21 & Sign Design
United States
Century 21 Real Estate LLC
74631924
2027670
CENTURY 21 (New House Design with Floor)
United States
Century 21 Real Estate LLC
78852446
3219883
CENTURY 21 (New House Design)
United States
Century 21 Real Estate LLC
78852448
3219884
CENTURY 21 BUILDER CONNECTIONS & Design
United States
Century 21 Real Estate LLC
75906666
2656899
CENTURY 21 COMMERCIAL
United States
Century 21 Real Estate LLC
78827023
3219828
CENTURY 21 COMMERCIAL & Design
United States
Century 21 Real Estate LLC
75193702
2158319
CENTURY 21 COMMERCIAL & Design
United States
Century 21 Real Estate LLC
78815005
3253260
CENTURY 21 CONNECTIONS
United States
Century 21 Real Estate LLC
77941480
3841423
CENTURY 21 FINE HOMES & ESTATES
United States
Century 21 Real Estate LLC
76581393
3007069
CENTURY 21 FINE HOMES & ESTATES & New Gate Design
United States
Century 21 Real Estate LLC
78785304
3154137
CENTURY 21 FINE HOMES & ESTATES & Old Gate Design
United States
Century 21 Real Estate LLC
78011431
2612738


II -42

--------------------------------------------------------------------------------


CENTURY 21 GLOBAL REFERRAL NETWORK & Design
United States
Century 21 Real Estate LLC
78047046
2725830
CENTURY 21 HOME PROTECTION PLAN
United States
Century 21 Real Estate LLC
73241780
1161341
CENTURY 21 LEARNING SYSTEM
United States
Century 21 Real Estate LLC
78051378
2585459
CENTURY 21 MATURE MOVES
United States
Century 21 Real Estate LLC
78032288
2633322
CENTURY 21 MATURE MOVES & Design
United States
Century 21 Real Estate LLC
78036319
2633331
CENTURY 21 MORTGAGE
United States
Century 21 Real Estate LLC
78051978
2615437
CENTURY 21 MORTGAGE & Design
United States
Century 21 Real Estate LLC
73421809
1307407
CENTURY 21 NEW CONSTRUCTION
United States
Century 21 Real Estate LLC
78827028
3219829
CENTURY 21 NEW CONSTRUCTION & Design
United States
Century 21 Real Estate LLC
78816057
3219808
CENTURY 21 RECREATIONAL PROPERTIES
United States
Century 21 Real Estate LLC
78827022
3219827
CENTURY 21 RECREATIONAL PROPERTIES & Design
United States
Century 21 Real Estate LLC
74536797
1950262
CENTURY 21 STAR
United States
Century 21 Real Estate LLC
73763539
1551266
CENTURY 21 THE GOLD STANDARD & New House Design
United States
Century 21 Real Estate LLC
 
 
CLS CENTURY 21 LEARNING SYSTEM & Design
United States
Century 21 Real Estate LLC
78029441
2720034
CONNECT 2 THE 1
United States
Century 21 Real Estate LLC
77923672
3952001
CREATE 21
United States
Century 21 Real Estate LLC
78021324
2622290
eGreetings
United States
TM ACQUISITION CORP.
 
 
GOLD MEDALLION
United States
Century 21 Real Estate LLC
74090919
1747396
GOLD MEDALLION
United States
Century 21 Real Estate LLC
74090920
1681402
HOME BUYER'S KIT
United States
Century 21 Real Estate LLC
73735836
1594520
NEW CENTURY TITLE COMPANY
United States
Century 21 Real Estate LLC
75485913
2983399
OPERATION ORBIT
United States
Century 21 Real Estate LLC
74040345
1662428
ORBIT
United States
Century 21 Real Estate LLC
74401367
1835425


II -43

--------------------------------------------------------------------------------


PROFESIONALES, REALIZANDO TU SUENO
United States
Century 21 Real Estate LLC
78908678
3229740
PUT NUMBER 1 TO WORK FOR YOU
United States
Century 21 Real Estate LLC
73494432
1367039
Q (stylized)
United States
Century 21 Real Estate LLC
76282440
2614917
Q.S.P.D.
United States
Century 21 Real Estate LLC
74128727
1711604
QUALITY SERVICE IN EVERY CUSTOMER CONTACT PROFITABLE DOMINANCE IN THE PRIMARY
MARKETPLACE
United States
Century 21 Real Estate LLC
74128781
1713518
REAL ESTATE FOR THE REAL WORLD
United States
Century 21 Real Estate LLC
75614226
2398595
REAL ESTATE FOR YOUR WORLD
United States
Century 21 Real Estate LLC
78226832
2815094
SELLER SERVICE PLEDGE
United States
Century 21 Real Estate LLC
74122857
1750374
SYSTEM 21
United States
Century 21 Real Estate LLC
78605777
3424137
THE GOLDEN RULER
United States
Century 21 Real Estate LLC
77864709
3920844
THE REAL ESTATE INVESTMENT JOURNAL
United States
Century 21 Real Estate LLC
73158117
1153864
VIP
United States
Century 21 Real Estate LLC
73165161
1151216
VIRTUAL SOLUTION SERIES
United States
Century 21 Real Estate LLC
76429198
2807918
WEEKLY WIRE
United States
Century 21 Real Estate LLC
 
 
WEEKLY WIRE
United States
Century 21 Real Estate LLC
75301778
2207667
WE'RE THE NEIGHBORHOOD PROFESSIONALS
United States
Century 21 Real Estate LLC
73735838
1526116
CENTURY 21
Uruguay
Century 21 Real Estate LLC
294114
294114
CENTURY 21
Uruguay
Century 21 Real Estate LLC
315904
403039
CENTURY 21 & New House Design
Uruguay
Century 21 Real Estate LLC
240868
354160
SIGLO 21
Uruguay
Century 21 Real Estate LLC
302.999
394986
CENTURY 21 & New House Design
Venezuela
Century 21 Real Estate Corp
13080-97
12130
CENTURY 21 (CENTURIA 21)
Venezuela
Century 21 Real Estate Corp
343-94
2667
SIGLO 21
Venezuela
Century 21 Real Estate LLC
11405-2011
 


II -44

--------------------------------------------------------------------------------


SIGLO 21
Venezuela
Century 21 Real Estate Corp
10993-98
 
SIGLO 21 BIENES RAICES & Design
Venezuela
Century 21 Real Estate Corp
1535-98
13019
CENTURY 21
Viet Nam
Century 21 Real Estate LLC
29 552
24819
CENTURY 21
Viet Nam
Century 21 Real Estate LLC
4 2001 00266
40746
CENTURY 21
Viet Nam
Century 21 Real Estate LLC
4 2010 15665
 
CENTURY 21 & New House Design
Viet Nam
Century 21 Real Estate LLC
29 553
24820
CENTURY 21 & New House Design
Viet Nam
Century 21 Real Estate LLC
4 2001 00267
40747
CENTURY 21 & New House Design
Viet Nam
Century 21 Real Estate LLC
4 2010 15664
 
CENTURY 21
Virgin Islands (British)
Century 21 Real Estate LLC
 
1822
CENTURY 21 & New House Design
Virgin Islands (British)
Century 21 Real Estate LLC
 
1823
CENTURY 21
West Bank
Century 21 Real Estate LLC
5937
5937
CENTURY 21 & New House Design
West Bank
Century 21 Real Estate LLC
5935
5935
CENTURY 21 (in Arabic)
West Bank
Century 21 Real Estate LLC
5936
5936
CENTURY 21
Zanzibar
Century 21 Real Estate LLC
70/89
92/93
CENTURY 21 & New House Design
Zanzibar
Century 21 Real Estate LLC
142/90
182/93





ERA Franchise Systems LLC
Trademark Applications and Registrations




Trademark
Country Name
Owner Name
Application No.
Registration No.
ERA
Albania
ERA Franchise Systems LLC
AL-M-05-00413
10841
ERA & New House Design
Albania
ERA Franchise Systems LLC
AL-M-05-00415
10843
ERA
Algeria
ERA Franchise Systems Inc
051197
069735
ERA & New House Design (black on white)
Algeria
ERA Franchise Systems Inc
051198
069736
ERA
Andorra
ERA Franchise Systems Inc
20920
22553
ERA & New House Design (black on white)
Andorra
ERA Franchise Systems Inc
20921
22557
ERA & New House Design (color)
Andorra
ERA Franchise Systems Inc
20932
22635


II -45

--------------------------------------------------------------------------------


ERA
Angola
ERA Franchise Systems LLC
28.218
 
ERA
Angola
ERA Franchise Systems LLC
28.219
 
ERA & New House Design
Angola
ERA Franchise Systems LLC
28.216
 
ERA & New House Design
Angola
ERA Franchise Systems LLC
28.217
 
ERA & New House Design (series of 3)
Anguilla
ERA Franchise Systems Inc
3012
3012
ERA
Antigua and Barbuda
ERA Franchise Systems LLC
1978
1978
ERA & New House Design (series of 3)
Antigua and Barbuda
ERA Franchise Systems LLC
1981
1981
ERA
Argentina
ERA Franchise Systems LLC
2730940
2259534
ERA
Argentina
ERA Franchise Systems LLC
2730941
2259559
ERA & New House Design
Argentina
ERA Franchise Systems LLC
2730942
2259537
ERA & New House Design
Argentina
ERA Franchise Systems LLC
2730943
2259556
ERA
Aruba
ERA Franchise Systems LLC
IM980420.28
19134
ERA & New House Design
Aruba
ERA Franchise Systems LLC
IM980420.27
19133
ERA
Australia
ERA Franchise Systems Inc
389378
389378
ERA
Australia
ERA Franchise Systems Inc
613949
613949
ERA
Australia
ERA Franchise Systems Inc
614060
614060
ERA & New House Design (series of 2)
Australia
ERA Franchise Systems Inc
734308
734308
ERA & Old House, Circle Design
Australia
ERA Franchise Systems Inc
389379
389379
ERA & Old House, Circle Design
Australia
ERA Franchise Systems Inc
614146
614146
ERA & Old House, Circle Design
Australia
ERA Franchise Systems Inc
614147
614147
TEAM ERA
Australia
ERA Franchise Systems Inc
613952
613952
TEAM ERA
Australia
ERA Franchise Systems Inc
613953
613953
ERA & New House Design
Austria
ERA Franchise Systems Inc
4684/97
172178
ERA
Azerbaijan
ERA Franchise Systems LLC
20081822
2010 0372
ERA & New House Design
Azerbaijan
ERA Franchise Systems LLC
20081821
20100371
ERA
Bahamas
ERA Franchise Systems Inc
20611
20611
ERA & New House Design
Bahamas
ERA Franchise Systems Inc
20596
20596
ERA
Bahrain
ERA Franchise Systems Inc
42829
42829
ERA
Bahrain
ERA Franchise Systems Inc
42830
42830
ERA & New House Design (color)
Bahrain
ERA Franchise Systems Inc
42831
42831
ERA & New House Design (color)
Bahrain
ERA Franchise Systems Inc
42832
42832
ERA
Barbados
ERA Franchise Systems LLC
NA
81/13157
ERA
Barbados
ERA Franchise Systems LLC
NA
81/13156
ERA & New House Design (black on white)
Barbados
ERA Franchise Systems LLC
NA
81/13154
ERA & New House Design (black on white)
Barbados
ERA Franchise Systems LLC
NA
81/13155


II -46

--------------------------------------------------------------------------------


ERA
Belize
ERA Franchise Systems LLC
3175.05
3175.05
ERA & New House Design (black on white)
Belize
ERA Franchise Systems Inc
3174.05
3174.05
AMSTERDAM ERA MAKELAARS
Benelux
ERA Franchise Systems Inc
1109584
799660
ERA & New House Design (white on black)
Benelux
ERA Franchise Systems Inc
888757
607767
ERA & Sign & Post Design
Benelux
ERA Franchise Systems Inc
618741
618741
ERA AMSTERDAM
Benelux
ERA Franchise Systems Inc
1109585
799661
ERA MAKELAAR OPEN HUIZEN ROUTE & Design
Benelux
ERA Franchise Systems Inc
1067707
766494
ERA MAKELAARS AMSTERDAM
Benelux
ERA Franchise Systems Inc
1109265
811386
ERA
Bermuda
ERA Franchise Systems LLC
34365
34365
ERA
Bermuda
ERA Franchise Systems LLC
48873
48873
ERA
Bermuda
ERA Franchise Systems LLC
48874
48874
ERA & New House Design
Bermuda
ERA Franchise Systems LLC
48875
48875
ERA & New House Design
Bermuda
ERA Franchise Systems LLC
48876
48876
ERA & New House Design (black on white)
Bermuda
ERA Franchise Systems LLC
34366
34366
ERA
BES Islands
ERA Franchise Systems LLC
1647
 
ERA
BES Islands
ERA Franchise Systems LLC
1648
 
ERA & New House Design
BES Islands
ERA Franchise Systems LLC
1624
 
ERA & New House Design
BES Islands
ERA Franchise Systems LLC
1625
 
ERA
Bolivia
ERA Franchise Systems LLC
2728-2009
126244
ERA
Bolivia
ERA Franchise Systems LLC
2729-2009
126245
ERA & New House Design
Bolivia
ERA Franchise Systems LLC
2730-2009
126397
ERA & New House Design
Bolivia
ERA Franchise Systems LLC
2731-2009
126398
ERA
Bosnia and Herzegovina
ERA Franchise Systems LLC
BAZ059324A
BAZ059324
ERA & New House Design
Bosnia and Herzegovina
ERA Franchise Systems LLC
BAZ059323A
BAZ059323
ERA
Brazil
ERA Franchise Systems LLC
830172475
 
ERA
Brazil
ERA Franchise Systems LLC
830176411
 
ERA & New House Design
Brazil
ERA Franchise Systems LLC
830172521
 
ERA & New House Design
Brazil
ERA Franchise Systems LLC
830176403
 
ERA & Old House Design
Brazil
ERA Franchise Systems LLC
819488011
819488011
ERA & New House Design (black on white)
Brunei Darussalam
ERA Franchise Systems Inc
BRU/28160
25588
ERA
Bulgaria
ERA Franchise Systems Inc
82714
74639
ERA & New House Design (black on white)
Bulgaria
ERA Franchise Systems Inc
82715
74770
ERA & New House Design (color)
Bulgaria
ERA Franchise Systems Inc
82716
74711
ERA
Cambodia
ERA Franchise Systems LLC
13156
12854
ERA
Cambodia
ERA Franchise Systems LLC
13157
12855


II -47

--------------------------------------------------------------------------------


ERA & New House Design
Cambodia
ERA Franchise Systems LLC
12606
12665
ERA & New House Design
Cambodia
ERA Franchise Systems LLC
12607
12666
ERA
Canada
ERA Franchise Systems LLC
502174
297534
ERA
Canada
ERA Franchise Systems LLC
505554
289140
ERA & New House Design
Canada
ERA Franchise Systems LLC
1500588
806678
ERA & Old House, Circle Design
Canada
ERA Franchise Systems LLC
505555
296842
ERA
Cayman Islands
ERA Franchise Systems LLC
 
1584675
ERA & New House Design (series of 3)
Cayman Islands
ERA Franchise Systems LLC
 
2132336
ERA
Chile
ERA Franchise Systems LLC
872770
 
ERA
Chile
ERA Franchise Systems LLC
872771
 
ERA & New House Design
Chile
ERA Franchise Systems LLC
871841
 
ERA & New House Design
Chile
ERA Franchise Systems LLC
871842
939767
ERA
China (People's Republic)
ERA Franchise Systems LLC
4980368
 
ERA
China (People's Republic)
ERA Franchise Systems LLC
9900119491
1512620
ERA & New House Design (black on white)
China (People's Republic)
ERA Franchise Systems LLC
9900119489
1512612
ERA (new house design)
China (People's Republic)
ERA Franchise Systems LLC
9900119490
1487627
ERA
Colombia
ERA Franchise Systems LLC
01 00174
285870
ERA
Colombia
ERA Franchise Systems LLC
95 41908
287103
ERA & New House Design (black on white)
Colombia
ERA Franchise Systems LLC
98 0511
275576
ERA & New House Design (black on white)
Colombia
ERA Franchise Systems LLC
98 22226
275305
ERA & Old House, Circle Design
Colombia
ERA Franchise Systems Inc
95 41907
292845
ERA
Costa Rica
ERA Franchise Systems LLC
2010-9136
 
ERA
Costa Rica
ERA Franchise Systems LLC
80449
80449
ERA
Costa Rica
ERA Franchise Systems LLC
80451
80451
ERA & New House Design
Costa Rica
ERA Franchise Systems LLC
2010-9139
208316
ERA & New House Design
Costa Rica
ERA Franchise Systems LLC
2010-9140
 
ERA REAL ESTATE & New House Design (in color)
Costa Rica
ERA Franchise Systems LLC
2002-006229
138005
ERA
Croatia
ERA Franchise Systems Inc
20051765
20051765
ERA & New House Design
Croatia
ERA Franchise Systems Inc
20051766
20051766
ERA
Curacao
ERA Franchise Systems Inc
800121
13348
ERA
Curacao
ERA Franchise Systems LLC
800162
13356
ERA & New House Design
Curacao
ERA Franchise Systems Inc
800122
13349
ERA & New House Design
Curacao
ERA Franchise Systems LLC
800163
13357
ERA & New House Design
Czech Republic
ERA Franchise Systems LLC
145439
227727
ERA
Denmark
ERA Franchise Systems LLC
01389/98
2000 0031
ERA & New House Design
Denmark
ERA Franchise Systems LLC
01390/98
2000 0032


II -48

--------------------------------------------------------------------------------


ERA
Dominica
ERA Franchise Systems Inc
99181888
93/98
ERA & New House Design
Dominica
ERA Franchise Systems Inc
99181887
92/98
ERA
Dominican Republic
ERA Franchise Systems LLC
 
98235
ERA
Dominican Republic
ERA Franchise Systems LLC
98036562
99422
ERA & New House Design
Dominican Republic
ERA Franchise Systems LLC
98036563
99417
ERA (and design)
Dominican Republic
ERA Franchise Systems LLC
 
98236
ERA
Ecuador
ERA Franchise Systems Inc
58777
30597
ERA
Ecuador
ERA Franchise Systems Inc
58780
30697
ERA & New House Design
Ecuador
ERA Franchise Systems Inc
180790
2814-07
ERA & New House Design
Ecuador
ERA Franchise Systems Inc
180791
2815-07
ERA & Old House Design
Ecuador
ERA Franchise Systems Inc
58776
30497
ERA & Old House Design
Ecuador
ERA Franchise Systems Inc
58779
1231
ERA
Egypt
ERA Franchise Systems Inc
161968
161968
ERA
Egypt
ERA Franchise Systems Inc
161969
161969
ERA & New House Design
Egypt
ERA Franchise Systems Inc
161970
161970
ERA & New House Design
Egypt
ERA Franchise Systems Inc
161971
161971
ERA
El Salvador
ERA Franchise Systems Inc
20050065387
216 Book 54
ERA
El Salvador
ERA Franchise Systems Inc
20050065390
94 Book 52
ERA & New House Design (black on white)
El Salvador
ERA Franchise Systems Inc
20050065383
220 Book 54
ERA & New House Design (black on white)
El Salvador
ERA Franchise Systems Inc
20050065384
87 Book 52
ERA
European Community
ERA Franchise Systems LLC
4575379
4575379
ERA
European Community
ERA Franchise Systems LLC
538421
538421
ERA & New House Design (color)
European Community
ERA Franchise Systems LLC
4575361
4575361
ERA & New House Design (white on black)
European Community
ERA Franchise Systems LLC
782995
782995
ERA
Finland
ERA Franchise Systems LLC
T199800268
219819
ERA
Finland
ERA Franchise Systems LLC
T201002132
253333
ERA & New House Design
Finland
ERA Franchise Systems LLC
T199800269
219820
ERA & New House Design
Finland
ERA Franchise Systems LLC
T201002133
253173
ERA & New House Design (black on white)
France
ERA Franchise Systems Inc
97686901
97686901
ERA & New House Design (color)
France
ERA Franchise Systems Inc
97686900
97686900
ERA & New House Design (white on black)
France
ERA Franchise Systems Inc
97667132
97667132
ERA & New House Design
Germany
ERA Franchise Systems Inc
39721035.3
39721035
ERA
Ghana
ERA Franchise Systems LLC
 
 
ERA
Ghana
ERA Franchise Systems LLC
001998/2008
 


II -49

--------------------------------------------------------------------------------


ERA & New House Design
Ghana
ERA Franchise Systems LLC
001997/2008
 
ERA & New House Design
Ghana
ERA Franchise Systems LLC
002235/2008
 
ERA
Gibraltar
ERA Franchise Systems LLC
9332
9332
ERA & New House Design (series of 3)
Gibraltar
ERA Franchise Systems LLC
9331
9331
ERA
Greece
ERA Franchise Systems LLC
136042
136042/98
ERA & New House Design
Greece
ERA Franchise Systems LLC
136043
136043/98
ERA
Grenada
ERA Franchise Systems Inc
87/1998
87/1998
ERA & New House Design (in series)
Grenada
ERA Franchise Systems Inc
88/1998
88/1998
ERA
Guatemala
ERA Franchise Systems LLC
 
6345
ERA
Guatemala
ERA Franchise Systems LLC
4150
141018
ERA
Guatemala
ERA Franchise Systems LLC
6145
167924
ERA & New House Design
Guatemala
ERA Franchise Systems LLC
6146
167920
ERA & New House Design (black on white)
Guatemala
ERA Franchise Systems LLC
4149
140849
ERA
Guyana
ERA Franchise Systems LLC
23370A
 
ERA & New House Design
Guyana
ERA Franchise Systems LLC
23334A
 
ERA
Haiti
ERA Franchise Systems LLC
371-T
388 Reg. 162
ERA
Haiti
ERA Franchise Systems LLC
372-T
389 Reg. 162
ERA & New House Design
Haiti
ERA Franchise Systems LLC
373-T
369 Reg. 163
ERA & New House Design
Haiti
ERA Franchise Systems LLC
374-T
370 Reg. 163
ERA
Honduras
ERA Franchise Systems LLC
4726/98
5057
ERA
Honduras
ERA Franchise Systems LLC
4727/98
102510
ERA & New House Design
Honduras
ERA Franchise Systems LLC
4610/98
5068
ERA & New House Design (black on white)
Honduras
ERA Franchise Systems LLC
4614/98
104867
ERA & Design
Hong Kong
ERA Franchise Systems Inc
14652/92
4256/95
ERA & New House Design (black on white)
Hong Kong
ERA Franchise Systems Inc
3804/97
199901582
ERA & New House Design (series of 2)
Hong Kong
ERA Franchise Systems Inc
7896/97
199810953
ERA
India
ERA Franchise Systems Inc
1290397
1290397
ERA
India
ERA Franchise Systems LLC
1580017
1580017
ERA & New House Design
India
ERA Franchise Systems Inc
01309561
1309561
ERA & New House Design
India
ERA Franchise Systems LLC
1580018
1580018
ERA
Indonesia
ERA Franchise Systems LLC
14416
IDM000048946
ERA
Indonesia
ERA Franchise Systems LLC
14417
IDM000048950
ERA
Indonesia
ERA Franchise Systems LLC
14418
IDM000048951
ERA
Indonesia
ERA Franchise Systems LLC
14419
IDM000048952
ERA & New House Design (color)
Indonesia
ERA Franchise Systems LLC
11737
IDM000149589
ERA & Old House, Circle Design
Indonesia
ERA Franchise Systems LLC
14420
IDM000048948


II -50

--------------------------------------------------------------------------------


ERA & Old House, Circle Design
Indonesia
ERA Franchise Systems LLC
14421
IDM000046993
ERA & Old House, Circle Design
Indonesia
ERA Franchise Systems LLC
14422
IDM000048949
ERA & Old House, Circle Design
Indonesia
ERA Franchise Systems LLC
14423
IDM000048947
ERA
Ireland
ERA Franchise Systems LLC
98/1442
213581
ERA & New House Design
Ireland
ERA Franchise Systems LLC
98/1443
213604
ERA
Israel
ERA Franchise Systems Inc
106137
106137
ERA & New House Design (black on white)
Israel
ERA Franchise Systems Inc
112398
112398
ERA & New House Design (white on black)
Italy
ERA Franchise Systems Inc
RM97C004101
1272876
ERA
Jamaica
ERA Franchise Systems Inc
162603
36774
ERA
Jamaica
ERA Franchise Systems LLC
41297
41297
ERA & New House Design
Jamaica
ERA Franchise Systems Inc
162604
36783
ERA
Japan
ERA Franchise Systems LLC
88513/93
3337980
ERA
Japan
ERA Franchise Systems LLC
88514/1993
3287800
ERA & New House Design
Japan
ERA Franchise Systems LLC
28049/1997
4240288
ERA
Jordan
ERA Franchise Systems Inc
79187
79187
ERA
Jordan
ERA Franchise Systems Inc
79188
79188
ERA & New House Design
Jordan
ERA Franchise Systems Inc
79191
79191
ERA & New House Design
Jordan
ERA Franchise Systems Inc
79192
79192
ERA
Kazakhstan
ERA Franchise Systems LLC
45549
31640
ERA & New House Design
Kazakhstan
ERA Franchise Systems LLC
45548
31639
ERA & New House Design (color)
Korea, Republic of
ERA Franchise Systems LLC
11635/97
0050945
ERA
Kosovo
ERA Franchise Systems LLC
2539
 
ERA & New House Design
Kosovo
ERA Franchise Systems LLC
2538
 
ERA
Kuwait
ERA Franchise Systems Inc
70260
59155
ERA
Kuwait
ERA Franchise Systems Inc
72481
61063
ERA & New House Design
Kuwait
ERA Franchise Systems Inc
70261
59156
ERA & New House Design
Kuwait
ERA Franchise Systems Inc
72482
61064
ERA
Laos
ERA Franchise Systems LLC
7325
19051
ERA
Laos
ERA Franchise Systems LLC
7325
19052
ERA & New House Design
Laos
ERA Franchise Systems LLC
7326
19053
ERA & New House Design
Laos
ERA Franchise Systems LLC
7326
19054
ERA & New House Design (black on white)
Latvia
ERA Franchise Systems LLC
M-99-1240
M47436
ERA
Lebanon
ERA Franchise Systems Inc
95533
95533
ERA & New House Design
Lebanon
ERA Franchise Systems Inc
95534
95534
ERA
Libya
ERA Franchise Systems Inc
5186
 
ERA
Libya
ERA Franchise Systems Inc
5187
 
ERA & New House Design
Libya
ERA Franchise Systems Inc
5188
 
ERA & New House Design
Libya
ERA Franchise Systems Inc
5189
 


II -51

--------------------------------------------------------------------------------


ERA
Liechtenstein
ERA Franchise Systems Inc
013766
13766
ERA & New House Design
Liechtenstein
ERA Franchise Systems Inc
013767
13767
ERA & New House Design (black on white)
Lithuania
ERA Franchise Systems LLC
99-1695
40601
ERA
Macedonia
ERA Franchise Systems Inc
2005/928
13232
ERA & New House Design
Macedonia
ERA Franchise Systems Inc
2005/931
13231
ERA
Malaysia
ERA Franchise Systems LLC
08002708
08002708
ERA
Malaysia
ERA Franchise Systems LLC
08002709
 
ERA & New House Design
Malaysia
ERA Franchise Systems LLC
99/226
99000226
ERA & New House Design (black on white)
Malaysia
ERA Franchise Systems LLC
97012663
97012663
ERA & Old House, Circle Design
Malaysia
ERA Franchise Systems Inc
91/1152
91001152
ERA Old House, Circle Design
Malaysia
ERA Franchise Systems LLC
M91025
91025
ERA
Mauritius
ERA Franchise Systems LLC
MU/M/08/08707
08331/2009
ERA & New House Design
Mauritius
ERA Franchise Systems LLC
MU/M/08/08536
07226/2009
ERA
Mexico
ERA Franchise Systems LLC
796173
987713
ERA & New House Design (black on white)
Mexico
ERA Franchise Systems LLC
837793
1023942
ERA & New House Design
Monaco
ERA Franchise Systems Inc
021010
9920833
ERA
Montenegro
ERA Franchise Systems LLC
Z-903/08
02569
ERA & New House Design
Montenegro
ERA Franchise Systems LLC
Z-904/08
02570
ERA
Montserrat
ERA Franchise Systems Inc
 
1463
ERA & New House Design (in series)
Montserrat
ERA Franchise Systems Inc
 
1464
ERA
Morocco
ERA Franchise Systems Inc
92690
92690
ERA
Morocco
ERA Franchise Systems Inc
92691
92691
ERA
Morocco
ERA Franchise Systems Inc
95010
95010
ERA
Morocco
ERA Franchise Systems Inc
95011
95011
ERA & New House Design (color)
Morocco
ERA Franchise Systems Inc
92692
92692
ERA & New House Design (color)
Morocco
ERA Franchise Systems Inc
92693
92693
ERA & New House Design (color)
Morocco
ERA Franchise Systems Inc
95012
95012
ERA & New House Design (color)
Morocco
ERA Franchise Systems Inc
95013
95013
ERA
Mozambique
ERA Franchise Systems LLC
18642
 
ERA
Mozambique
ERA Franchise Systems LLC
18643
 
ERA & New House Design
Mozambique
ERA Franchise Systems LLC
18644
 
ERA & New House Design
Mozambique
ERA Franchise Systems LLC
18645
 
ERA
Myanmar
ERA Franchise Systems LLC
4/23/2000
4/23/2000
ERA
Myanmar
ERA Franchise Systems LLC
4/23/2000
4/23/2000
ERA & New House Design
Myanmar
ERA Franchise Systems LLC
4/22/2000
4/22/2000
ERA & New House Design
Myanmar
ERA Franchise Systems LLC
4/22/2000
4/22/2000


II -52

--------------------------------------------------------------------------------


ERA
New Zealand
ERA Franchise Systems LLC
192008
192008
ERA & New House Design (series of 3)
New Zealand
ERA Franchise Systems LLC
276680
276680
ERA & New House Design (series of 3)
New Zealand
ERA Franchise Systems LLC
819985
819985
ERA
Nicaragua
ERA Franchise Systems Inc
2005-01929
0600601
ERA & New House Design (black on white)
Nicaragua
ERA Franchise Systems Inc
2005-01930
0600600
ERA
Nigeria
ERA Franchise Systems LLC
F/TM/2009433
88001
ERA
Nigeria
ERA Franchise Systems LLC
F/TM/2009434
86826
ERA & New House Design
Nigeria
ERA Franchise Systems LLC
F/TM/2009431
84657
ERA & New House Design
Nigeria
ERA Franchise Systems LLC
F/TM/2009432
 
ERA
Norway
ERA Franchise Systems LLC
98.00537
194678
ERA & New House Design
Norway
ERA Franchise Systems LLC
199907703
203264
ERA & New House Design (black on white)
Norway
ERA Franchise Systems LLC
98.00538
196289
ERA
Oman
ERA Franchise Systems Inc
36887
36887
ERA
Oman
ERA Franchise Systems Inc
36888
36888
ERA & New House Design (black on white)
Oman
ERA Franchise Systems Inc
36889
36889
ERA & New House Design (black on white)
Oman
ERA Franchise Systems Inc
36890
36890
ERA
Panama
ERA Franchise Systems Inc
143044
143044
ERA
Panama
ERA Franchise Systems Inc
143045
143045
ERA & New House Design (color)
Panama
ERA Franchise Systems Inc
143046
143046
ERA & New House Design (color)
Panama
ERA Franchise Systems Inc
143048
143048
ERA
Papua New Guinea
ERA Franchise Systems LLC
A62360
A62,360
ERA
Papua New Guinea
ERA Franchise Systems LLC
A62361
A62,361
ERA & New House Design
Papua New Guinea
ERA Franchise Systems LLC
A62362
A 62,362
ERA & New House Design
Papua New Guinea
ERA Franchise Systems LLC
A62363
A62,363
ERA
Paraguay
ERA Franchise Systems LLC
26156
340038
ERA
Paraguay
ERA Franchise Systems LLC
26158
340039
ERA & New House Design
Paraguay
ERA Franchise Systems LLC
26157
339981
ERA & New House Design
Paraguay
ERA Franchise Systems LLC
26159
339982
ERA
Peru
ERA Franchise Systems LLC
397467
66497
ERA
Peru
ERA Franchise Systems LLC
397468
176528
ERA & New House Design
Peru
ERA Franchise Systems LLC
397469
180931
ERA & New House Design
Peru
ERA Franchise Systems LLC
397475
66606
ERA
Philippines
ERA Franchise Systems LLC
4-2011-010836
 
ERA & New House Design
Philippines
ERA Franchise Systems LLC
4-2011-010837
 


II -53

--------------------------------------------------------------------------------


ERA
Poland
ERA Franchise Systems LLC
Z-197068
137441
ERA & New House Design
Poland
ERA Franchise Systems LLC
Z-197067
137440
ERA & New House Design (black on white)
Portugal
ERA Franchise Systems Inc
325827
325827
ERA
Qatar
ERA Franchise Systems Inc
32846
32846
ERA
Qatar
ERA Franchise Systems Inc
32847
32847
ERA & New House Design
Qatar
ERA Franchise Systems Inc
32848
32848
ERA & New House Design
Qatar
ERA Franchise Systems Inc
32849
32849
ERA
Romania
ERA Franchise Systems LLC
M2005 11899
71512
ERA
Romania
ERA Franchise Systems LLC
M2007 06567
95029
ERA & New House Design
Romania
ERA Franchise Systems LLC
M2005 11900
71513
ERA & New House Design
Romania
ERA Franchise Systems LLC
M2007 06568
95030
ERA
Russian Federation
ERA Franchise Systems LLC
2005720989
331367
ERA & New House Design
Russian Federation
ERA Franchise Systems Inc
2006725599
344235
ERA (New House Design)
Russian Federation
ERA Franchise Systems LLC
2005720988
314603
ERA
Saudi Arabia
ERA Franchise Systems Inc
95698
857/44
ERA
Saudi Arabia
ERA Franchise Systems Inc
95699
857/47
ERA & New House Design
Saudi Arabia
ERA Franchise Systems Inc
95700
849/78
ERA & New House Design
Saudi Arabia
ERA Franchise Systems Inc
95701
849/53
ERA
Serbia
ERA Franchise Systems LLC
Z-1960/07
56596
ERA & New House Design
Serbia
ERA Franchise Systems LLC
Z-1959/07
56595
ERA
Seychelles
ERA Franchise Systems LLC
444/2008
8756
ERA
Seychelles
ERA Franchise Systems LLC
445/2008
8757
ERA & New House Design
Seychelles
ERA Franchise Systems LLC
446/2008
8758
ERA & New House Design
Seychelles
ERA Franchise Systems LLC
447/2008
8759
ERA & New House Design (series of 3)
Singapore
ERA Franchise Systems Inc
T97/10483H
T97/10483H
ERA & New House Design
Slovakia
ERA Franchise Systems Inc
1541/2000
196635
ERA
South Africa
ERA Franchise Systems LLC
2009/18869
2009/18869
ERA
South Africa
ERA Franchise Systems LLC
2009/18870
2009/18870
ERA & New House Design (black on white)
South Africa
ERA Franchise Systems LLC
9707024
9707024
ERA & New House Design (color)
South Africa
ERA Franchise Systems LLC
9707023
9707023
ERA & New House Design (color)
Spain
ERA Franchise Systems Inc
2093058
2093058
ERA & New House Design (white on black)
Spain
ERA Franchise Systems Inc
2093057
2093057
SIEMPRE AHI PARA TI
Spain
ERA Franchise Systems Inc
 
2286011
ERA
St. Kitts and Nevis
ERA Franchise Systems Inc
S97
97
ERA & New House Design
St. Kitts and Nevis
ERA Franchise Systems Inc
S96
96


II -54

--------------------------------------------------------------------------------


ERA
St. Lucia
ERA Franchise Systems Inc
118/1998
118/98
ERA
St. Lucia
ERA Franchise Systems Inc
119/1998
119/98
ERA & New House Design
St. Lucia
ERA Franchise Systems Inc
116/1998
116/98
ERA & New House Design
St. Lucia
ERA Franchise Systems Inc
117/1998
117/98
ERA
St. Maarten
ERA Franchise Systems Inc
800121
13348
ERA
St. Maarten
ERA Franchise Systems LLC
800162
13356
ERA & New House Design
St. Maarten
ERA Franchise Systems Inc
800122
13349
ERA & New House Design
St. Maarten
ERA Franchise Systems LLC
800163
13357
ERA
St. Vincent and the Grenadines
ERA Franchise Systems LLC
236/2006
236/2006
ERA & New House Design (series of 3)
St. Vincent and the Grenadines
ERA Franchise Systems LLC
 
129 OF 1998
ERA
Suriname
ERA Franchise Systems LLC
22046
 
ERA & New House Design
Suriname
ERA Franchise Systems LLC
22044
 
ERA
Sweden
ERA Franchise Systems Inc
95-04899
308825
ERA
Switzerland
ERA Franchise Systems LLC
54080/2003
515800
ERA & New House Design
Switzerland
ERA Franchise Systems LLC
01739/2001
486736
ERA & New House Design
Switzerland
ERA Franchise Systems LLC
54079/2003
515779
ERA
Taiwan
ERA Franchise Systems LLC
79-46327
51875
ERA & New House Design (white on black)
Taiwan
ERA Franchise Systems LLC
86025221
100963
ERA
Tangier
ERA Franchise Systems Inc
32105
32105
ERA
Tangier
ERA Franchise Systems Inc
32106
32106
ERA & New House Design
Tangier
ERA Franchise Systems Inc
32107
32107
ERA & New House Design
Tangier
ERA Franchise Systems Inc
32108
32108
ERA & New House Design (black on white)
Thailand
ERA Franchise Systems Inc
335635
Bor6378
ERA
Trinidad and Tobago
ERA Franchise Systems LLC
28261
28261
ERA & New House Design (black & white)
Trinidad and Tobago
ERA Franchise Systems LLC
28262
28262
ERA
Tunisia
ERA Franchise Systems Inc
EE042636
EE042636
ERA REAL ESTATE & New House Design
Tunisia
ERA Franchise Systems Inc
EE042637
EE042637
ERA
Turkey
ERA Franchise Systems LLC
50587
50587
ERA
Turkey
ERA Franchise Systems LLC
61342
61342
ERA & New House Design
Turkey
ERA Franchise Systems LLC
50588
50588
ERA & New House Design
Turkey
ERA Franchise Systems LLC
61343
61343
ERA GRUP and Design
Turkey
ERA Franchise Systems LLC
2002/35722
2002/35722
ERA
Turkish Republic of Northern Cyprus
ERA Franchise Systems LLC
7900
7900
ERA & New House Design
Turkish Republic of Northern Cyprus
ERA Franchise Systems LLC
7901
7901


II -55

--------------------------------------------------------------------------------


ERA
Turks and Caicos Islands
ERA Franchise Systems Inc
11691
11691
ERA
Turks and Caicos Islands
ERA Franchise Systems Inc
12413
12413
ERA & New House Design
Turks and Caicos Islands
ERA Franchise Systems Inc
11798
11798
ERA & New House Design (in series)
Turks and Caicos Islands
ERA Franchise Systems Inc
12414
12414
ERA
Uganda
ERA Franchise Systems LLC
42871
42871
ERA
Uganda
ERA Franchise Systems LLC
42874
42874
ERA & New House Design
Uganda
ERA Franchise Systems LLC
42872
42872
ERA & New House Design
Uganda
ERA Franchise Systems LLC
42873
42873
ERA
Ukraine
ERA Franchise Systems LLC
M200900156
135709
ERA & New House Design
Ukraine
ERA Franchise Systems LLC
M200900157
135710
ERA & New House Design
Ukraine
ERA Franchise Systems LLC
M201017824B
 
ERA
United Arab Emirates
ERA Franchise Systems LLC
148754
 
ERA
United Arab Emirates
ERA Franchise Systems LLC
148755
 
ERA
United Arab Emirates
ERA Franchise Systems Inc
56947
48035
ERA
United Arab Emirates
ERA Franchise Systems Inc
56948
48034
ERA & New House Design
United Arab Emirates
ERA Franchise Systems LLC
148756
 
ERA & New House Design
United Arab Emirates
ERA Franchise Systems LLC
148757
 
ERA & New House Design
United Arab Emirates
ERA Franchise Systems Inc
56782
48033
ERA & New House Design
United Arab Emirates
ERA Franchise Systems Inc
56783
48078
ERA
United Kingdom
ERA Franchise Systems LLC
1584675
1584675
ERA
United Kingdom
ERA Franchise Systems LLC
2165216
2165216
ERA & New House Design (color)
United Kingdom
ERA Franchise Systems LLC
2393362
2393362
ERA & New House Design (series of 3)
United Kingdom
ERA Franchise Systems LLC
2132336
2132336
1ST IN SERVICE
United States
ERA Franchise Systems LLC
78710978
3192163
A SMARTER COMMUNITY
United States
ERA Franchise Systems LLC
85026180
 
ALL YOU NEED TO KNOW
United States
ERA Franchise Systems LLC
78397567
3335898
ALWAYS THERE FOR YOU
United States
ERA Franchise Systems LLC
75746258
2477197
ANSWERS
United States
ERA Franchise Systems LLC
74185466
1756219
BLUEPRINT FOR SUCCESS
United States
ERA Franchise Systems LLC
77015719
3371366
DIRECT ACCESS
United States
ERA Franchise Systems LLC
78729761
3443282
ELECTRONIC REALTY ASSOCIATES
United States
ERA Franchise Systems LLC
77367524
3621544


II -56

--------------------------------------------------------------------------------


ERA
United States
ERA Franchise Systems LLC
73113461
1078060
ERA
United States
ERA Franchise Systems LLC
73388791
1251827
ERA
United States
ERA Franchise Systems LLC
78008652
2691643
ERA
United States
ERA Franchise Systems LLC
78599896
3073417
ERA & New House Design (black on white)
United States
ERA Franchise Systems LLC
75269373
2875845
ERA & New House Design (black on white)
United States
ERA Franchise Systems LLC
78599899
3073418
ERA & New House Design (in color)
United States
ERA Franchise Systems LLC
77093228
3316400
ERA & New House Design (white on black)
United States
ERA Franchise Systems LLC
75250116
2121860
ERA (New House Design)
United States
ERA Franchise Systems LLC
78641980
3135362
ERA 1ST IN SERVICE JIM JACKSON MEMORIAL AWARD & Design
United States
ERA Franchise Systems LLC
76284300
2594245
ERA GOLD STAR PROPERTY
United States
ERA Franchise Systems LLC
85467451
 
ERA HOME PROTECTION PLAN
United States
ERA Franchise Systems LLC
78018755
2576242
ERA LEARNING EXCHANGE
United States
ERA Franchise Systems LLC
85256527
4022857
ERA POWERED
United States
ERA Franchise Systems LLC
77941481
 
ERA REAL ESTATE & New House Design
United States
ERA Franchise Systems LLC
78575216
3082137
ERA REAL ESTATE HOME PROTECTION PLAN & Design
United States
ERA Franchise Systems LLC
78035233
2612765
ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design
United States
ERA Franchise Systems LLC
78058980
2635317
ERA REAL ESTATE POWERED
United States
ERA Franchise Systems LLC
85227394
 
ERA REAL ESTATE POWERED
United States
ERA Franchise Systems LLC
85227422
 
ERA REAL ESTATE POWERED & House Design (in color)
United States
ERA Franchise Systems LLC
85227425
 
ERA REAL ESTATE POWERED & House Design (in color)
United States
ERA Franchise Systems LLC
85228426
 
ERA REAL ESTATE RESORT PROPERTIES INTERNATIONAL & Design
United States
ERA Franchise Systems LLC
76243766
2563583
ERA SEARCHROUTER
United States
ERA Franchise Systems LLC
78550994
3525685
ERA SELECT SERVICES
United States
ERA Franchise Systems LLC
75809994
2737148
ERA TOPRECRUITER
United States
ERA Franchise Systems LLC
85238595
4022536
GOLD STAR ON THE GO
United States
ERA Franchise Systems LLC
85467453
 
I WILL SELL YOUR HOUSE OR ERA WILL BUY IT
United States
ERA Franchise Systems LLC
78293264
2958388
IF WE DON'T SELL YOUR HOUSE, ERA WILL BUY IT!
United States
ERA Franchise Systems LLC
74073209
1646268


II -57

--------------------------------------------------------------------------------


IF WE DON'T SELL YOUR HOUSE, WE'LL BUY IT
United States
ERA Franchise Systems LLC
76075358
3843416
IT'S THE LITTLE THINGS WE DO
United States
ERA Franchise Systems LLC
78915320
3233314
NEW THRESHOLDS
United States
ERA Franchise Systems LLC
 
 
NMBN
United States
ERA Franchise Systems LLC
74183282
1753385
SELECT SERVICES & Design
United States
ERA Franchise Systems LLC
85467460
 
SELLERS SECURITY
United States
ERA Franchise Systems LLC
78425874
2983252
SELLERS SECURITY (Stylized)
United States
ERA Franchise Systems LLC
73261423
1196433
SIEMPRE CONTIGO
United States
ERA Franchise Systems LLC
78445125
3080693
TEAMERA
United States
ERA Franchise Systems LLC
74073379
1645223
TEAMERA
United States
ERA Franchise Systems LLC
85298427
4066650
TEAMERA.COM
United States
ERA Franchise Systems LLC
85256525
4022856
TOP GUN
United States
ERA Franchise Systems LLC
74153559
1757264
TOP TEAM
United States
ERA Franchise Systems LLC
76243776
2706182
VISIONS OF LUXURY
United States
ERA Franchise Systems LLC
78764214
3555334
WE WILL SELL YOUR HOUSE OR ERA WILL BUY IT
United States
ERA Franchise Systems LLC
75483140
2464187
ERA
Uruguay
ERA Franchise Systems LLC
399067
399067
ERA & New House Design
Uruguay
ERA Franchise Systems LLC
399066
399066
ERA- ELECTRONIC REALTY ASSOCIATES
Uruguay
ERA Franchise Systems Inc
251848
251848
ERA
Venezuela
ERA Franchise Systems LLC
14810-09
 
ERA
Venezuela
ERA Franchise Systems LLC
14812-09
 
ERA & New House Design
Venezuela
ERA Franchise Systems LLC
14809-09
 
ERA & New House Design
Venezuela
ERA Franchise Systems LLC
14811-09
 
ERA
Viet Nam
ERA Franchise Systems LLC
43364
38625
ERA & New House Design (black on white)
Viet Nam
ERA Franchise Systems LLC
43365
38627
ERA
Virgin Islands (British)
ERA Franchise Systems LLC
1684
1684
ERA & New House Design (series of 3)
Virgin Islands (British)
ERA Franchise Systems LLC
1685
1685



*ERA Franchise Systems, Inc. converted its entity type and name to ERA Franchise
Systems LLC on July 2, 2007. The recordal of that change is being instructed as
renewals or other actions are taken.

II -58

--------------------------------------------------------------------------------


Coldwell Banker Real Estate LLC
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
@ Symbol & Stick Man Design
United States
COLDWELL BANKER REAL ESTATE LLC
78578972
3063270
BEST OF BLUE
United States
COLDWELL BANKER REAL ESTATE LLC
85468323
 
BLUE EDGE REALTY
United States
COLDWELL BANKER REAL ESTATE LLC
78029778
2605955
BLUE MATTER
United States
COLDWELL BANKER REAL ESTATE LLC
77948751
3860242
BLUESCAPE
United States
COLDWELL BANKER REAL ESTATE LLC
77773000
3857933
BLUEVIEW
United States
COLDWELL BANKER REAL ESTATE LLC
85468324
 
CB & Design
United States
COLDWELL BANKER REAL ESTATE LLC
73210971
1153366
CB COLDWELL BANKER COMMERCIAL & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78655402
3179803
CBC
United States
COLDWELL BANKER REAL ESTATE LLC
78235734
3030080
CEO SERIES & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78330003
3038517
COLDWELL
United States
COLDWELL BANKER REAL ESTATE LLC
85525663
 
COLDWELL BANKER
United States
COLDWELL BANKER REAL ESTATE LLC
75152362
2057608
COLDWELL BANKER
United States
COLDWELL BANKER REAL ESTATE LLC
73211116
1154155
COLDWELL BANKER
United States
COLDWELL BANKER REAL ESTATE LLC
78008563
2453334
COLDWELL BANKER
United States
COLDWELL BANKER REAL ESTATE LLC
78655395
3100659
COLDWELL BANKER CB & Design
United States
COLDWELL BANKER REAL ESTATE LLC
75152363
2059501
COLDWELL BANKER CB & Design
United States
COLDWELL BANKER REAL ESTATE LLC
73346790
1215241
COLDWELL BANKER CB & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78655400
3179802
COLDWELL BANKER CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85528560
 
COLDWELL BANKER CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85528627
 
COLDWELL BANKER CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85529273
 
COLDWELL BANKER CB & Design HOME LOANS
United States
COLDWELL BANKER REAL ESTATE LLC
77870433
3810666
COLDWELL BANKER CB & Design MORTGAGE
United States
COLDWELL BANKER REAL ESTATE LLC
77870426
3810664


II -59

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL
United States
COLDWELL BANKER REAL ESTATE LLC
75120713
2059364
COLDWELL BANKER COMMERCIAL
United States
COLDWELL BANKER REAL ESTATE LLC
73787763
1598908
COLDWELL BANKER COMMERCIAL
United States
COLDWELL BANKER REAL ESTATE LLC
78655398
3254878
COLDWELL BANKER COMMERCIAL CB & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78080719
2745034
COLDWELL BANKER COMMERCIAL CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85529640
 
COLDWELL BANKER COMMERCIAL CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85529643
 
COLDWELL BANKER COMMERCIAL CB & Design in 3D
United States
COLDWELL BANKER REAL ESTATE LLC
85530549
 
COLDWELL BANKER COMMERCIAL MARKETCONNECT & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78677295
3191841
COLDWELL BANKER CONCIERGE
United States
COLDWELL BANKER REAL ESTATE LLC
75630167
2576448
COLDWELL BANKER CONCIERGE
United States
COLDWELL BANKER REAL ESTATE LLC
75588856
2472004
COLDWELL BANKER ISLAND TITLE AGENCY, LLC
United States
COLDWELL BANKER REAL ESTATE LLC
85329908
4070768
COLDWELL BANKER MID-ATLANTIC TITLE
United States
COLDWELL BANKER REAL ESTATE LLC
85329489
4070767
COLDWELL BANKER ON LOCATION
United States
COLDWELL BANKER REAL ESTATE LLC
77721965
3786028
COLDWELL BANKER PREVIEWS INTERNATIONAL
United States
COLDWELL BANKER REAL ESTATE LLC
78032990
2529955
COLDWELL BANKER PREVIEWS INTERNATIONAL
United States
COLDWELL BANKER REAL ESTATE LLC
78655389
3093311
COLDWELL BANKER PREVIEWS INTERNATIONAL & Design
United States
COLDWELL BANKER REAL ESTATE LLC
78655792
3093312
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
United States
COLDWELL BANKER REAL ESTATE LLC
78638810
3170029
COLDWELL BANKER RESIDENTIAL BROKERAGE ACCREDITED REAL...
United States
COLDWELL BANKER REAL ESTATE LLC
78641891
3276900
COLDWELL BANKER SETTLEMENT SERVICES & Design
United States
COLDWELL BANKER REAL ESTATE LLC
85329486
4070766
COLDWELL BANKER UNIVERSITY
United States
COLDWELL BANKER REAL ESTATE LLC
74425646
1842126
COLDWELL BANKER UNIVERSITY & Cap in Circle Design
United States
COLDWELL BANKER REAL ESTATE LLC
85179678
4005411
COLDWELL BANKER UNIVERSITY & New Seal Design
United States
COLDWELL BANKER REAL ESTATE LLC
78783829
3231639


II -60

--------------------------------------------------------------------------------


COLDWELL BANKER UNIVERSITY & Old Book, Seal Design
United States
COLDWELL BANKER REAL ESTATE LLC
74421411
1876968
COLDWELL BANKER WESTCHESTER TITLE AGENCY, LLC
United States
COLDWELL BANKER REAL ESTATE LLC
85329483
4070765
COMMERCIALUNIVERSITY & Design
United States
COLDWELL BANKER REAL ESTATE LLC
85304756
4063162
GENERATION BLUE
United States
COLDWELL BANKER REAL ESTATE LLC
85179695
 
GENERATION BLUE
United States
COLDWELL BANKER REAL ESTATE LLC
85179686
 
GENERATION BLUE EXPERIENCE
United States
COLDWELL BANKER REAL ESTATE LLC
85179682
3985404
GUARDIAN
United States
COLDWELL BANKER REAL ESTATE LLC
74102195
1823333
HELPING OTHERS THROUGHOUT THE HOLIDAY SEASON
United States
COLDWELL BANKER REAL ESTATE LLC
74561955
1959391
HOMEMATCH
United States
COLDWELL BANKER REAL ESTATE LLC
74535397
2034125
MARKETCONNECT
United States
COLDWELL BANKER REAL ESTATE LLC
78677274
3260105
MYCONNECT1
United States
COLDWELL BANKER REAL ESTATE LLC
78745689
3151006
PERSONAL RETRIEVER
United States
COLDWELL BANKER REAL ESTATE LLC
75380191
2235393
PERSONAL RETRIEVER Sign Rider Design
United States
COLDWELL BANKER REAL ESTATE LLC
78182148
3102893
PRESERVING THE TRUST
United States
COLDWELL BANKER REAL ESTATE LLC
74393851
1823177
PREVIEWS
United States
COLDWELL BANKER REAL ESTATE LLC
78768439
3219716
PREVIEWS (Stylized)
United States
COLDWELL BANKER REAL ESTATE LLC
71620930
565757
TECHEASE
United States
COLDWELL BANKER REAL ESTATE LLC
78466926
3011158
THE CONDO STORE
United States
COLDWELL BANKER REAL ESTATE LLC
75358857
2217143
THE HOME TEAM
United States
COLDWELL BANKER REAL ESTATE LLC
73488934
1428703
WE NEVER STOP MOVING
United States
COLDWELL BANKER REAL ESTATE LLC
77210512
3577104
YOUR PERFECT PARTNER
United States
COLDWELL BANKER REAL ESTATE LLC
78278195
2865193






II -61

--------------------------------------------------------------------------------


Oncor International LLC
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
ONCOR
Argentina
ONCOR International LLC
2783218
2256909
ONCOR INTERNATIONAL
Argentina
ONCOR International LLC
2820206
2317063
ONCOR
Austria
ONCOR International LLC
AM1732/91
138698
ONCOR
Benelux
ONCOR International LLC
0762072
494820
ONCOR
Canada
ONCOR International LLC
0679560
TMA 402851
ONCOR INTERNATIONAL
Canada
ONCOR International LLC
1399319
TMA 763816
ONCOR INTERNATIONAL
Chile
ONCOR International LLC
825414
859642
ONCOR INTERNATIONAL
China (People's Republic)
ONCOR International LLC
6789536
6789536
ONCOR
Denmark
ONCOR International LLC
VA025851991
VR 1992-2228
ONCOR INTERNATIONAL
European Community
ONCOR International LLC
006559637
006559637
ONCOR
France
ONCOR International LLC
279319
1654955
ONCOR INTERNATIONAL
Georgia
ONCOR International LLC
AM 048108
M19614
ONCOR
Germany
ONCOR International LLC
014895/36
2014339
ONCOR INTERNATIONAL
India
ONCOR International LLC
1682282
1682282
ONCOR INTERNATIONAL
Mexico
ONCOR International LLC
942988
1100658
ONCOR
Moldova
ONCOR International LLC
021830
17143
ONCOR INTERNATIONAL
Moldova
ONCOR International LLC
023396
18736
ONCOR INTERNATIONAL
Norway
ONCOR International LLC
200805303
247077
ONCOR
Romania
ONCOR International LLC
M200706879
87353
ONCOR INTERNATIONAL
Russian Federation
ONCOR International LLC
2008712902
389853
ONCOR INTERNATIONAL
South Africa
ONCOR International LLC
2008/09394
2008/09394
ONCOR
Spain
ONCOR International LLC
1629294
1690794
ONCOR
Switzerland
ONCOR International LLC
51639/2007
557214
ONCOR INTERNATIONAL
Switzerland
ONCOR International LLC
55412 2008
584573
ONCOR INTERNATIONAL
Turkey
ONCOR International LLC
37314
2008/37314
ONCOR INTERNATIONAL
Ukraine
ONCOR International LLC
m200811768
119318
ONCOR
United Kingdom
ONCOR International LLC
1460939
1460939
ONCOR
United States
ONCOR International LLC
74106241
1702621
ONCOR INTERNATIONAL & Design
United States
ONCOR International LLC
74172070
1703690
ONCOR Logo
United States
ONCOR International LLC
78372985
2966768


II -62

--------------------------------------------------------------------------------


Coldwell Banker LLC
Trademark
Country Name
Owner Name
Application No.
Registration No.
COLDWELL BANKER
Anguilla
Coldwell Banker LLC
 
2912
COLDWELL BANKER CB & Design
Anguilla
Coldwell Banker LLC
 
2911
COLDWELL BANKER COMMERCIAL & Design
Anguilla
Coldwell Banker LLC
 
3014
COLDWELLBANKER.COM.AR
Argentina
Coldwell Banker LLC
 
 
COLDWELL BANKER
Aruba
Coldwell Banker LLC
 
18942
COLDWELL BANKER CB & Design
Aruba
Coldwell Banker LLC
 
18943
COLDWELL BANKER COMMERCIAL
Aruba
Coldwell Banker LLC
 
19673
COLDWELL BANKER PREVIEWS
Aruba
Coldwell Banker LLC
 
18897
COLDWELL BANKER CB & Design
Belize
Coldwell Banker LLC
 
8007
COLDWELL BANKER
Bolivia
Coldwell Banker LLC
 
79121
COLDWELL BANKER
Bolivia
Coldwell Banker LLC
 
80144
COLDWELL BANKER CB & Design
Bolivia
Coldwell Banker LLC
 
80147
COLDWELL BANKER CB & Design
Bolivia
Coldwell Banker LLC
 
78890
COLDWELL BANKER COMMERCIAL
Bolivia
Coldwell Banker LLC
 
80145
COLDWELL BANKER COMMERCIAL
Bolivia
Coldwell Banker LLC
 
80146
COLDWELL BANKER PREVIEWS
Bolivia
Coldwell Banker LLC
 
79119
COLDWELL BANKER PREVIEWS
Bolivia
Coldwell Banker LLC
 
79120
COLDWELLBANKER.COM.BR
Brazil
Coldwell Banker LLC
 
 
COLDWELL BANKER
Cayman Islands
Coldwell Banker LLC
 
1346215
COLDWELL BANKER CB & Design
Cayman Islands
Coldwell Banker LLC
 
1273340
COLDWELL BANKER COMMERCIAL & Design
Cayman Islands
Coldwell Banker LLC
 
1346216
COLDWELL BANKER PREVIEWS
Cayman Islands
Coldwell Banker LLC
 
2150408
coldwellbanker.cl
Chile
Coldwell Banker LLC
 
 
COLDWELL BANKER
Costa Rica
Coldwell Banker LLC
 
111085
COLDWELL BANKER
Costa Rica
Coldwell Banker LLC
 
111083


II -63

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Costa Rica
Coldwell Banker LLC
 
111106
COLDWELL BANKER CB & Design
Costa Rica
Coldwell Banker LLC
 
111986
COLDWELL BANKER COMMERCIAL
Costa Rica
Coldwell Banker LLC
 
111086
COLDWELL BANKER COMMERCIAL
Costa Rica
Coldwell Banker LLC
 
111088
COLDWELL BANKER PREVIEWS
Costa Rica
Coldwell Banker LLC
 
111087
COLDWELL BANKER PREVIEWS
Costa Rica
Coldwell Banker LLC
 
111084
COLDWELL BANKER COMMERCIAL
Dominican Republic
Coldwell Banker Corporation
 
99423
COLDWELL BANKER COMMERCIAL
Dominican Republic
Coldwell Banker Corporation
 
98889
CB & Design
France
Coldwell Banker LLC
 
1205212
COLDWELL BANKER
Grenada
Coldwell Banker LLC
 
250/1997
COLDWELL BANKER
Grenada
Coldwell Banker LLC
 
251/1997
COLDWELL BANKER CB & Design
Grenada
Coldwell Banker LLC
 
249/1997
CB & Design
Italy
Coldwell Banker LLC
 
1004265
COLDWELL BANKER
Italy
Coldwell Banker LLC
 
1004264
COLDWELL BANKER
Lebanon
Coldwell Banker LLC
 
91112
COLDWELL BANKER CB & Design
Lebanon
Coldwell Banker LLC
 
91110
COLDWELL BANKER COMMERCIAL
Lebanon
Coldwell Banker LLC
 
91109
COLDWELL BANKER COMMERCIAL CB & Design
Lebanon
Coldwell Banker LLC
 
91111
COLDWELL BANKER
Liechtenstein
Coldwell Banker LLC
 
11457
COLDWELL BANKER CB & Design
Liechtenstein
Coldwell Banker LLC
 
11456
COLDWELL BANKER COMMERCIAL
Liechtenstein
Coldwell Banker LLC
 
11455
COLDWELL BANKER PREVIEWS
Liechtenstein
Coldwell Banker LLC
 
11458
COLDWELL BANKER
Montserrat
Coldwell Banker LLC
 
3166
COLDWELL BANKER CB & Design
Montserrat
Coldwell Banker LLC
 
3167
COLDWELL BANKER COMMERCIAL & Design
Montserrat
Coldwell Banker LLC
 
 
COLDWELL BANKER
Puerto Rico
Coldwell Banker LLC
 
 


II -64

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Puerto Rico
Coldwell Banker LLC
 
 
COLDWELL BANKER
Solomon Islands
Coldwell Banker LLC
 
1879
COLDWELL BANKER CB & Design
Solomon Islands
Coldwell Banker LLC
 
1740
COLDWELL BANKER COMMERCIAL
Solomon Islands
Coldwell Banker LLC
 
1739
COLDWELL BANKER
St. Vincent and the Grenadines
Coldwell Banker LLC
 
220/97
COLDWELL BANKER
St. Vincent and the Grenadines
Coldwell Banker LLC
 
221/97
COLDWELL BANKER CB & Design
St. Vincent and the Grenadines
Coldwell Banker Corporation
 
222/97
COLDWELL BANKER COMMERCIAL & Design
St. Vincent and the Grenadines
Coldwell Banker Corporation
 
125/98
COLDWELL BANKER
Suriname
Coldwell Banker LLC
 
16176
COLDWELL BANKER CB & Design
Suriname
Coldwell Banker LLC
 
16174
COLDWELL BANKER COMMERCIAL
Suriname
Coldwell Banker LLC
 
16178
COLDWELL BANKER PREVIEWS
Suriname
Coldwell Banker LLC
 
16177
CB
Switzerland
Coldwell Banker LLC
 
322480
COLDWELL BANKER
Switzerland
Coldwell Banker LLC
 
322319
COLDWELL BANKER
Tuvalu
Coldwell Banker Corporation
 
TM854
COLDWELL BANKER CB & Design
Tuvalu
Coldwell Banker Corporation
 
TM853
COLDWELL BANKER COMMERCIAL
Tuvalu
Coldwell Banker Corporation
 
TM852
COLDWELL BANKER PREVIEWS
Tuvalu
Coldwell Banker Corporation
 
TM913
COLDWELL BANKER
Virgin Islands (British)
Coldwell Banker LLC
 
3169
COLDWELL BANKER CB & Design
Virgin Islands (British)
Coldwell Banker LLC
 
3177
COLDWELL BANKER COMMERCIAL
Virgin Islands (British)
Coldwell Banker LLC
 
1641
COLDWELL BANKER PREVIEWS
Virgin Islands (British)
Coldwell Banker LLC
 
3301
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Costa Rica
Coldwell Banker LLC
5958
165288
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Costa Rica
Coldwell Banker LLC
5959
165450
COLDWELL BANKER COMMERCIAL
Tonga
Coldwell Banker LLC
181
275


II -65

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
Tonga
Coldwell Banker LLC
182
276
COLDWELL BANKER CB & Design
Tonga
Coldwell Banker LLC
183
277
COLDWELL BANKER
Tonga
Coldwell Banker LLC
184
278
COLDWELL BANKER IMMOBILIER & Design
France
Coldwell Banker LLC
306099
306099
COLDWELL BANKER YOUR PERFECT PARTNER
European Community
Coldwell Banker LLC
8688855
8688855
COLDWELL BANKER WE NEVER STOP MOVING
European Community
Coldwell Banker LLC
8689201
8689201
COLDWELL BANKER COMMERCIAL
Andorra
Coldwell Banker LLC
14019
14019
COLDWELL BANKER PREVIEWS
Andorra
Coldwell Banker LLC
14020
14020
COLDWELL BANKER
Andorra
Coldwell Banker LLC
14021
14021
COLDWELL BANKER CB & Design
Andorra
Coldwell Banker LLC
14022
14022
COLDWELL BANKER COMMERCIAL
Denmark
Coldwell Banker LLC
01632/98
VR 1999 02177
COLDWELL BANKER PREVIEWS
Denmark
Coldwell Banker LLC
01633/98
VR 1999 02178
COLDWELL BANKER CB & Design
Denmark
Coldwell Banker LLC
01635/98
VR 1999 02180
COLDWELL BANKER
Monaco
Coldwell Banker LLC
19080
9818972
COLDWELL BANKER CB & Design
Moldova
Coldwell Banker LLC
19694
17082
COLDWELL BANKER COMMERCIAL
Moldova
Coldwell Banker LLC
19695
16863
COLDWELL BANKER
Moldova
Coldwell Banker LLC
19696
16860
COLDWELL BANKER COMMERCIAL CB & Design
Moldova
Coldwell Banker LLC
19697
17083
COLDWELL BANKER COMMERCIAL
Venezuela
Coldwell Banker Corporation
Feb-99
215483
COLDWELL BANKER COMMERCIAL
St. Kitts and Nevis
Coldwell Banker Corporation
384
2005/0384
COLDWELL BANKER
St. Kitts and Nevis
Coldwell Banker Corporation
385
2005/0385
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
St. Kitts and Nevis
Coldwell Banker Corporation
386
2005/0386
COLDWELL BANKER CB & Design
St. Kitts and Nevis
Coldwell Banker Corporation
387
2005/0387
COLDWELL BANKER COMMERCIAL
Venezuela
Coldwell Banker Corporation
Mar-99
11041


II -66

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Jamaica
Coldwell Banker Corporation
467660
47660
COLDWELL BANKER
Turkmenistan
Coldwell Banker LLC
485
10240
COLDWELL BANKER CB & Design
Turkmenistan
Coldwell Banker LLC
486
10244
COLDWELL BANKER COMMERCIAL
Turkmenistan
Coldwell Banker LLC
487
10242
COLDWELL BANKER COMMERCIAL CB & Design
Turkmenistan
Coldwell Banker LLC
488
10243
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Turkmenistan
Coldwell Banker LLC
489
10241
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Nicaragua
Coldwell Banker LLC
05-03745
602020
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Dominican Republic
Coldwell Banker Corporation
5073399
2005-73399
COLDWELL BANKER
Algeria
Coldwell Banker Corporation
51140
68967
COLDWELL BANKER COMMERCIAL
Algeria
Coldwell Banker Corporation
51141
68968
COLDWELL BANKER PREVIEWS INTERNATIONAL
Algeria
Coldwell Banker Corporation
51142
68969
COLDWELL BANKER CB & Design
Algeria
Coldwell Banker Corporation
51143
68970
COLDWELL BANKER
Denmark
Coldwell Banker LLC
06134/1998
VR 1999 02179
COLDWELL BANKER
Benelux
Coldwell Banker LLC
67090
462767
COLDWELL BANKER COMMERCIAL & Design
Benelux
Coldwell Banker LLC
67091
463574
COLDWELL BANKER PREVIEWS
Peru
Coldwell Banker LLC
68026
50117
COLDWELL BANKER COMMERCIAL
Peru
Coldwell Banker LLC
68027
50118
COLDWELL BANKER PREVIEWS
Peru
Coldwell Banker LLC
68109
16045
COLDWELL BANKER COMMERCIAL
Peru
Coldwell Banker LLC
68111
16046
EVERY DAY UNTIL IT'S SOLD
Canada
Coldwell Banker Canada Operations ULC
810410
473534
WE KEEP OUR PROMISES, OR YOU DON'T KEEP US
Canada
Coldwell Banker Canada Operations ULC
837396
485716


II -67

--------------------------------------------------------------------------------


COLDWELL BANKER MAKELAARS & Design
Benelux
Coldwell Banker LLC
980610
692777
COLDWELL BANKER COMMERCIAL CB & Design
Canada
Coldwell Banker LLC
1007132
562602
COLDWELL BANKER
Australia
Coldwell Banker LLC
1001041
1001041
COLDWELL MORTGAGE
Australia
Coldwell Banker LLC
1001042
1001042
COLDWELL BANKER
Spain
Coldwell Banker LLC
1005730
1005730
COLDWELL BANKER
Spain
Coldwell Banker LLC
1005731
1005731
CB & Design
Spain
Coldwell Banker LLC
1005732
1005732
COLDWELL BANKER PREVIEWS
Japan
Coldwell Banker LLC
10-080816
4406316
COLDWELL BANKER COMMERCIAL
Japan
Coldwell Banker LLC
10-080817
4406317
COLDWELL BANKER CB & Design
Japan
Coldwell Banker LLC
10-080818
4406318
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Saudi Arabia
Coldwell Banker Corporation
101267
970/59
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Saudi Arabia
Coldwell Banker Corporation
101268
969/84
COLDWELL BANKER CONCIERGE
Canada
Coldwell Banker LLC
1021982
564894
COLDWELL BANKER
Vanuatu
Coldwell Banker LLC
10311
10311
COLDWELL BANKER COMMERCIAL
Vanuatu
Coldwell Banker LLC
10312
10312
COLDWELL BANKER CB & Design
Vanuatu
Coldwell Banker Corporation
10313
10313
COLDWELL BANKER CB & Design
Bahamas
Coldwell Banker Corporation
10777
10777
CB & Design
Bahamas
Coldwell Banker Corporation
10778
10778
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Australia
Coldwell Banker LLC
1084094
1084094
COLDWELL BANKER
BES Islands
Coldwell Banker LLC
1091
 
COLDWELL BANKER COMMERCIAL
BES Islands
Coldwell Banker LLC
1092
 
COLDWELL BANKER CB & Design
BES Islands
Coldwell Banker LLC
1093
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
BES Islands
Coldwell Banker LLC
1094
 


II -68

--------------------------------------------------------------------------------


COLDWELL BANKER
Hong Kong
Coldwell Banker Corporation
10946/98
5705
COLDWELL BANKER COMMERCIAL
Hong Kong
Coldwell Banker Corporation
10947/98
9130
COLDWELL BANKER CB & Design
Hong Kong
Coldwell Banker Corporation
10948/98
9131
COLDWELL BANKER PREVIEWS
Hong Kong
Coldwell Banker Corporation
10949/98
9681
COLDWELL BANKER PREVIEWS
Hong Kong
Coldwell Banker Corporation
10950/98
9682
COLDWELL BANKER PREVIEWS INTERNATIONAL
Kosovo
Coldwell Banker Corporation
1102
273
COLDWELL BANKER
Kosovo
Coldwell Banker Corporation
1103
274
COLDWELL BANKER CB & Design
Kosovo
Coldwell Banker Corporation
1104
275
COLDWELL BANKER COMMERCIAL
Kosovo
Coldwell Banker Corporation
1105
276
COLDWELL BANKER
Sweden
Coldwell Banker LLC
11192
404352
COLDWELL BANKER CB & Design
Sweden
Coldwell Banker LLC
11193
404353
ULTIMATE RELOCATION SERVICES
Canada
Coldwell Banker Canada Operations ULC
1130378
634191
COLDWELL BANKER
Turks and Caicos Islands
Coldwell Banker Corporation
11494
11494
COLDWELL BANKER CB & Design
Turks and Caicos Islands
Coldwell Banker Corporation
11495
11495
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bulgaria
Coldwell Banker LLC
115589
77554
COLDWELL BANKER
Viet Nam
Coldwell Banker LLC
11559
9887
COLDWELL BANKER COMMERCIAL
Bulgaria
Coldwell Banker LLC
115590
77555
COLDWELL BANKER
Bulgaria
Coldwell Banker LLC
115591
 
COLDWELL BANKER CB & Design
Bulgaria
Coldwell Banker LLC
115592
 
COLDWELL BANKER CB & Design
Viet Nam
Coldwell Banker LLC
11560
9888
CB & Design
United Kingdom
Coldwell Banker LLC
1177297
1177297
COLDWELL BANKER PREVIEWS
Turks and Caicos Islands
Coldwell Banker Corporation
12312
12312
COLDWELL BANKER
Turks and Caicos Islands
Coldwell Banker Corporation
12408
12408
COLDWELL BANKER CB & Design
Turks and Caicos Islands
Coldwell Banker Corporation
12409
12409
COLDWELL BANKER
India
Coldwell Banker Corporation
1241393
1241393


II -69

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
India
Coldwell Banker Corporation
1241395
1241395
COLDWELL BANKER PREVIEWS
Turks and Caicos Islands
Coldwell Banker Corporation
12475
12475
COLDWELL BANKER COMMERCIAL
Israel
Coldwell Banker LLC
125380
125380
COLDWELL BANKER PREVIEWS
Israel
Coldwell Banker LLC
125381
125381
COLDWELL BANKER
Israel
Coldwell Banker LLC
125382
125382
COLDWELL BANKER COMMERCIAL
Israel
Coldwell Banker LLC
125383
125383
COLDWELL BANKER PREVIEWS
Israel
Coldwell Banker LLC
125384
125384
COLDWELL BANKER
Israel
Coldwell Banker LLC
125385
125385
COLDWELL BANKER PREVIEWS
Turkey
Coldwell Banker LLC
12673
205807
COLDWELL BANKER PREVIEWS
Turkey
Coldwell Banker LLC
12674
200328
COLDWELL BANKER COMMERCIAL
Turkey
Coldwell Banker LLC
12675
202490
COLDWELL BANKER COMMERCIAL
Turkey
Coldwell Banker LLC
12676
202269
COLDWELL BANKER CB & Design
Austria
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Benelux
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Bulgaria
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Cyprus, Republic of
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Czech Republic
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Denmark
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Estonia
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
European Community
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Finland
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
France
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Germany
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Greece
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Hungary
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Ireland
Coldwell Banker LLC
126821
126821


II -70

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Italy
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Latvia
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Lithuania
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Malta
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Poland
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Portugal
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Romania
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Slovakia
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Slovenia
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Spain
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
Sweden
Coldwell Banker LLC
126821
126821
COLDWELL BANKER CB & Design
United Kingdom
Coldwell Banker LLC
126821
126821
COLDWELL BANKER
United Kingdom
Coldwell Banker LLC
1273338
1273338
CB & Design
United Kingdom
Coldwell Banker LLC
1273339
1273339
COLDWELL BANKER CB & Design
United Kingdom
Coldwell Banker LLC
1273340
1273340
COLDWELL BANKER COMMERCIAL
Egypt
Coldwell Banker LLC
127337
127337
COLDWELL BANKER PREVIEWS
Egypt
Coldwell Banker LLC
127338
127338
COLDWELL BANKER
Egypt
Coldwell Banker LLC
127339
127339
COLDWELL BANKER CB & Design
Egypt
Coldwell Banker LLC
127340
127340
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Canada
Coldwell Banker LLC
1276998
723084
COLDWELL BANKER COMMERCIAL
India
Coldwell Banker Corporation
1289307
520710
COLDWELL BANKER COMMERCIAL & Design
France
Coldwell Banker LLC
129049
1528876
COLDWELL BANKER CB & Design
Morocco
Coldwell Banker LLC
130999
130999
COLDWELL BANKER
Morocco
Coldwell Banker LLC
131001
131001
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Ghana
Coldwell Banker LLC
1325/10
 


II -71

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Ghana
Coldwell Banker LLC
1326/10
 
COLDWELL BANKER CB & Design
Ghana
Coldwell Banker LLC
1327/10
 
COLDWELL BANKER CB & Design
Ghana
Coldwell Banker LLC
1328/10
 
COLDWELL BANKER COMMERCIAL CB & Design
Ghana
Coldwell Banker LLC
1329/10
 
COLDWELL BANKER COMMERCIAL CB & Design
Ghana
Coldwell Banker LLC
1330/10
 
COLDWELL BANKER COMMERCIAL
Ghana
Coldwell Banker LLC
1331/10
 
COLDWELL BANKER COMMERCIAL
Ghana
Coldwell Banker LLC
1332/10
 
COLDWELL BANKER
Ghana
Coldwell Banker LLC
1333/10
 
COLDWELL BANKER
Ghana
Coldwell Banker LLC
1334/10
 
COLDWELL BANKER
United Kingdom
Coldwell Banker LLC
1346215
1346215
COLDWELL BANKER COMMERCIAL & Design
United Kingdom
Coldwell Banker LLC
1346216
1346216
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
India
Coldwell Banker Corporation
1397467
1397467
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Turks and Caicos Islands
Coldwell Banker Corporation
14098
14098
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Turks and Caicos Islands
Coldwell Banker Corporation
14099
14099
CB & Design
United Kingdom
Coldwell Banker LLC
1422532
1422532
COLDWELL BANKER
Greece
Coldwell Banker Corporation
144555
144555
@ HOME
Canada
Coldwell Banker LLC
1480612
794137
COLDWELL BANKER COMMERCIAL CB & Design
India
Coldwell Banker Corporation
1483272
1483272
COLDWELL BANKER COMMERCIAL
India
Coldwell Banker Corporation
1483273
1483273
COLDWELL BANKER COMMERCIAL CB & Design
India
Coldwell Banker Corporation
1483274
1483274
COLDWELL BANKER COMMERCIAL
Pakistan
Coldwell Banker Corporation
150869
150869


II -72

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Pakistan
Coldwell Banker Corporation
150870
150870
COLDWELL BANKER PREVIEWS
Pakistan
Coldwell Banker Corporation
150871
150871
COLDWELL BANKER
Pakistan
Coldwell Banker Corporation
150872
150872
COLDWELL BANKER
Mexico
Coldwell Banker LLC
151921
461261
COLDWELL BANKER
Mexico
Coldwell Banker LLC
151922
461262
COLDWELL BANKER CB & Design
Montenegro
Coldwell Banker LLC
1520/05
51778
COLDWELL BANKER CB & Design
Serbia
Coldwell Banker LLC
1520/05
51778
COLDWELL BANKER
Montenegro
Coldwell Banker LLC
1521/05
51779
COLDWELL BANKER
Serbia
Coldwell Banker LLC
1521/05
51779
COLDWELL BANKER COMMERCIAL
Montenegro
Coldwell Banker LLC
1522/05
51780
COLDWELL BANKER COMMERCIAL
Serbia
Coldwell Banker LLC
1522/05
51780
COLDWELL BANKER PREVIEWS INTERNATIONAL
Montenegro
Coldwell Banker LLC
1523/05
51781
COLDWELL BANKER PREVIEWS INTERNATIONAL
Serbia
Coldwell Banker LLC
1523/05
51781
COLDWELL BANKER
Libya
Coldwell Banker LLC
15287
 
COLDWELL BANKER
Libya
Coldwell Banker LLC
15288
 
COLDWELL BANKER CB & Design
Libya
Coldwell Banker LLC
15289
 
COLDWELL BANKER CB & Design
Libya
Coldwell Banker LLC
15290
 
COLDWELL BANKER COMMERCIAL
Libya
Coldwell Banker LLC
15291
 
COLDWELL BANKER COMMERCIAL
Libya
Coldwell Banker LLC
15292
 
COLDWELL BANKER COMMERCIAL CB & Design
Libya
Coldwell Banker LLC
15293
 
COLDWELL BANKER COMMERCIAL CB & Design
Libya
Coldwell Banker LLC
15294
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Libya
Coldwell Banker LLC
15295
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Libya
Coldwell Banker LLC
15296
 


II -73

--------------------------------------------------------------------------------


COLDWELL BANKER
Czech Republic
Coldwell Banker LLC
155320
235825
COLDWELL BANKER COMMERCIAL
Kiribati
Coldwell Banker LLC
1559
1559
COLDWELL BANKER CB & Design
Kiribati
Coldwell Banker LLC
1560
1560
COLDWELL BANKER
Kiribati
Coldwell Banker Corporation
1561
1561
COLDWELL BANKER
Jamaica
Coldwell Banker Corporation
16/2432
34052
COLDWELL BANKER CB & Design
Jamaica
Coldwell Banker Corporation
16/2433
32897
COLDWELL BANKER PREVIEWS
Jamaica
Coldwell Banker Corporation
16/2469
35961
COLDWELL BANKER COMMERCIAL
Jamaica
Coldwell Banker Corporation
16/2606
35277
COLDWELL BANKER COMMERCIAL & Design
Mexico
Coldwell Banker LLC
164949
467981
COLDWELL BANKER PREVIEWS
Kiribati
Coldwell Banker LLC
1655
1655
COLDWELL BANKER
El Salvador
Coldwell Banker LLC
1678-98
38 BOOK 112
COLDWELL BANKER
El Salvador
Coldwell Banker LLC
1679-98
35 BOOK 109
COLDWELL BANKER PREVIEWS
El Salvador
Coldwell Banker LLC
1680-98
124 BOOK 112
COLDWELL BANKER CB & Design
El Salvador
Coldwell Banker LLC
1697-98
241 BOOK 121
COLDWELL BANKER CB & Design
El Salvador
Coldwell Banker LLC
1698-98
167 BOOK 127
COLDWELL BANKER COMMERCIAL
El Salvador
Coldwell Banker LLC
1699-98
125 BOOK 112
COLDWELL BANKER PREVIEWS
Guyana
Coldwell Banker Corporation
17,132A
17,132A
COLDWELL BANKER COMMERCIAL
Guyana
Coldwell Banker Corporation
17,133A
17,133A
COLDWELL BANKER
Guyana
Coldwell Banker Corporation
17,134A
17,134A
COLDWELL BANKER CB & Design
Guyana
Coldwell Banker Corporation
17,135A
17,135A
COLDWELL BANKER COMMERCIAL
El Salvador
Coldwell Banker LLC
1700-98
135 BOOK 112
COLDWELL BANKER PREVIEWS
El Salvador
Coldwell Banker LLC
1701-98
225 BOOK 111
COLDWELL BANKER COMMERCIAL & Design
Thailand
Coldwell Banker LLC
178611
Khor79278
COLDWELL BANKER & Design
Thailand
Coldwell Banker LLC
179353
Khor80061
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Egypt
Coldwell Banker LLC
180510
180510


II -74

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Egypt
Coldwell Banker LLC
180511
180511
COLDWELL BANKER
New Zealand
Coldwell Banker LLC
182322
182322
COLDWELL BANKER COMMERCIAL
New Zealand
Coldwell Banker LLC
182323
182323
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Israel
Coldwell Banker LLC
184491
184491
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Israel
Coldwell Banker LLC
184492
184492
COLDWELL BANKER CB & Design
Israel
Coldwell Banker LLC
185105
185105
COLDWELL BANKER CB & Design
Israel
Coldwell Banker LLC
185106
185106
COLDWELL BANKER COMMERCIAL
Korea, Democratic People's Republic of
Coldwell Banker LLC
18995
10131
COLDWELL BANKER PREVIEWS
Korea, Democratic People's Republic of
Coldwell Banker LLC
18996
10132
COLDWELL BANKER CB & Design
Korea, Democratic People's Republic of
Coldwell Banker LLC
18997
10133
COLDWELL BANKER
Korea, Democratic People's Republic of
Coldwell Banker LLC
18998
10134
COLDWELL BANKER COMMERCIAL & Design
Korea, Republic of
Coldwell Banker LLC
1988-001210
10504
COLDWELL BANKER
Korea, Republic of
Coldwell Banker LLC
1988-001212
10506
COLDWELL BANKER CB & Design
Korea, Republic of
Coldwell Banker LLC
1990-001840
15102
CB & Design
Korea, Republic of
Coldwell Banker LLC
1990-1839
15101
COLDWELL BANKER (in Korean)
Korea, Republic of
Coldwell Banker LLC
1996-3371
41-39983
COLDWELL BANKER PREVIEWS
Korea, Republic of
Coldwell Banker LLC
1998-1730
56325
COLDWELL BANKER COMMERCIAL & Design
Dominica
Coldwell Banker Corporation
Feb-99
Feb-99
COLDWELL BANKER PREVIEWS INTERNATIONAL
Macedonia
Coldwell Banker Corporation
2005/836
13235
COLDWELL BANKER COMMERCIAL
Macedonia
Coldwell Banker Corporation
2005/837
13236
COLDWELL BANKER CB & Design
Macedonia
Coldwell Banker Corporation
2005/838
13237
COLDWELL BANKER
Macedonia
Coldwell Banker Corporation
2005/839
13238
COLDWELL BANKER COMMERCIAL
Romania
Coldwell Banker LLC
200510241
71666


II -75

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design (black on white)
Lithuania
Coldwell Banker LLC
20051126
53329
COLDWELL BANKER
Lithuania
Coldwell Banker LLC
20051127
53330
COLDWELL BANKER COMMERCIAL
Lithuania
Coldwell Banker LLC
20051128
53331
COLDWELL BANKER PREVIEWS INTERNATIONAL
Lithuania
Coldwell Banker LLC
20051129
53158
COLDWELL BANKER
Ukraine
Coldwell Banker LLC
200511479
73787
COLDWELL BANKER CB & Design
Ukraine
Coldwell Banker LLC
200511480
73788
COLDWELL BANKER COMMERCIAL
Ukraine
Coldwell Banker LLC
200511481
73789
COLDWELL BANKER PREVIEWS INTERNATIONAL
Ukraine
Coldwell Banker LLC
200511482
73790
COLDWELL BANKER
Belarus
Coldwell Banker LLC
20052603
27735
COLDWELL BANKER CB & Design
Belarus
Coldwell Banker LLC
20052604
27736
COLDWELL BANKER COMMERCIAL
Belarus
Coldwell Banker LLC
20052605
27737
COLDWELL BANKER PREVIEWS INTERNATIONAL
Belarus
Coldwell Banker LLC
20052606
27738
COLDWELL BANKER PREVIEWS INTERNATIONAL
Russian Federation
Coldwell Banker LLC
2005715046
333731
COLDWELL BANKER
Russian Federation
Coldwell Banker LLC
2005715047
330415
COLDWELL BANKER COMMERCIAL
Russian Federation
Coldwell Banker LLC
2005715048
330416
COLDWELL BANKER CB & Design
Russian Federation
Coldwell Banker LLC
2005715049
330417
COLDWELL BANKER PREVIEWS INTERNATIONAL
Slovenia
Coldwell Banker LLC
200571512
200571512
COLDWELL BANKER
Slovenia
Coldwell Banker LLC
200571513
200571513
COLDWELL BANKER COMMERCIAL
Slovenia
Coldwell Banker LLC
200571514
200571514
COLDWELL BANKER CB & Design
Slovenia
Coldwell Banker LLC
200571515
200571515
COLDWELL BANKER COMMERCIAL CB & Design
Turkey
Coldwell Banker LLC
2007/17610
2007/17610
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Turkey
Coldwell Banker LLC
2007/17611
2007/17611
COLDWELL BANKER CB & Design
Russian Federation
Coldwell Banker LLC
2010724828
 


II -76

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Russian Federation
Coldwell Banker LLC
2010724831
 
COLDWELL BANKER COMMERCIAL
Russian Federation
Coldwell Banker LLC
2010725394
 
COLDWELL BANKER
Russian Federation
Coldwell Banker LLC
2010725395
 
COLDWELL BANKER PREVIEWS
Bahamas
Coldwell Banker Corporation
20247
20247
COLDWELL BANKER COMMERCIAL
Bahamas
Coldwell Banker Corporation
20763
20763
COLDWELL BANKER PROPERTI & CB Design
Indonesia
Coldwell Banker LLC
20822-20970
519595
COLDWELL BANKER PREVIEWS
Antigua and Barbuda
Coldwell Banker LLC
2130
2130
PREVIEWS
Mexico
Coldwell Banker LLC
213821
493374
PREVIEWS
Mexico
Coldwell Banker LLC
213822
503301
COLDWELL BANKER CB & Design
St. Lucia
Coldwell Banker Corporation
214/97
214/97
COLDWELL BANKER PREVIEWS
United Kingdom
Coldwell Banker LLC
2150397
2150397
COLDWELL BANKER PREVIEWS
United Kingdom
Coldwell Banker LLC
2150408
2150408
COLDWELL BANKER CB & Design
United Kingdom
Coldwell Banker LLC
2185011
2185011
COLDWELL BANKER COMMERCIAL
United Kingdom
Coldwell Banker LLC
2185014
2185014
COLDWELL BANKER
United Kingdom
Coldwell Banker LLC
2185020
2185020
COLDWELL BANKER CB & Design
Mexico
Coldwell Banker LLC
219301
544515
COLDWELL BANKER CB & Design
Mexico
Coldwell Banker LLC
220127
495425
COLDWELL BANKER COMMERCIAL & Design
Antigua and Barbuda
Coldwell Banker LLC
2238
2238
COLDWELL BANKER
Thailand
Coldwell Banker Corporation
227806
Bor 18817
COLDWELL BANKER CB & Design
Thailand
Coldwell Banker Corporation
227807
Bor 18816
COLDWELL BANKER COMMERCIAL & Design
Thailand
Coldwell Banker Corporation
227808
Bor 18815
CB & Design
Thailand
Coldwell Banker Corporation
227809
Bor 18814
COLDWELL BANKER BIENES RAICES & Design
Spain
Coldwell Banker LLC
2354151
2354151
COLDWELL BANKER BIENES RAICES & Design
Spain
Coldwell Banker LLC
2354152
2354152
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
Cayman Islands
Coldwell Banker Corporation
2405562
2405562


II -77

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
United Kingdom
Coldwell Banker LLC
2405562
2405562
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Venezuela
Coldwell Banker Corporation
25344-05
277582
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Venezuela
Coldwell Banker Corporation
25345-05
45005
COLDWELL BANKER
Venezuela
Coldwell Banker Corporation
25462-97
209784
COLDWELL BANKER PREVIEWS
Venezuela
Coldwell Banker Corporation
25463-97
9309
COLDWELL BANKER
Venezuela
Coldwell Banker Corporation
25465-97
9310
COLDWELL BANKER PREVIEWS
Venezuela
Coldwell Banker Corporation
25466-97
209785
COLDWELL BANKER
Fiji
Coldwell Banker Corporation
268/98
268/98
COLDWELL BANKER CB & Design
Fiji
Coldwell Banker Corporation
269/98
269/98
COLDWELL BANKER PREVIEWS
Fiji
Coldwell Banker Corporation
270/98
270/98
COLDWELL BANKER COMMERCIAL
Fiji
Coldwell Banker Corporation
271/98
271/98
COLDWELL BANKER
New Zealand
Coldwell Banker LLC
272215
272215
COLDWELL BANKER CB & Design
New Zealand
Coldwell Banker LLC
272216
272216
COLDWELL BANKER CB & Design
New Zealand
Coldwell Banker LLC
272217
272217
COLDWELL BANKER
Trinidad and Tobago
Coldwell Banker LLC
27277
27277
COLDWELL BANKER CB & Design
Trinidad and Tobago
Coldwell Banker LLC
27278
27278
COLDWELL BANKER CB & Design
Trinidad and Tobago
Coldwell Banker LLC
27279
27279
COLDWELL BANKER
Trinidad and Tobago
Coldwell Banker LLC
27280
27280
COLDWELL BANKER
Paraguay
Coldwell Banker LLC
27311
291782
COLDWELL BANKER PREVIEWS
Paraguay
Coldwell Banker LLC
27312
356214
COLDWELL BANKER CB & Design
Paraguay
Coldwell Banker LLC
27313
280547
COLDWELL BANKER CB & Design
Paraguay
Coldwell Banker LLC
27314
344638
COLDWELL BANKER PREVIEWS
Paraguay
Coldwell Banker LLC
27315
347457
COLDWELL BANKER COMMERCIAL
Paraguay
Coldwell Banker LLC
27316
347455


II -78

--------------------------------------------------------------------------------


COLDWELL BANKER
Paraguay
Coldwell Banker LLC
27317
347454
COLDWELL BANKER COMMERCIAL
Paraguay
Coldwell Banker LLC
27318
347453
COLDWELL BANKER
Monaco
Coldwell Banker LLC
27749
726256
COLDWELL BANKER COMMERCIAL
Monaco
Coldwell Banker LLC
27750
726257
COLDWELL BANKER COMMERCIAL CB & Design
Monaco
Coldwell Banker LLC
27751
726258
COLDWELL BANKER CB & Design
Monaco
Coldwell Banker LLC
27752
726259
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Monaco
Coldwell Banker LLC
27753
726260
COLDWELL BANKER PREVIEWS
Trinidad and Tobago
Coldwell Banker LLC
27946
27946
Coldwell Banker Commercial CB & Design
Angola
Coldwell Banker LLC
28.223
 
Coldwell Banker Commercial CB & Design
Angola
Coldwell Banker LLC
28.224
 
Coldwell Banker CB & Design
Angola
Coldwell Banker LLC
28.225
 
Coldwell Banker CB & Design
Angola
Coldwell Banker LLC
28.226
 
COLDWELL BANKER
Angola
Coldwell Banker LLC
28.227
 
COLDWELL BANKER
Angola
Coldwell Banker LLC
28.228
 
Coldwell Banker Commercial
Angola
Coldwell Banker LLC
28.229
 
Coldwell Banker Commercial
Angola
Coldwell Banker LLC
28.23
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Angola
Coldwell Banker LLC
28.231
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Angola
Coldwell Banker LLC
28.232
 
COLDWELL BANKER CB & Design
Argentina
Coldwell Banker LLC
2800741
2269123
COLDWELL BANKER CB & Design
Argentina
Coldwell Banker LLC
2800742
2269124
COLDWELL BANKER
Qatar
Coldwell Banker LLC
28126
28126
COLDWELL BANKER CB & Design
Qatar
Coldwell Banker LLC
28127
28127
COLDWELL BANKER COMMERCIAL
Qatar
Coldwell Banker LLC
28128
28128


II -79

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL CB & Design
Qatar
Coldwell Banker LLC
28129
28129
COLDWELL BANKER COMMERCIAL
Trinidad and Tobago
Coldwell Banker Corporation
28332
28332
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bahamas
Coldwell Banker Corporation
28828
 
COLDWELL BANKER
Bermuda
Coldwell Banker LLC
28879
28879
COLDWELL BANKER
Bermuda
Coldwell Banker LLC
28880
28880
COLDWELL BANKER CB & Design
Bermuda
Coldwell Banker LLC
28881
28881
COLDWELL BANKER CB & Design
Bermuda
Coldwell Banker LLC
28882
28882
COLDWELL BANKER
Argentina
Coldwell Banker Corporation
2925022
 
COLDWELL BANKER
Argentina
Coldwell Banker Corporation
2925023
 
COLDWELL BANKER PREVIEWS
Bermuda
Coldwell Banker LLC
29302
29302
COLDWELL BANKER PREVIEWS
Bermuda
Coldwell Banker LLC
29303
29303
COLDWELL BANKER COMMERCIAL
Argentina
Coldwell Banker LLC
2952537
2386226
COLDWELL BANKER COMMERCIAL
Argentina
Coldwell Banker LLC
2952538
2386227
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Argentina
Coldwell Banker LLC
2952539
2386229
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Argentina
Coldwell Banker LLC
2952540
2386230
COLDWELL BANKER PREVIEWS
New Zealand
Coldwell Banker LLC
296125
296125
COLDWELL BANKER PREVIEWS
New Zealand
Coldwell Banker LLC
296126
296126
COLDWELL BANKER COMMERCIAL
New Zealand
Coldwell Banker LLC
296127
296127
COLDWELL BANKER COMMERCIAL
Bermuda
Coldwell Banker LLC
29771
29771
COLDWELL BANKER COMMERCIAL
Bermuda
Coldwell Banker LLC
29772
29772
COLDWELL BANKER CB & Design
Switzerland
Coldwell Banker LLC
2987/1998
454925
COLDWELL BANKER COMMERCIAL
Switzerland
Coldwell Banker LLC
2988/1998
454942
COLDWELL BANKER
Switzerland
Coldwell Banker LLC
2989/1998
454943


II -80

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
St. Lucia
Coldwell Banker Corporation
299/97
299/97
COLDWELL BANKER PREVIEWS
Switzerland
Coldwell Banker LLC
2990/1998
454944
COLDWELL BANKER PREVIEWS
Dominica
Coldwell Banker Corporation
Mar-99
Mar-99
COLDWELL BANKER PREVIEWS
St. Lucia
Coldwell Banker Corporation
300/97
300/97
COLDWELL BANKER
Uruguay
Coldwell Banker LLC
309085
309085
COLDWELL BANKER CB & Design
Uruguay
Coldwell Banker LLC
309086
309086
COLDWELL BANKER COMMERCIAL
Uruguay
Coldwell Banker LLC
309087
309087
COLDWELL BANKER PREVIEWS
Uruguay
Coldwell Banker LLC
309088
309088
COLDWELL BANKER COMMERCIAL
Malta
Coldwell Banker Corporation
31122
31122
COLDWELL BANKER PREVIEWS
Malta
Coldwell Banker Corporation
31123
31123
COLDWELL BANKER CB & Design
Malta
Coldwell Banker Corporation
31124
31124
COLDWELL BANKER
Malta
Coldwell Banker Corporation
31125
31125
COLDWELL BANKER
Ireland
Coldwell Banker LLC
3113/98
210114
COLDWELL BANKER CB & Design
Ireland
Coldwell Banker LLC
3114/98
210115
COLDWELL BANKER COMMERCIAL
Ireland
Coldwell Banker LLC
3115/98
210116
COLDWELL BANKER PREVIEWS
Ireland
Coldwell Banker LLC
3116/98
210117
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Lebanon
Coldwell Banker LLC
3245
107129
COLDWELL BANKER CB & Design
Venezuela
Coldwell Banker Corporation
327-97
208476
COLDWELL BANKER CB & Design
Venezuela
Coldwell Banker Corporation
328-97
8947
COLDWELL BANKER
Portugal
Coldwell Banker LLC
330677
330677
COLDWELL BANKER PREVIEWS
Portugal
Coldwell Banker LLC
330678
330678
COLDWELL BANKER COMMERCIAL
Portugal
Coldwell Banker LLC
330679
330679
COLDWELL BANKER CB & Design
Portugal
Coldwell Banker LLC
330680
330680
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Peru
Coldwell Banker LLC
331256
50397


II -81

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Peru
Coldwell Banker LLC
331258
137200
COLDWELL BANKER COMMERCIAL CB & Design
Peru
Coldwell Banker LLC
331260
136447
COLDWELL BANKER COMMERCIAL CB & Design
Peru
Coldwell Banker LLC
331261
50398
COLDWELL BANKER COMMERCIAL
Honduras
Coldwell Banker LLC
3467/98
72879
COLDWELL BANKER CB & Design
Honduras
Coldwell Banker LLC
3468/98
73346
COLDWELL BANKER CB & Design
Honduras
Coldwell Banker LLC
3469/98
5595
COLDWELL BANKER
Honduras
Coldwell Banker LLC
3470/98
72784
COLDWELL BANKER
Honduras
Coldwell Banker LLC
3471/98
5039
COLDWELL BANKER PREVIEWS
Honduras
Coldwell Banker LLC
3472/98
72783
COLDWELL BANKER
Georgia
Coldwell Banker LLC
34736
16868
COLDWELL BANKER COMMERCIAL
Georgia
Coldwell Banker LLC
34737
16869
COLDWELL BANKER PREVIEWS INTERNATIONAL
Georgia
Coldwell Banker LLC
34738
16870
COLDWELL BANKER CB & Design
Georgia
Coldwell Banker LLC
34739
16871
COLDWELL BANKER PREVIEWS
Honduras
Coldwell Banker LLC
3479/98
5040
COLDWELL BANKER COMMERCIAL
Honduras
Coldwell Banker LLC
3480/98
5038
COLDWELL BANKER CB & Design
Chile
Coldwell Banker LLC
361.092
798620
COLDWELL BANKER
Kuwait
Coldwell Banker Corporation
36128
32264
COLDWELL BANKER CB & Design
Kuwait
Coldwell Banker Corporation
36129
32384
COLDWELL BANKER
Dominican Republic
Coldwell Banker Corporation
363968
93287
COLDWELL BANKER
Chile
Coldwell Banker LLC
364.683
798619
CB & Design
Australia
Coldwell Banker LLC
366321
366321
CB & Design
Australia
Coldwell Banker LLC
366323
366323
COLDWELL BANKER
Thailand
Coldwell Banker LLC
368287
Khor97339
COLDWELL BANKER PREVIEWS
Thailand
Coldwell Banker LLC
368288
Khor101571


II -82

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
Thailand
Coldwell Banker LLC
368289
Bor8826
COLDWELL BANKER
Oman
Coldwell Banker Corporation
36879
36879
COLDWELL BANKER
Oman
Coldwell Banker Corporation
36880
36880
COLDWELL BANKER COMMERCIAL
Oman
Coldwell Banker Corporation
36881
36881
COLDWELL BANKER COMMERCIAL
Oman
Coldwell Banker Corporation
36882
36882
COLDWELL BANKER PREVIEWS INTERNATIONAL
Oman
Coldwell Banker Corporation
36883
36883
COLDWELL BANKER PREVIEWS INTERNATIONAL
Oman
Coldwell Banker Corporation
36884
36884
COLDWELL BANKER CB & Design
Oman
Coldwell Banker Corporation
36885
36885
COLDWELL BANKER CB & Design
Oman
Coldwell Banker Corporation
36886
36886
COLDWELL BANKER COMMERCIAL
Western Samoa
Coldwell Banker Corporation
3801
3801
COLDWELL BANKER PREVIEWS
Western Samoa
Coldwell Banker Corporation
3802
3802
COLDWELL BANKER CB & Design
Western Samoa
Coldwell Banker Corporation
3803
3803
COLDWELL BANKER
Western Samoa
Coldwell Banker Corporation
3804
3804
COLDWELL BANKER
Germany
Coldwell Banker LLC
398 21 061.6
398 21 061
COLDWELL BANKER CB & Design
Germany
Coldwell Banker LLC
398 21 062.4
298 21 062
COLDWELL BANKER COMMERCIAL
Germany
Coldwell Banker LLC
398 21 063.2
398 21 063
COLDWELL BANKER PREVIEWS
Germany
Coldwell Banker LLC
398 21 064.0
398 21 064
COLDWELL BANKER COMMERCIAL CB & Design
Bahrain
Coldwell Banker LLC
39877
39877
COLDWELL BANKER CB & Design
Dominica
Coldwell Banker Corporation
Apr-99
Apr-99
COLDWELL BANKER
Peru
Coldwell Banker LLC
40117
40817
COLDWELL BANKER
Peru
Coldwell Banker LLC
40118
12571
COLDWELL BANKER CB & Design
Peru
Coldwell Banker LLC
40119
12652
COLDWELL BANKER CB & Design
Peru
Coldwell Banker LLC
40120
41437
COLDWELL BANKER
Jamaica
Coldwell Banker Corporation
41298
41298
COLDWELL BANKER
Kazakhstan
Coldwell Banker LLC
41452
29047


II -83

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Kazakhstan
Coldwell Banker LLC
41453
29048
COLDWELL BANKER COMMERCIAL
Kazakhstan
Coldwell Banker LLC
41454
29049
COLDWELL BANKER COMMERCIAL CB & Design
Kazakhstan
Coldwell Banker LLC
41455
28866
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Kazakhstan
Coldwell Banker LLC
41456
29338
COLDWELL BANKER PREVIEWS
Viet Nam
Coldwell Banker LLC
41500
43732
COLDWELL BANKER COMMERCIAL
Viet Nam
Coldwell Banker LLC
41501
42111
COLDWELL BANKER UNIVERSITY
Viet Nam
Coldwell Banker LLC
4-2010-19907
 
COLDWELL BANKER UNIVERSITY & Cap in Circle Design (in color)
Viet Nam
Coldwell Banker LLC
4-2010-19908
 
WE NEVER STOP MOVING
Viet Nam
Coldwell Banker LLC
4-2010-24877
 
YOUR PERFECT PARTNER
Viet Nam
Coldwell Banker LLC
4-2010-24878
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Viet Nam
Coldwell Banker LLC
4-2010-24879
 
COLDWELL BANKER COMMERCIAL CB & Design
Viet Nam
Coldwell Banker LLC
4-2010-24880
 
COLDWELL BANKER
Philippines
Coldwell Banker LLC
4-2011-501604
 
COLDWELL BANKER COMMERCIAL
Philippines
Coldwell Banker LLC
4-2011-501606
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Philippines
Coldwell Banker LLC
4-2011-501609
 
COLDWELL BANKER CB & Design
Philippines
Coldwell Banker LLC
4-2011-501612
 
COLDWELL BANKER COMMERCIAL
Yemen, Republic of
Coldwell Banker LLC
42182
34249
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Yemen, Republic of
Coldwell Banker LLC
42183
34250
COLDWELL BANKER COMMERCIAL CB & Design
Yemen, Republic of
Coldwell Banker LLC
42184
34251
COLDWELL BANKER CB & Design
Yemen, Republic of
Coldwell Banker LLC
42185
34252
COLDWELL BANKER
Yemen, Republic of
Coldwell Banker LLC
42186
34253


II -84

--------------------------------------------------------------------------------


COLDWELL BANKER
Yemen, Republic of
Coldwell Banker LLC
42187
34254
COLDWELL BANKER CB & Design
Yemen, Republic of
Coldwell Banker LLC
42188
34255
COLDWELL BANKER COMMERCIAL CB & Design
Yemen, Republic of
Coldwell Banker LLC
42189
34256
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Yemen, Republic of
Coldwell Banker LLC
42190
34257
COLDWELL BANKER COMMERCIAL
Yemen, Republic of
Coldwell Banker LLC
42191
34258
COLDWELL BANKER COMMERCIAL
Chile
Coldwell Banker LLC
436.727
867247
COLDWELL BANKER COMMERCIAL
Chile
Coldwell Banker LLC
436.728
867246
COLDWELL BANKER PREVIEWS
Chile
Coldwell Banker LLC
436.729
867245
COLDWELL BANKER PREVIEWS
Chile
Coldwell Banker LLC
436.73
867244
COLDWELL BANKER
Chile
Coldwell Banker LLC
436.731
867243
COLDWELL BANKER CB & Design
Chile
Coldwell Banker LLC
436.732
867248
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bermuda
Coldwell Banker LLC
45008
45008
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bermuda
Coldwell Banker LLC
45009
45009
COLDWELL BANKER COMMERCIAL
Korea, Republic of
Coldwell Banker LLC
4520062798
4521287
COLDWELL BANKER COMMERCIAL CB & Design
Korea, Republic of
Coldwell Banker LLC
4520062800
4520883
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Korea, Republic of
Coldwell Banker LLC
4520074781
4526152
COLDWELL BANKER BIENES RAICES & Design
Mexico
Coldwell Banker LLC
454607
692903
COLDWELL BANKER BIENES RAICES & Design
Mexico
Coldwell Banker LLC
454608
689478
COLDWELL BANKER
Austria
Coldwell Banker LLC
4675/98
179094
COLDWELL BANKER COMMERCIAL
Austria
Coldwell Banker LLC
4676/98
179095
COLDWELL BANKER PREVIEWS
Austria
Coldwell Banker LLC
4677/98
179096
COLDWELL BANKER CB & Design
Austria
Coldwell Banker LLC
4678/98
179097


II -85

--------------------------------------------------------------------------------


CB & Design
Benelux
Coldwell Banker LLC
47243
383644
COLDWELL BANKER
Benelux
Coldwell Banker LLC
47244
383645
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Austria
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Benelux
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bulgaria
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Cyprus, Republic of
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Czech Republic
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Denmark
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Estonia
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
European Community
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Finland
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
France
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Germany
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Greece
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Hungary
Coldwell Banker LLC
4725041
4725041


II -86

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Ireland
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Italy
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Latvia
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Lithuania
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Malta
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Poland
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Portugal
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Romania
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Slovakia
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Slovenia
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Spain
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Sweden
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
United Kingdom
Coldwell Banker LLC
4725041
4725041
COLDWELL BANKER
Canada
Coldwell Banker LLC
475815
305849
CB & Design
Canada
Coldwell Banker LLC
475816
288117
COLDWELL BANKER
United Arab Emirates
Coldwell Banker Corporation
48337
52794


II -87

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
United Arab Emirates
Coldwell Banker Corporation
48338
52795
COLDWELL BANKER COMMERCIAL
United Arab Emirates
Coldwell Banker Corporation
48339
59487
COLDWELL BANKER COMMERCIAL CB & Design
United Arab Emirates
Coldwell Banker Corporation
48340
59486
COLDWELL BANKER COMMERCIAL
Macau
Coldwell Banker Corporation
4837
4837
COLDWELL BANKER COMMERCIAL
Macau
Coldwell Banker Corporation
4838
4838
COLDWELL BANKER PREVIEWS
Macau
Coldwell Banker Corporation
4839
4839
COLDWELL BANKER PREVIEWS
Macau
Coldwell Banker Corporation
4840
4840
COLDWELL BANKER CB & Design
Macau
Coldwell Banker Corporation
4841
4841
COLDWELL BANKER CB & Design
Macau
Coldwell Banker Corporation
4842
4842
COLDWELL BANKER
Macau
Coldwell Banker Corporation
4843
4843
COLDWELL BANKER
Macau
Coldwell Banker Corporation
4844
4844
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bahrain
Coldwell Banker LLC
48487
48487
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Bahrain
Coldwell Banker LLC
48488
48488
COLDWELL BANKER COMMERCIAL & Design
Australia
Coldwell Banker LLC
485909
485909
COLDWELL BANKER
Australia
Coldwell Banker LLC
485910
485910
COLDWELL BANKER COMMERCIAL
Haiti
Coldwell Banker LLC
491
391/162
COLDWELL BANKER COMMERCIAL
Haiti
Coldwell Banker LLC
492
390/162
COLDWELL BANKER PREVIEWS
Dominican Republic
Coldwell Banker Corporation
49664
95525
COLDWELL BANKER PREVIEWS
Dominican Republic
Coldwell Banker Corporation
49668
95526
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
China (People's Republic)
Coldwell Banker LLC
4991660
4991660
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
China (People's Republic)
Coldwell Banker LLC
4991661
 
COLDWELL BANKER
Dominica
Coldwell Banker Corporation
May-99
May-99
COLDWELL BANKER
Bahrain
Coldwell Banker LLC
5051
5051


II -88

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Bahrain
Coldwell Banker LLC
5052
5052
COLDWELL BANKER COMMERCIAL
Bahrain
Coldwell Banker LLC
5053
5053
COLDWELL BANKER
Cyprus, Republic of
Coldwell Banker LLC
50979
50979
COLDWELL BANKER
Cyprus, Republic of
Coldwell Banker LLC
50980
50980
COLDWELL BANKER CB & Design
Cyprus, Republic of
Coldwell Banker LLC
50981
50981
COLDWELL BANKER CB & Design
Cyprus, Republic of
Coldwell Banker LLC
50982
50982
COLDWELL BANKER COMMERCIAL
Cyprus, Republic of
Coldwell Banker LLC
50983
50983
COLDWELL BANKER COMMERCIAL
Cyprus, Republic of
Coldwell Banker LLC
50984
50984
COLDWELL BANKER PREVIEWS
Cyprus, Republic of
Coldwell Banker LLC
50985
50985
COLDWELL BANKER PREVIEWS
Cyprus, Republic of
Coldwell Banker LLC
50986
50986
PREVIEWS
Canada
Coldwell Banker LLC
516910
312761
COLDWELL BANKER
Antigua and Barbuda
Coldwell Banker Corporation
5192
5192
COLDWELL BANKER CB & Design
Antigua and Barbuda
Coldwell Banker LLC
5202
5202
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Belize
Coldwell Banker LLC
5230
5230.08
COLDWELL BANKER COMMERCIAL
Belize
Coldwell Banker LLC
5231
5231.08
COLDWELL BANKER COMMERCIAL CB & Design
Belize
Coldwell Banker LLC
5232
5232.08
COLDWELL BANKER
Belize
Coldwell Banker LLC
5233
5233.08
COLDWELL BANKER COMMERCIAL CB & Design
Belize
Coldwell Banker LLC
5234
5234.08
COLDWELL BANKER
Belize
Coldwell Banker LLC
5235
5235.08
COLDWELL BANKER COMMERCIAL CB & Design
European Community
Coldwell Banker LLC
5237029
5237029
COLDWELL BANKER CB & Design
Canada
Coldwell Banker LLC
524800
348510
COLDWELL BANKER PREVIEWS INTERNATIONAL
Haiti
Coldwell Banker LLC
541-A
112-148
COLDWELL BANKER PREVIEWS INTERNATIONAL
Haiti
Coldwell Banker LLC
542-A
113-148


II -89

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL
Jordan
Coldwell Banker LLC
55484
55484
COLDWELL BANKER PREVIEWS
Jordan
Coldwell Banker LLC
55485
55485
COLDWELL BANKER CB & Design
Jordan
Coldwell Banker LLC
56185
56185
COLDWELL BANKER
Jordan
Coldwell Banker LLC
56186
56186
COLDWELL BANKER COMMERCIAL
Kuwait
Coldwell Banker Corporation
57402
59879
COLDWELL BANKER COMMERCIAL & Design
Australia
Coldwell Banker LLC
574980
574980
CB & Design
Australia
Coldwell Banker LLC
574981
574981
COLDWELL BANKER COMMERCIAL
Australia
Coldwell Banker LLC
574982
574982
COLDWELL BANKER
Australia
Coldwell Banker LLC
574983
574983
COLDWELL BANKER CB & Design
Australia
Coldwell Banker LLC
575125
575125
COLDWELL BANKER PREVIEWS INTERNATIONAL
Slovakia
Coldwell Banker LLC
5801-2005
214570
COLDWELL BANKER COMMERCIAL
Slovakia
Coldwell Banker LLC
5802-2005
214571
COLDWELL BANKER
Slovakia
Coldwell Banker LLC
5803-2005
214572
COLDWELL BANKER CB & Design
Slovakia
Coldwell Banker LLC
5804-2005
214573
COLDWELL BANKER
Hong Kong
Coldwell Banker Corporation
5842/92
4023
COLDWELL BANKER COMMERCIAL
Hong Kong
Coldwell Banker Corporation
5843/92
4024
COLDWELL BANKER COMMERCIAL & Design
Hong Kong
Coldwell Banker Corporation
5844/92
4025
COLDWELL BANKER CB & Design
Hong Kong
Coldwell Banker Corporation
5845/92
3511
CB & Design
Hong Kong
Coldwell Banker Corporation
5846/92
3512
PREVIEWS
Japan
Coldwell Banker LLC
59-133140
2111528
EXPECT THE BEST
Canada
Coldwell Banker LLC
597708
387686
COLDWELL BANKER COMMERCIAL CB & Design
Kuwait
Coldwell Banker Corporation
61814
55596
COLDWELL BANKER COMMERCIAL
Canada
Coldwell Banker LLC
628871
397708
COLDWELL BANKER
France
Coldwell Banker LLC
631430
1205213
PREVIEWS
Canada
Coldwell Banker LLC
641461
405992
BLUE RIBBON AWARD
Canada
Coldwell Banker LLC
653358
403169


II -90

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Puerto Rico
Coldwell Banker LLC
66733
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Puerto Rico
Coldwell Banker LLC
66734
 
COLDWELL BANKER CB & Design
Turkey
Coldwell Banker LLC
6728
185408
COLDWELL BANKER CB & Design
Turkey
Coldwell Banker LLC
6729
187757
COLDWELL BANKER
Turkey
Coldwell Banker LLC
6730
187775
COLDWELL BANKER
Turkey
Coldwell Banker LLC
6731
187815
COLDWELL BANKER
Papua New Guinea
Coldwell Banker LLC
68023
A68023
COLDWELL BANKER CB & Design
Papua New Guinea
Coldwell Banker LLC
68024
A68024
COLDWELL BANKER PREVIEWS
Austria
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Benelux
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Bulgaria
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Cyprus, Republic of
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Czech Republic
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Denmark
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Estonia
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
European Community
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Finland
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
France
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Germany
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Greece
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Hungary
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Ireland
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Italy
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Latvia
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Lithuania
Coldwell Banker LLC
685040
685040


II -91

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
Malta
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Poland
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Portugal
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Romania
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Slovakia
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Slovenia
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Spain
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
Sweden
Coldwell Banker LLC
685040
685040
COLDWELL BANKER PREVIEWS
United Kingdom
Coldwell Banker LLC
685040
685040
INTERNATIONAL RESORT PROPERTY NETWORK
Canada
Coldwell Banker LLC
700189
466679
BEST SELLER
Canada
Coldwell Banker LLC
700941
458215
COLDWELL BANKER
Australia
Coldwell Banker LLC
726957
726957
COLDWELL BANKER
Australia
Coldwell Banker LLC
727940
727940
COLDWELL BANKER
Turkish Republic of Northern Cyprus
Coldwell Banker LLC
7420
7420
COLDWELL BANKER COMMERCIAL
Turkish Republic of Northern Cyprus
Coldwell Banker LLC
7421
7421
COLDWELL BANKER CB & Design
Turkish Republic of Northern Cyprus
Coldwell Banker LLC
7422
7422
COLDWELL BANKER COMMERCIAL CB & Design
Turkish Republic of Northern Cyprus
Coldwell Banker LLC
7423
7423
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Turkish Republic of Northern Cyprus
Coldwell Banker LLC
7435
7435
COLDWELL BANKER CB & Design
India
Coldwell Banker Corporation
744349
744349
COLDWELL BANKER
India
Coldwell Banker Corporation
744350
744350
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Mexico
Coldwell Banker LLC
747841
915747
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Mexico
Coldwell Banker LLC
747843
915748
CELEBRATE CANADA WITH COLDWELL BANKER & Design
Canada
Coldwell Banker LLC
760138
476847


II -92

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Puerto Rico
Coldwell Banker LLC
76260
 
COLDWELL BANKER
Puerto Rico
Coldwell Banker LLC
76261
 
BEST BUYER HOME FACTS
Canada
Coldwell Banker LLC
766627
458949
COLDWELL BANKER
Taiwan
Coldwell Banker LLC
77020887
41372
COLDWELL BANKER & Design
Taiwan
Coldwell Banker LLC
77020889
41936
SUPPORT YOU CAN COUNT ON & Design
Canada
Coldwell Banker LLC
776074
497604
SUPPORT YOU CAN COUNT ON
Canada
Coldwell Banker LLC
776075
497595
COLDWELL BANKER
Saudi Arabia
Coldwell Banker LLC
77790
708/72
COLDWELL BANKER CB & Design
Saudi Arabia
Coldwell Banker LLC
77791
708/73
COLDWELL BANKER COMMERCIAL
Saudi Arabia
Coldwell Banker LLC
77792
708/74
COLDWELL BANKER COMMERCIAL CB & Design
Saudi Arabia
Coldwell Banker LLC
77793
688/94
COLDWELL BANKER PREVIEWS
Saudi Arabia
Coldwell Banker LLC
77794
708/75
COLDWELL BANKER PREVIEWS
Australia
Coldwell Banker LLC
784897
784897
COLDWELL BANKER CB & Design
Jordan
Coldwell Banker LLC
78571
78571
COLDWELL BANKER
Jordan
Coldwell Banker LLC
78572
78572
COLDWELL BANKER PREVIEWS INTERNATIONAL
Jordan
Coldwell Banker LLC
78573
78573
COLDWELL BANKER COMMERCIAL
Jordan
Coldwell Banker LLC
78574
78574
COLDWELL BANKER CB & Design
Taiwan
Coldwell Banker LLC
79021407
49508
CB Design
Taiwan
Coldwell Banker LLC
79021408
49072
COLDWELL BANKER PREVIEWS INTERNATIONAL
Jordan
Coldwell Banker LLC
79149
79149
COLDWELL BANKER PREVIEWS INTERNATIONAL
Bulgaria
Coldwell Banker LLC
79649
59662
COLDWELL BANKER CB & Design
Bulgaria
Coldwell Banker LLC
79650
59663
COLDWELL BANKER
Bulgaria
Coldwell Banker LLC
79651
59664
COLDWELL BANKER COMMERCIAL
Bulgaria
Coldwell Banker LLC
79652
59665
COLDWELL BANKER PREVIEWS
Barbados
Coldwell Banker LLC
81/10083
81/10083


II -93

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
Barbados
Coldwell Banker LLC
81/10084
81/10084
COLDWELL BANKER CB & Design
Barbados
Coldwell Banker LLC
81/11687
81/11687
COLDWELL BANKER CB & Design
Barbados
Coldwell Banker LLC
81/11688
81/11688
COLDWELL BANKER COMMERCIAL
Barbados
Coldwell Banker LLC
81/13146
81/13146
COLDWELL BANKER COMMERCIAL
Barbados
Coldwell Banker LLC
81/13147
81/13147
COLDWELL BANKER
Barbados
Coldwell Banker LLC
81/8844
81/8844
COLDWELL BANKER
Barbados
Coldwell Banker LLC
81/8845
81/8845
COLDWELL BANKER
Japan
Coldwell Banker LLC
8-126344
4234028
COLDWELL BANKER CB & Design
Japan
Coldwell Banker LLC
8-126345
4234029
COLDWELL BANKER
Brazil
Coldwell Banker LLC
819804479
819804479
COLDWELL BANKER CB & Design
Brazil
Coldwell Banker LLC
819804487
819804487
COLDWELL BANKER
Brazil
Coldwell Banker LLC
819804495
819804495
COLDWELL BANKER CB & Design
Brazil
Coldwell Banker LLC
819804509
819804509
COLDWELL BANKER COMMERCIAL
Brazil
Coldwell Banker LLC
821405527
821405527
COLDWELL BANKER COMMERCIAL
Brazil
Coldwell Banker LLC
821405535
821405535
COLDWELL BANKER PREVIEWS
Brazil
Coldwell Banker LLC
821405543
821405543
COLDWELL BANKER PREVIEWS
Brazil
Coldwell Banker LLC
821405551
821405551
COLDWELL BANKER CB & Design
Brazil
Coldwell Banker LLC
824021550
824021550
COLDWELL BANKER
Brazil
Coldwell Banker LLC
824021568
824021568
ULTIMATE SERVICE & Design
Canada
Coldwell Banker LLC
837397
493322
ULTIMATE SERVICE
Canada
Coldwell Banker LLC
837398
493320
ULTIMATE SERVICE & Color Design
Canada
Coldwell Banker LLC
837399
493319
COLDWELL BANKER CB & Design
Panama
Coldwell Banker LLC
84324
84324
COLDWELL BANKER CB & Design
Panama
Coldwell Banker LLC
84325
84325
COLDWELL BANKER
Panama
Coldwell Banker LLC
85644
85644
COLDWELL BANKER
Panama
Coldwell Banker LLC
85645
85655


II -94

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL
Taiwan
Coldwell Banker LLC
87042618
154261
COLDWELL BANKER PREVIEWS
Taiwan
Coldwell Banker LLC
87042619
154262
COLDWELL BANKER COMMERCIAL & Design
Canada
Coldwell Banker LLC
873439
539972
COLDWELL BANKER
Malaysia
Coldwell Banker Corporation
88-02130
88-02130
COLDWELL BANKER COMMERCIAL & Design
Malaysia
Coldwell Banker Corporation
88-02131
88-02131
COLDWELL BANKER COMMERCIAL
China (People's Republic)
Coldwell Banker LLC
8903351
508583
COLDWELL BANKER COMMERCIAL
Austria
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Benelux
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Bulgaria
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Cyprus, Republic of
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Czech Republic
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Denmark
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Estonia
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
European Community
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Finland
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
France
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Germany
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Greece
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Hungary
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Ireland
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Italy
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Latvia
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Lithuania
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Malta
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Poland
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Portugal
Coldwell Banker LLC
896621
896621


II -95

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL
Romania
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Slovakia
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Slovenia
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Spain
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
Sweden
Coldwell Banker LLC
896621
896621
COLDWELL BANKER COMMERCIAL
United Kingdom
Coldwell Banker LLC
896621
896621
COLDWELL BANKER
Haiti
Coldwell Banker LLC
898
82/160
COLDWELL BANKER
Haiti
Coldwell Banker LLC
899
83/160
COLDWELL BANKER CB & Design
Haiti
Coldwell Banker LLC
900
84/160
COLDWELL BANKER CB & Design
Haiti
Coldwell Banker LLC
901
85/160
COLDWELL BANKER PREVIEWS
Benelux
Coldwell Banker LLC
904394
621373
COLDWELL BANKER PREVIEWS
Ecuador
Coldwell Banker LLC
92100
68
COLDWELL BANKER PREVIEWS
Ecuador
Coldwell Banker LLC
92101
67
COLDWELL BANKER
Ecuador
Coldwell Banker LLC
92102
66
COLDWELL BANKER
Ecuador
Coldwell Banker LLC
92103
65
COLDWELL BANKER CB & Design
Ecuador
Coldwell Banker LLC
92104
64
COLDWELL BANKER CB & Design
Ecuador
Coldwell Banker LLC
92105
63
COLDWELL BANKER COMMERCIAL
Ecuador
Coldwell Banker LLC
92106
61
COLDWELL BANKER COMMERCIAL
Ecuador
Coldwell Banker LLC
92107
62
COLDWELL BANKER CB & Design
Gibraltar
Coldwell Banker LLC
9286
9286
COLDWELL BANKER COMMERCIAL & Design
Gibraltar
Coldwell Banker LLC
9287
9287
COLDWELL BANKER
Gibraltar
Coldwell Banker LLC
9288
9288
COLDWELL BANKER
Gibraltar
Coldwell Banker LLC
9290
9290
COLDWELL BANKER CB & Design
Gibraltar
Coldwell Banker LLC
9291
9291
COLDWELL BANKER COMMERCIAL
Gibraltar
Coldwell Banker LLC
9292
9292
COLDWELL BANKER
Singapore
Coldwell Banker LLC
9294/96
T96/09294A


II -96

--------------------------------------------------------------------------------


COLDWELL BANKER
Singapore
Coldwell Banker LLC
9295/96
T96/09295Z
COLDWELL BANKER CB & Design
Singapore
Coldwell Banker LLC
9296/96
T96/09296H
COLDWELL BANKER CB & Design
Singapore
Coldwell Banker LLC
9297/96
T96/09297F
COLDWELL BANKER CB & Design
China (People's Republic)
Coldwell Banker LLC
9306842
779264
COLDWELL BANKER
China (People's Republic)
Coldwell Banker LLC
93068431
779263
COLDWELL BANKER COMMERCIAL
Singapore
Coldwell Banker LLC
9313/98
T98/09313I
COLDWELL BANKER COMMERCIAL
Singapore
Coldwell Banker LLC
9314/98
T9809314G
COLDWELL BANKER PREVIEWS
Singapore
Coldwell Banker LLC
9315/98
T98/09315E
COLDWELL BANKER PREVIEWS
Singapore
Coldwell Banker LLC
9316/98
T98/09316C
COLDWELL BANKER
China (People's Republic)
Coldwell Banker LLC
940002713
508584
COLDWELL BANKER COMMERCIAL
Panama
Coldwell Banker LLC
95108
95108
COLDWELL BANKER COMMERCIAL
Panama
Coldwell Banker LLC
95111
95111
COLDWELL BANKER PREVIEWS
Panama
Coldwell Banker LLC
95119
95119
COLDWELL BANKER PREVIEWS
Panama
Coldwell Banker LLC
95120
95120
COLDWELL BANKER
Morocco
Coldwell Banker Corporation
95826
95826
COLDWELL BANKER CB & Design
Morocco
Coldwell Banker Corporation
95827
95827
COLDWELL BANKER
Colombia
Coldwell Banker LLC
96 058578
201244
COLDWELL BANKER
Colombia
Coldwell Banker LLC
96 058579
200927
COLDWELL BANKER CB & Design
Colombia
Coldwell Banker LLC
96 058580
200951
COLDWELL BANKER CB & Design
Colombia
Coldwell Banker LLC
96 058581
200508
COLDWELL BANKER CB & Design
South Africa
Coldwell Banker LLC
9615594
9615594
COLDWELL BANKER CB & Design
South Africa
Coldwell Banker LLC
9615595
9615595
COLDWELL BANKER
South Africa
Coldwell Banker LLC
9615596
9615596
COLDWELL BANKER
South Africa
Coldwell Banker LLC
9615597
9615597
COLDWELL BANKER COMMERCIAL
Morocco
Coldwell Banker Corporation
96356
96356
COLDWELL BANKER PREVIEWS INTERNATIONAL
Morocco
Coldwell Banker Corporation
96357
96357


II -97

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
South Africa
Coldwell Banker LLC
9718988
9718988
COLDWELL BANKER PREVIEWS
South Africa
Coldwell Banker LLC
9718989
9718989
COLDWELL BANKER PREVIEWS
France
Coldwell Banker LLC
97703392
97703392
COLDWELL BANKER PREVIEWS
France
Coldwell Banker LLC
97703397
97703397
COLDWELL BANKER COMMERCIAL
Colombia
Coldwell Banker LLC
98 075970
226225
COLDWELL BANKER COMMERCIAL
Colombia
Coldwell Banker LLC
98 075971
226236
COLDWELL BANKER PREVIEWS
Colombia
Coldwell Banker LLC
98 075972
226235
COLDWELL BANKER PREVIEWS
Colombia
Coldwell Banker LLC
98 075973
226234
COLDWELL BANKER
Nicaragua
Coldwell Banker Corporation
98-00950
39641
COLDWELL BANKER
Nicaragua
Coldwell Banker LLC
98-00951
39849
COLDWELL BANKER COMMERCIAL
Nicaragua
Coldwell Banker LLC
98-00952
39861
COLDWELL BANKER COMMERCIAL
Nicaragua
Coldwell Banker LLC
98-00953
40325
COLDWELL BANKER PREVIEWS
Nicaragua
Coldwell Banker Corporation
98-00954
39850
COLDWELL BANKER PREVIEWS
Nicaragua
Coldwell Banker LLC
98-00955
39862
COLDWELL BANKER CB & Design
Nicaragua
Coldwell Banker LLC
98-00956
40289
COLDWELL BANKER CB & Design
Nicaragua
Coldwell Banker Corporation
98-00957
40271
COLDWELL BANKER CB & Design
Malaysia
Coldwell Banker Corporation
98011330
 
COLDWELL BANKER
Estonia
Coldwell Banker LLC
9801766
31481
COLDWELL BANKER CB & Design
Estonia
Coldwell Banker LLC
9801767
31482
COLDWELL BANKER COMMERCIAL
Estonia
Coldwell Banker LLC
9801768
31483
COLDWELL BANKER PREVIEWS
Estonia
Coldwell Banker LLC
9801769
31484
COLDWELL BANKER
Norway
Coldwell Banker LLC
9803109
193419
COLDWELL BANKER PREVIEWS
Norway
Coldwell Banker LLC
9803110
193420
COLDWELL BANKER COMMERCIAL
Norway
Coldwell Banker LLC
9803111
193421
COLDWELL BANKER CB & Design
Norway
Coldwell Banker LLC
9803112
193422
COLDWELL BANKER CB & Design
Malaysia
Coldwell Banker LLC
98-11342
98-11342


II -98

--------------------------------------------------------------------------------


COLDWELL BANKER PREVIEWS
Malaysia
Coldwell Banker LLC
98-11343
98-11343
COLDWELL BANKER PREVIEWS
Malaysia
Coldwell Banker LLC
98-11344
98-11344
COLDWELL BANKER COMMERCIAL
Malaysia
Coldwell Banker LLC
98-11345
98-11345
COLDWELL BANKER COMMERCIAL
Malaysia
Coldwell Banker LLC
98-11346
98-11346
COLDWELL BANKER COMMERCIAL
South Africa
Coldwell Banker LLC
9815096
9815096
COLDWELL BANKER COMMERCIAL
South Africa
Coldwell Banker LLC
9815097
9815097
COLDWELL BANKER CB & Design
Guatemala
Coldwell Banker LLC
98-1619
106206
COLDWELL BANKER CB & Design
Guatemala
Coldwell Banker LLC
98-1620
106207
COLDWELL BANKER PREVIEWS
Guatemala
Coldwell Banker LLC
98-1621
106208
COLDWELL BANKER PREVIEWS
Guatemala
Coldwell Banker LLC
98-1622
106209
COLDWELL BANKER COMMERCIAL
Guatemala
Coldwell Banker LLC
98-1623
106210
COLDWELL BANKER COMMERCIAL
Guatemala
Coldwell Banker LLC
98-1624
106211
COLDWELL BANKER
Guatemala
Coldwell Banker LLC
98-1625
118092
COLDWELL BANKER
Guatemala
Coldwell Banker LLC
98-1626
106212
COLDWELL BANKER
Sweden
Coldwell Banker LLC
98-2806
335804
COLDWELL BANKER PREVIEWS
Sweden
Coldwell Banker LLC
98-2807
363102
COLDWELL BANKER COMMERCIAL
Sweden
Coldwell Banker LLC
98-2809
335805
COLDWELL BANKER CB & Design
Sweden
Coldwell Banker LLC
98-2810
363103
COLDWELL BANKER COMMERCIAL
France
Coldwell Banker LLC
98765497
98765497
COLDWELL BANKER COMMERCIAL
China (People's Republic)
Coldwell Banker LLC
9900020454
1487631
COLDWELL BANKER PREVIEWS
China (People's Republic)
Coldwell Banker LLC
9900020455
1487632
COLDWELL BANKER CB & Design
Dominican Republic
Coldwell Banker Corporation
99146747
93286
COLDWELL BANKER COMMERCIAL
Papua New Guinea
Coldwell Banker Corporation
A61875
A61875
COLDWELL BANKER PREVIEWS
Papua New Guinea
Coldwell Banker Corporation
A61876
A61876
COLDWELL BANKER
Papua New Guinea
Coldwell Banker Corporation
A61877
A61877
COLDWELL BANKER CB & Design
Papua New Guinea
Coldwell Banker Corporation
A61878
A61878


II -99

--------------------------------------------------------------------------------


COLDWELL BANKER
Albania
Coldwell Banker LLC
AL-M-05-00353
10833
COLDWELL BANKER PREVIEWS INTERNATIONAL
Albania
Coldwell Banker LLC
AL-M-05-00354
10837
COLDWELL BANKER COMMERCIAL
Albania
Coldwell Banker LLC
AL-M-05-00355
10838
COLDWELL BANKER CB & Design
Albania
Coldwell Banker LLC
AL-M-05-00356
10839
COLDWELL BANKER
Bosnia and Herzegovina
Coldwell Banker LLC
BAZ059310A
BAZ059310
COLDWELL BANKER CB & Design
Bosnia and Herzegovina
Coldwell Banker LLC
BAZ059311A
BAZ059311
COLDWELL BANKER COMMERCIAL
Bosnia and Herzegovina
Coldwell Banker LLC
BAZ059312A
BAZ059312
COLDWELL BANKER PREVIEWS INTERNATIONAL
Bosnia and Herzegovina
Coldwell Banker LLC
BAZ059313A
BAZ059313
COLDWELL
Germany
Coldwell Banker LLC
C41 447/36Wz
2021170
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Indonesia
Coldwell Banker LLC
D05-26944
IDM000130452
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Curacao
Coldwell Banker LLC
D-600060
11910
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
St. Maarten
Coldwell Banker LLC
D-600060
11910
COLDWELL BANKER
Curacao
Coldwell Banker LLC
d-700505
13093
COLDWELL BANKER
St. Maarten
Coldwell Banker LLC
d-700505
13093
COLDWELL BANKER COMMERCIAL
Curacao
Coldwell Banker LLC
D-700506
13094
COLDWELL BANKER COMMERCIAL
St. Maarten
Coldwell Banker LLC
D-700506
13094
COLDWELL BANKER CB & Design
Curacao
Coldwell Banker LLC
D-700507
13095
COLDWELL BANKER CB & Design
St. Maarten
Coldwell Banker LLC
D-700507
13095
COLDWELL BANKER & Design
Indonesia
Coldwell Banker LLC
D98-06222
IDM000199247
COLDWELL BANKER PREVIEWS
Indonesia
Coldwell Banker LLC
D98-14056
IDM000183166
COLDWELL BANKER PREVIEWS
Indonesia
Coldwell Banker LLC
D98-14057
 IDM000216375
COLDWELL BANKER
Indonesia
Coldwell Banker LLC
D98-14058
IDM000159048
COLDWELL BANKER COMMERCIAL & Design
Indonesia
Coldwell Banker LLC
D98-15684
IDM000025909


II -100

--------------------------------------------------------------------------------


COLDWELL BANKER CB & Design
Tunisia
Coldwell Banker LLC
EE050057
EE050057
COLDWELL BANKER
Tunisia
Coldwell Banker LLC
EE050058
EE050058
COLDWELL BANKER PREVIEWS INTERNATIONAL
Tunisia
Coldwell Banker LLC
EE050778
EE050778
COLDWELL BANKER COMMERCIAL
Tunisia
Coldwell Banker LLC
EE050779
EE050779
COLDWELL BANKER
European Community
Coldwell Banker LLC
129197
129197
COLDWELL BANKER
Nigeria
Coldwell Banker LLC
F/TM/2010/11246
 
COLDWELL BANKER CB & Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11247
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11248
 
COLDWELL BANKER COMMERCIAL CB & Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11249
 
COLDWELL BANKER COMMERCIAL
Nigeria
Coldwell Banker LLC
F/TM/2010/11250
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11251
 
COLDWELL BANKER CB & Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11252
 
COLDWELL BANKER
Nigeria
Coldwell Banker LLC
F/TM/2010/11253
 
COLDWELL BANKER COMMERCIAL CB & Design
Nigeria
Coldwell Banker LLC
F/TM/2010/11254
 
COLDWELL BANKER COMMERCIAL
Nigeria
Coldwell Banker LLC
F/TM/2010/11999
 
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Indonesia
Coldwell Banker LLC
J05-26943
IDM000130451
COLDWELL BANKER
Indonesia
Coldwell Banker LLC
J96-25793
IDM000087139
COLDWELL BANKER CB & Design
Indonesia
Coldwell Banker LLC
J96-25794
IDM000087138
COLDWELL BANKER COMMERCIAL
Indonesia
Coldwell Banker LLC
J98-15117
IDM000216376
COLDWELL BANKER
Romania
Coldwell Banker LLC
M 2005 10239
71644
COLDWELL BANKER CB & Design
Romania
Coldwell Banker LLC
M 2005 10240
71665
COLDWELL BANKER PREVIEWS INTERNATIONAL
Romania
Coldwell Banker LLC
M 2005 10242
71664


II -101

--------------------------------------------------------------------------------


COLDWELL BANKER COMMERCIAL CB & Design
Romania
Coldwell Banker LLC
M200608817
79530
COLDWELL BANKER
Ukraine
Coldwell Banker LLC
M200819165
123222
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Ukraine
Coldwell Banker LLC
M200819166
123223
COLDWELL BANKER CB & Design
Ukraine
Coldwell Banker LLC
M200819168
123224
COLDWELL BANKER COMMERCIAL
Ukraine
Coldwell Banker LLC
M200819171
123225
COLDWELL BANKER
Latvia
Coldwell Banker LLC
M981682
M44821
COLDWELL BANKER CB & Design
Latvia
Coldwell Banker LLC
M981683
M44822
COLDWELL BANKER COMMERCIAL
Latvia
Coldwell Banker LLC
M981684
M44823
COLDWELL BANKER PREVIEWS
Latvia
Coldwell Banker LLC
M981685
M44824
COLDWELL BANKER CB & Design
Uzbekistan
Coldwell Banker LLC
MGU20080002
MGU 17220
COLDWELL BANKER COMMERCIAL CB & Design
Uzbekistan
Coldwell Banker LLC
MGU20080003
MGU 17476
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
Uzbekistan
Coldwell Banker LLC
MGU20080004
MGU 17477
COLDWELL BANKER
Uzbekistan
Coldwell Banker LLC
MGU20080005
MGU 17273
COLDWELL BANKER COMMERCIAL
Uzbekistan
Coldwell Banker LLC
MGU20080006
MGU 17478
COLDWELL BANKER CB & Design
Antigua and Barbuda
Coldwell Banker LLC
NA
51/05
COLDWELL BANKER CB & Design
Antigua and Barbuda
Coldwell Banker LLC
NA
2446
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
Singapore
Coldwell Banker LLC
T05/21302C
T05/21302C
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
Singapore
Coldwell Banker LLC
T05/21304Z
T05/21304Z
COLDWELL BANKER
Finland
Coldwell Banker LLC
T199802570
214283
COLDWELL BANKER CB & Design
Finland
Coldwell Banker LLC
T199802571
216563
COLDWELL BANKER COMMERCIAL
Finland
Coldwell Banker LLC
T199802572
214284
COLDWELL BANKER PREVIEWS
Finland
Coldwell Banker LLC
T199802573
214285


II -102

--------------------------------------------------------------------------------


COLDWELL BANKER
Italy
Coldwell Banker LLC
VI98C 000302
1319921
COLDWELL BANKER CB & Design
Italy
Coldwell Banker LLC
VI98C 000303
1319940
COLDWELL BANKER PREVIEWS
Italy
Coldwell Banker LLC
VI98C 000304
1319941
COLDWELL BANKER COMMERCIAL
Italy
Coldwell Banker LLC
VI98C 000305
1319942
COLDWELL BANKER CB & Design
Poland
Coldwell Banker LLC
Z-174261
122326
COLDWELL BANKER
Poland
Coldwell Banker LLC
Z-174262
122325
COLDWELL BANKER COMMERCIAL
Poland
Coldwell Banker LLC
Z191810
132539
COLDWELL BANKER PREVIEWS
Poland
Coldwell Banker LLC
Z-191811
132802
COLDWELL BANKER
Croatia
Coldwell Banker LLC
Z20051853A
Z20051853
COLDWELL BANKER CB & Design
Croatia
Coldwell Banker LLC
Z20051854A
Z20051854
COLDWELL BANKER COMMERCIAL
Croatia
Coldwell Banker LLC
Z20051855A
Z20051855
COLDWELL BANKER PREVIEWS INTERNATIONAL
Croatia
Coldwell Banker LLC
Z20051856A
Z20051856







*Coldwell Banker Corporation converted its corporate entity type and name to
Coldwell Banker LLC on July 2, 2007. The recordal of that change is being made
as renewals or other actions are taken in countries.




Realogy Corporation
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
REALOGY
Australia
Realogy Corporation
1217725
1217725
REALOGY: THE BUSINESS OF REAL ESTATE
Australia
Realogy Corporation
1217727
1217727
REALOGY
European Community
Realogy Corporation
007044597
007044547
REALOGY: THE BUSINESS OF REAL ESTATE
European Community
Realogy Corporation
007044548
007044548






II -103

--------------------------------------------------------------------------------


NRT Utah LLC
Trademark Applications and Registrations**
Trademark
Owner Name
Application No.
Registration
No.
UTAH REAL ESTATE SCHOOL NRT and Design
NRT Utah LLC
78883366
3222469

** On August 21, 2008, NRT Utah LLC assigned any common law rights it had to the
roofline in the design mark listed above and the words “Utah Real Estate School”
to The Lund Group, Inc. in connection with an asset purchase. However, this
registration was not assigned since the mark contains the term “NRT”. The
registration will either be voluntarily withdrawn by NRT Utah or eventually be
cancelled by the PTO for failure to file a Section 8 Affidavit when it is due.
Burnet Realty LLC
Trademark Applications and Registrations
Trademark
Country Name
Owner Name
Application No.
Registration No.
DISTINCTIVE HOMES
United States
Burnet Realty LLC
74085862
1712157
MAKING DREAMS COME HOME
United States
Burnet Realty LLC
78486327
3127865





World Real Estate Marketing LLC
Trademark Applications and Registrations


Trademark
Country Name
Owner Name
Application No.
Registration No.
AdvisorRE (stylized)
United States
World Real Estate Marketing LLC
85103801
3999675
AdvisorRE & Connect to the Best. (stylized)
United States
World Real Estate Marketing LLC
85104151
4037290



COPYRIGHT AND COPYRIGHT APPLICATIONS
U.S. Copyright Registrations
Owner/Claimant
Name
Title
Registration
No.
Burnet Realty LLC
Real estate times - v. 78, no. 1.
TX-61-249
Burnet Realty LLC
Real estate times - v. 78, no. 2.
TX-71-213
Burnet Realty LLC
Real estate times - v. 79, no.1
TX-204-670
Burnet Realty LLC
Real estate times - v. 79, no. 2.
TX-276-031
Burnet Realty LLC
Real estate times - v. 79, no. 3.
TX-336-681


II -104

--------------------------------------------------------------------------------


 
 
 
Century 21 Real Estate LLC
Century 21 sales performance system: coaches video ser.
PA-530-364
Century 21 Real Estate LLC
Century 21 sales performance system: sales associate video ser.
PA-530-367
Century 21 Real Estate LLC
2 & 1 Training Program
SR-132-952
Century 21 Real Estate LLC
Century 21 Sales Performance System
SR-133-677
Century 21 Real Estate LLC
Gold market analysis certificate
TX-1-570-001
Century 21 Real Estate LLC
21 Ways to Purchase Property
TX-1-570-002
Century 21 Real Estate LLC
Action Warranty
TX-1-570-003
Century 21 Real Estate LLC
21 Questions that Help Make a House Sell Faster
TX-1-570-004
Century 21 Real Estate LLC
Success Starts with a Super Image
TX-1-570-005
Century 21 Real Estate LLC
VIP Buyer Referral
TX-1-588-502
Century 21 Real Estate LLC
VIP Seller Referral
TX-1-664-218
Century 21 Real Estate LLC
Twenty-One
TX-2-229-537
Century 21 Real Estate LLC
VIP Training: Broker Overview
TX-2-647-998
Century 21 Real Estate LLC
Twenty-One
TX-2-300-041
Century 21 Real Estate LLC
Twenty-One
TX-2-304-240
Century 21 Real Estate LLC
Twenty-One
TX-2-333-788
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-337-742
Century 21 Real Estate LLC
Getting Ready Pre-Installation Guide
TX-2-349-485
Century 21 Real Estate LLC
Training Manual for Management.
TX 2-349-490
Century 21 Real Estate LLC
Training Manual for Administration
TX-2-349-491
Century 21 Real Estate LLC
CenturyNet Sales & Listing
TX-2-379-842
Century 21 Real Estate LLC
CenturyNet Management: Sales & Listing
TX-2-379-848
Century 21 Real Estate LLC
Twenty-One
TX-2-402-614
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-402-615
Century 21 Real Estate LLC
Twenty-One
TX-2-481-623
Century 21 Real Estate LLC
Twenty-One
TX-2-481-624
Century 21 Real Estate LLC
Twenty-One
TX-2-586-280
Century 21 Real Estate LLC
Twenty-One
TX-2-586-286
Century 21 Real Estate LLC
Twenty-One
TX-2-595-091
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-595-542
Century 21 Real Estate LLC
Business and Financial Planning
TX-2-637-007
Century 21 Real Estate LLC
Helping Yourself Through Effective Public Relations: Guidelines for Brokers.
TX-2-637-008
Century 21 Real Estate LLC
International Management Academy
TX-2-637-009
Century 21 Real Estate LLC
Century 21 Sales Performance System Coach's Guide
TX-2-637-051
Century 21 Real Estate LLC
Century 21 Military Relocation Network Sales Associates Training Program
TX-2-647-995
Century 21 Real Estate LLC
Century 21 Recruiting Presentation: User's Guide
TX-2-648-166
Century 21 Real Estate LLC
Listing Presentation Manual: Instructions
TX-2-652-844


II -105

--------------------------------------------------------------------------------


Century 21 Real Estate LLC
Principles of Sales Management
TX-2-652-986
Century 21 Real Estate LLC
VIP Sales Associates Training
TX-2-652-988
Century 21 Real Estate LLC
Property Management Support System
TX-2-652-992
Century 21 Real Estate LLC
Listing Presentation Manual
TX-2-652-994
Century 21 Real Estate LLC
Managers as Leaders
TX-2-655-497
Century 21 Real Estate LLC
Management Development Course
TX-2-655-498
Century 21 Real Estate LLC
Century 21 Investment Practices Course
TX-2-655-509
Century 21 Real Estate LLC
Investment Specialist Course
TX-2-655-724
Century 21 Real Estate LLC
Investment Marketing Course
TX-2-655-725
Century 21 Real Estate LLC
Investment Qualification Course
TX-2-655-732
Century 21 Real Estate LLC
Twenty-One
TX-2-657-200
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-657-251
Century 21 Real Estate LLC
VIP Relocation Director's Training Course: No. 520
TX-2-662-352
Century 21 Real Estate LLC
Twenty-One
TX-2-668-404
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-668-405
Century 21 Real Estate LLC
CenturyWriter
TX-2-680-420
Century 21 Real Estate LLC
CenturyNet Guide
TX-2-684-378
Century 21 Real Estate LLC
Administrative Guide
TX-2-684-379
Century 21 Real Estate LLC
Quick Reference-Closing a Transaction-Management Sales & Listing
TX-2-684-414
Century 21 Real Estate LLC
Steps to Success: Regional Overview
TX-2-701-125
Century 21 Real Estate LLC
Steps to Success: Management
TX-2-707-972
Century 21 Real Estate LLC
CenturyNet 4.0 Conversion Training Manual
TX-2-707-973
Century 21 Real Estate LLC
Steps to Success: System Set-up
TX-2-707-974
Century 21 Real Estate LLC
VIP Referral/Relocation Training: Course 101
TX-2-728-452
Century 21 Real Estate LLC
Steps to Success: Sales Associate Overview
TX-2-729-751
Century 21 Real Estate LLC
Steps to Success: Sales Tools
TX-2-729-752
Century 21 Real Estate LLC
Century 21 Presentation Flipchart Instruction Booklet
TX-2-732-090
Century 21 Real Estate LLC
Century 21 Investment Training: Investment Practices Course
TX-2-732-091
Century 21 Real Estate LLC
The Century 21 Complete Home Guide
TX-2-747-278
Century 21 Real Estate LLC
Twenty-One
TX-2-747-279
Century 21 Real Estate LLC
Property Management Support System
TX-2-789-745
Century 21 Real Estate LLC
Breaking Through: Recruiting Presentation, Flipchart Instructional Guide Booklet
TX-2-792-651
Century 21 Real Estate LLC
Managers as Leaders
TX-2-792-652
Century 21 Real Estate LLC
Century 21 Investment Training: Investment Specialist Course
TX-2-792-653
Century 21 Real Estate LLC
Century 21 Management Development Course
TX-2-792-668
Century 21 Real Estate LLC
Twenty-One
TX-2-865-201
Century 21 Real Estate LLC
Twenty-One
TX-2-865-202


II -106

--------------------------------------------------------------------------------


Century 21 Real Estate LLC
Operation orbit chartbook and market share intelligence
TX 2-869-323
Century 21 Real Estate LLC
Operation orbit notebook of sessions topics
TX 2-892-959
Century 21 Real Estate LLC
CenturyNet FMP Installation and Utilities Guide
TX-2-997-372
Century 21 Real Estate LLC
Setup Guide
TX-2-997-373
Century 21 Real Estate LLC
Twenty-One
TX-3-011-037
Century 21 Real Estate LLC
Twenty-One
TX-3-011-041
Century 21 Real Estate LLC
Twenty-One
TX-3-025-275
Century 21 Real Estate LLC
Century 21 Sellers Service Pledge
TX-3-079-622
Century 21 Real Estate LLC
CenturyNet Financial Management Package: User's Guide
TX-3-086-254
Century 21 Real Estate LLC
Twenty-One
TX-3-088-127
Century 21 Real Estate LLC
Twenty-One
TX-3-092-347
Century 21 Real Estate LLC
Century 21 Buyer Service Pledge
TX-3-104-464
Century 21 Real Estate LLC
Century 21 Sales Performance System: Sales Associate Workbook
TX-3-110-976
Century 21 Real Estate LLC
VIP Referral/Relocation Training: Course 201 Relocation Director Referral
Coordinator
TX-3-110-977
Century 21 Real Estate LLC
Century 21 Sales Performance System: Sales Associate Guide
TX-3-110-978
Century 21 Real Estate LLC
VIP Referral/Relocation Training: Course 301 Broker/Manager
TX-3-110-979
Century 21 Real Estate LLC
CenturyNet Financial Management Package, Version 2.2: FMP Installation &
Utilities Guide
TX-3-133-457
Century 21 Real Estate LLC
CenturyNet Financial Management Package: Accounting User Guide
TX-3-137-445
Century 21 Real Estate LLC
Twenty-One
TX-3-197-652
Century 21 Real Estate LLC
Twenty-One
TX-3-197-653
Century 21 Real Estate LLC
Twenty-One
TX-3-200-633
Century 21 Real Estate LLC
VIP Referral/Relocation Training: Course 102
TX-3-701-774
Century 21 Real Estate LLC
Recruiting Flipchart Coach's Guide
TX-3-788-291
Century 21 Real Estate LLC
1982 Centurion Lapel Pin
VA-339-820
Century 21 Real Estate LLC
Centurion Statue
VA-355-168
Century 21 Real Estate LLC
Centurion, 1987
VA-355-169
Century 21 Real Estate LLC
1988 Centurion Lapel Pin
VAu-168-301
 
 
 
Century 21 Real Estate LLC 
& Meredith Corporation
At home with Century 21. (winter 04)
TX 6-025-339
Century 21 Real Estate LLC 
& Meredith Corporation
At home with Century 21
TX-6-231-001
 
 
 
Coldwell Banker Real Estate LLC
Fast start / produced by Multi-Media Presentations, Inc.
PA-135-639
Coldwell Banker Real Estate LLC
Foundation for Success
TX-6-196-069
Coldwell Banker Real Estate LLC
Coldwell Banker Real Estate Corporation Personal retriever dog sign rider
VA-1-134-268
 
 
 
Coldwell Banker Real Estate, Inc. Coldwell Banker Real Estate, Inc. changed its
name to Coldwell Banker Real Estate Services, Inc. in January 1991 and then
dissolved and was replaced by Coldwell Banker Real Estate Services LLC.
The Action plan
TX-1-783-795
 
 
 
Coldwell Banker Residential Real Estate LLC
Fast start training manual (instructor's guide) : pt. II
TX-2-079-881
Coldwell Banker Residential Real Estate LLC
Masterscourse Farming: MS-501
TX-2-081-904
Coldwell Banker Residential Real Estate LLC
MS-201-technicalskills Workshops
TX-2-082-769
Coldwell Banker Residential Real Estate LLC
Fast Start Sales Associate Workbook
TX-2-083-845
Coldwell Banker Residential Real Estate LLC
Fast start training manual (instructor's guide) : pt. I
TX-2-083-909
Coldwell Banker Residential Real Estate LLC
SuccessTrack
TX-2-084-735
Coldwell Banker Residential Real Estate LLC
The Home price comparison index : Jan. 1987
TX-2-408-262
Coldwell Banker Residential Real Estate LLC
First quarter 1988 quotables
TX-2-595-842
Coldwell Banker Residential Real Estate LLC
Home price comparison index : a guide for comparing home prices across the
nation.
TX-2-628-430
Coldwell Banker Residential Real Estate LLC
Coldwell Banker makes real estate a black tie affair.
TX-2-711-365
Coldwell Banker Residential Real Estate LLC
Homeowners compu-tax delight / by Jack D. Gravis.
TXu-130-810
Coldwell Banker Residential Real Estate LLC
Homebuyers compu-tax delight.
TXu-168-442
 
 
 
Electronic Realty Associates, Inc. Electronic Realty Associates, Inc.'s assets
were purchased by ERA Acquisition Co. which was formed in January 1996 and then
changed its name to ERA Franchise Systems, Inc. on February 26, 1996. ERA
Franchise Systems, Inc. changed its name to ERA Franchise Systems LLC in July
2007.
Mortgage Watch
VAu-79-570
 
 
 
ERA Franchise Systems LLC
ERA management manual; 13-week action program
A451958
ERA Franchise Systems LLC
Methods of management
A564564
ERA Franchise Systems LLC
Operations manual
A564991
ERA Franchise Systems LLC
Buyers protection plan maintenance-service agreement
A845644
ERA Franchise Systems LLC
Application buyers protection plan
A852707
ERA Franchise Systems LLC
ERA sales training program; cassette text, filmstrips no. 1-13
A869381
ERA Franchise Systems LLC
Agent training manual
A877902
ERA Franchise Systems LLC
Buyers protection plan agreement
A903945
ERA Franchise Systems LLC
Residential seller's warranty agreement
A903946
ERA Franchise Systems LLC
Buyers protection plan sellers assignment
A903947
ERA Franchise Systems LLC
Home sellers protection plan application
A906702
ERA Franchise Systems LLC
ERA guaranteed sales plan sales and equity advance program
JP20364
ERA Franchise Systems LLC
Showing the home
JP20365
ERA Franchise Systems LLC
Handling listing objections
JP20366
ERA Franchise Systems LLC
Obtaining buyer prospects
JP20367
ERA Franchise Systems LLC
Listing sources
JP20368
ERA Franchise Systems LLC
Servicing the listing; filmstrip
JP20369
ERA Franchise Systems LLC
Listing appointment techniques
JP20370
ERA Franchise Systems LLC
Overcoming buyer objections
JP20371
ERA Franchise Systems LLC
Presenting the offer
JP20372
ERA Franchise Systems LLC
Counseling the buyer
JP20373
ERA Franchise Systems LLC
Agent listing training
N43818
ERA Franchise Systems LLC
Listing appointment techniques
N43819
ERA Franchise Systems LLC
Listing sources
N43820
ERA Franchise Systems LLC
Showing the home
N43821
ERA Franchise Systems LLC
Career opportunity I
N43822
ERA Franchise Systems LLC
Obtaining buyer prospects
N43823
ERA Franchise Systems LLC
Handling listing objections
N43824
ERA Franchise Systems LLC
Overcoming buyer objections
N43825
ERA Franchise Systems LLC
Servicing the listing
N43826
ERA Franchise Systems LLC
ERA guaranteed sales plan and equity advance program
N43827
ERA Franchise Systems LLC
Counseling the buyer
N43828
ERA Franchise Systems LLC
Career opportunity II
N43829
ERA Franchise Systems LLC
Presenting the offer
N43830
ERA Franchise Systems LLC
[EIS]
TX 3-501-505
ERA Franchise Systems LLC
The Blueprint-II Program Suite
TX-2-000-230
ERA Franchise Systems LLC
The Moving Experience: ERA real estate consumer guide to relocation.
TX-269-524
ERA Franchise Systems LLC
ERA sales training program; cassette text, filmstrips no. 1-13
TX-2-949
ERA Franchise Systems LLC.
ERA Home Buyer Program: Appraisal Authorization
TX-352-806
ERA Franchise Systems LLC
ERA Home Buyer Program: ERA Broker's Application for Sellers
TX-352-807
ERA Franchise Systems LLC.
Workbook for Certification Training, ERA Certified Real Estate Specialist
TX-382-801
ERA Franchise Systems LLC
Answers: The 91 Most Frequently Asked Questions and Answers about Buying or
Selling a Home
TX-4-331-188
ERA Franchise Systems LLC
ERA Affiliate Internet Manager: User Manual
TX-4-776-598
ERA Franchise Systems LLC
ERA Advertiser
TX-70-933
ERA Franchise Systems LLC
The Home Sellers Guide
TX-744-046
ERA Franchise Systems LLC
Blueprint for Success: Basics of Successful Real Estate Business Management
TX-840-298
ERA Franchise Systems LLC.
No Down Payment (Louisiana)
TX-929-991
ERA Franchise Systems LLC
Reduced Interest Rate (Louisiana)
TX-929-992
ERA Franchise Systems LLC
Reduce Interest Rate
TX-929-993
ERA Franchise Systems LLC
No Down Payment
TX-929-994
ERA Franchise Systems LLC
No Down Payment (Louisiana)
TX-929-995
ERA Franchise Systems LLC
Reduced Interest Rate (Louisiana)
TX-929-996
ERA Franchise Systems LLC
No Down Payment
TX-929-997
ERA Franchise Systems LLC
Reduced Interest Rate
TX-929-998
ERA Franchise Systems LLC
Co-ownership Agreement (Louisiana)
TX-929-999
ERA Franchise Systems LLC.
Co-ownership Agreement
TX-930-000



 



II -107

--------------------------------------------------------------------------------

Exhibit 10.11



Schedule III to the
First Lien Priority
Collateral Agreement


COMMERCIAL TORT CLAIMS


ERA Franchise Systems, Inc. v. TMG Real Estate Services, L.L.C., Michael Herman
Levitin, Sandra Morgan Levitin, Sandra J. Holmes, and H-Towne Realty.com, L.L.C.
- The amount at issue was $8,295,429, as ERA seeks past due and other fees
resulting from to defendants' breaches of the Franchise Agreement. The case was
venued in the United States District Court for the Southern District of Texas,
Case No.: H-06-cv-02765. A settlement was reached in or around July, 2007
requiring defendants to pay $3.5 million. A Stipulation of Settlement was filed
with the court on 12/31/07. The settlement required defendants to make one $10K
payment, then monthly payments starting 1/1/08. The first $10K payment was sent
to the lock-box on 12/21/07. Since then, Defendants have made sporadic payments.
ERA's outside counsel has sent multiple default letters, and ERA has also
engaged a collection firm to pursue the amounts past due.
Century 21 Real Estate LLC f/k/a Century 21 Real Estate Corporation v. Bic Pho,
David McCain, Century 21 Su Casa and Century 21 Ruby; Su Casa Realty/Investment,
Inc. Vision Quest 21, Inc. and Does 1 through 100 - The amount at issue is
$1,305,480.12, as Century 21 seeks past due and other fees resulting from the
defendants' breaches of the Franchise Agreement. The case is venued in the
Superior Court of California, County of Santa Clara, Case No. 106CV067150. On
April 1, 2008, the court entered judgment against David McCain in the amount of
$1,940,596.82. Mr. McCain filed for chapter 7 bankruptcy on June 11, 2008 and
received a discharge on December 1, 2008, although the trustee is continuing to
search for assets. Other than the $27,487 Century 21 previously received, the
trustee's final report indicated that Century 21 will receive no additional
distribution from the estate.
Sotheby's International Realty Affiliates, Inc. v. Kimberly K. Poston and Poston
Properties, LLC, formerly d/b/a Poston Properties Sotheby's International Realty
- The amount at issue is $1,025,621.48, as Sotheby's seeks past due and other
fees resulting from the defendants' breaches of the Franchise Agreement. The
case is venued in the Superior Court of New Jersey, County of Morris, Docket No:
MRS-L-1535-06. Judgment was entered in the amount of $1,190,992.26. Kimberly
Poston obtained a Chapter 7 discharge, but our judgment was deemed
non-dischargeable and survived. Aubyn Shettle, Esq. has the judgment for
collection and discovery is ongoing. The franchisee-LLC is inactive.
Century 21 Real Estate, LLC vs. Perfect Gulf Properties, Inc, Perfect Gulf
Properties I, LLC, Hudson Morgan Investments, Inc., T&W Management, Inc d/b/a
T&W Management, LLC, Douglas McPherson, Robert C.E. Williams, Jimmy Aviram,
Michael Weber, Clifford R. Morgan, II, Arthur J. Hudson, Pam Wolters-. On August
5, 2010, the Court entered judgment in favor of Century 21 Real Estate, LLC and
against Perfect Gulf Properties I, LLC, Douglas McPherson, Robert C.E. Williams,
Jimmy Aviram and Michael Weber, jointly and severally, in the amount of
$35,711.73.  The court further ordered that Century 21 Real Estate, LLC shall
further recover from Perfect Gulf Properties I, LLC, Douglas McPherson, Robert
C.E. Williams, Jimmy Aviram and Michael Weber, jointly and severally, the
additional sum of $1,352,475.40 and that Century 21 Real Estate, LLC shall
further recover from Robert C.E. Williams, Jimmy Aviram and Michael Weber,
jointly and severally, the additional sum of $6,959.00.  The judgment has been
forwarded to collection counsel.  Douglas McPherson filed for Bankruptcy
protection. 
Century 21 Real Estate LLC v. John R. Kersten and Elizabeth Kersten - This
matter was filed on September 15, 2008. The amount at issue is $987,364.35 due
under Promissory Notes on which the Defendants failed to make the required
payments when they became due. Judgment in the amount of $987,364.35 was entered
in the State of Michigan in the Circuit Court for the County of Oakland, Case
No. 08-094555-CK on 9/15/2008. Collection action was undertaken against Mr.
Kersten until he filed for bankruptcy protection in mid-2009. To our knowledge,
Mrs. Kersten has not yet filed for bankruptcy, and further collection action may
be permitted against her. Kersten was discharged from the bankruptcy. However,
the trustee is still attempting to liquidate assets.
Century 21 Real Estate LLC v. Town & Country - Sterling Heights, Inc, d/b/a
Century 21 Town and Country, and John Kersten, jointly and severally - This
matter was filed on September 15, 2008. The amount at issue is $4,319,866.66,
plus interest, late charges, attorney's fees and other costs as Century 21 seeks
collection due to breach of various franchise agreements and promissory notes
and guaranties entered into between Plaintiff and


--------------------------------------------------------------------------------

Exhibit 10.11

Defendants'. The case is venued in the State of Michigan, in the Circuit Court
for the County of Oakland, Case No. 08-094547-CK, and a Judgment was entered
against all Defendants October 15, 2008. Collection action was initiated against
Sterling Heights, Inc. until it filed for bankruptcy protection in early 2009.
Collection action was also initiated against Mr. Kersten until he filed for
bankruptcy protection in mid-2009.
Coldwell Banker Real Estate Corporation v. CBD Realty, Corp d/b a Coldwell
Banker Dynamic Realty; Henry Melendez; Joel Olivas d/b/a Coldwell Banker Dynamic
Realty and Citywide Enterprises, Inc. - The amount at issue is $1,150,000.00 as
Coldwell Banker seeks collection of a Judgment previously entered in the
Superior Court of California, County of Los Angeles, East District, Case No.
KC045564 J in the amount of $388,795.40 on September 20, 2005 as well as past
due and other fees resulting from the defendants' breaches of the Franchise
Agreement which were encompassed in a settlement agreement reached between the
parties on January 31, 2008. The case was venued in the United States District
Court, Central District of California, Case No. EDCV07-00447 SGL (OPX).
Defendants breached the terms of the settlement agreement and as a result,
judgment was entered in the amount of $1,150,000.00 on March 18, 2008. Coldwell
Banker is currently trying to collect on this judgment.
In Re: Robert Dyson and Loraine Dyson - On October 31, 2008, Robert and Loraine
Dyson (the “Dysons”) filed a voluntary chapter 7 bankruptcy proceeding with the
United States Bankruptcy Court for the Southern District of California. The
Dysons along with Dyson & Dyson of California, Inc. and Dyson & Dyson of Las
Vegas, Inc. are makers and co-makers under a Development Advance Promissory Note
held by Sotheby's International Realty Affiliates LLC dated October 9, 2007 in
the amount of $1,479,618.00. The obligations of the borrowers are secured as set
forth in the Security Agreement dated October 9, 2007. We filed a Proof of Claim
in the bankruptcy action in the amount of $11,004,094.15 which consists of
outstanding royalties, lost future profits and Development Advance Promissory
Note obligation. The Dysons were discharged. However, the trustee is attempting
to liquidate assets.
Century 21 Real Estate LLC v. HT Brown Real Estate, Inc. and Hollis T. Brown -
judgment obtained for $405,534.95 based on confession of judgment in promissory
note for outstanding royalty fees. On November 5, 2010, we obtained a second
judgment in the amount of $3,234,019.15. The judgment has been forwarded to
collection counsel, which is still being pursued.
Coldwell Banker Real Estate LLC v. Stucky & Associates, Inc. f/d/b/a Coldwell
Banker Stucky & Associates Realtors and Franklin J. Stucky - Franklin Stucky and
Stucky & Associates (collectively, “Stucky”) are indebted to Coldwell Banker the
total sum of $1,110,729.24. Judgment was entered against Stucky in New Jersey
for $466,501.17. In July, 2009, a second action was commenced in Kansas for
$644,228.07, for the remaining fees and notes due and owing from Stucky. A
settlement was reached with Stucky on or about 3/7/11. The settlement requires
defendants to pay Coldwell Banker a total of $115,000 in the form of a single
down payment followed by annual payments starting 11/1/11 and ending 11/1/18.
Stucky has made all payments owed to date.
NRT New York LLC d/b/a Corcoran Sunshine Marketing Group v. Turks, Ltd. This
matter relates to a termination of an exclusive marketing agreement for a new
development condominium project located in the Turks and Caicos. The amounts at
issue consists of accrued and reimbursable expenses in the amount of
approximately $40,000, termination fees of approximately $474,000 and progress
payments on commissions in the amount of approximately $993,075.13.  The case
was filed in April 2009 and is venued in the United States District Court,
Southern District of New York before Justice Hellerstein. In approximately
October of 2009, a Receiver in Turks and Caicos was appointed for the
Defendant.  A Consent Judgment was entered into in the amount of $2,041,890.38
(which includes NY statutory interest) and a claim was filed in said amount with
the Receiver by local counsel.
Sotheby's International Realty, Inc. v. Donald Deutsch - The amount at issue is
$1,800,000, resulting from Deutsch's breach of a listing agreement with
Sotheby's International Realty (“SIR”). Deutsch engaged SIR to sell his
properties located in Amaganset, New York. SIR procured a buyer for Deutsch's
properties, and Deutsch closed on the sale of the properties for a purchase
price of $30,000,000 to the buyer procured by SIR in October 2010. Deutsch
defaulted on his obligations to pay SIR a commission. The Verified Complaint was
filed on January 11, 2011 and the case is venued in New York State Supreme Court
in New York County, Index Number 650078/2011. SIR is seeking damages against
Deutsch for breach of contract, quantum meruit and fraud.
COLDWELL BANKER REAL ESTATE LLC v. EJL Investment, a California Corporation
doing business as COLDWELL BANKER PENINSULA; BERNARD LEUNG, individually and
doing business as COLDWELL BANKER PENINSULA; MARLENE NABONG, individually and
doing business as COLDWELL BANKER PENINSULA, and DOES 1 through 10.  On
September 14, 2010, the Superior Court of California, County of San Mateo,
entered Default Judgment in favor Coldwell Banker Real Estate, LLC and against
Defendants EJL Investment, a California corporation doing business as Coldwell
Banker Peninsula, Bernard Leung, an individual, and Marlene Nabong, an
individual, jointly and severally, in the amount of $1,535,549.10.  The Judgment
has been forwarded to collection counsel. 
Skyline Title, LLC and Title Resource Group Affiliates Holdings, LLC v. Liberty
Agency Holdings, LLC,


--------------------------------------------------------------------------------

Exhibit 10.11

Liberty Title Agency, LLC, Brain H. Madden and Albert Yorio. On or about April
1, 2009, Skyline and TRG filed its complaint against Liberty Title, Madden and
Yorio. Liberty Agency was the managing Partner of the joint venture with TRG,
Skyline Title Agency. TRG learned that Liberty Agency was misappropriating
Skyline's clients and Skyline's monies totaling approximately $690,000 and that
the JV was underfunded by approximately $300,000. On or about May 1, 2009, we
amended our complaint to include Elizabeth D. Madden, Brownstone Abstract, LLC,
Liberty Title Agency of Westchester, LLC, and Liberty Westchester, LLC. At the
prompting of the court on a motion to dismiss, the complaint against Melissa was
withdrawn because all of the known transfers to her have been recovered. TRG
dismissed its claims against Elizabeth in exchange for $25,000. In addition to
the civil complaint, TRG/Skyline simultaneously notified the Nassau County
District Attorney's office. Brian Madden was promptly indicted. On December 14,
2010, pursuant to a plea deal, Mr. Madden pled guilty to wire fraud and
insurance fraud and was eventually sentenced to 20 months in jail. Mr. Madden
filed for bankruptcy on November 17, 2011, which has stayed the civil action
filed against Mr. Madden.
CENTURY 21 REAL ESTATE LLC, v. REAL STAR REALTY LLC a/k/a REALSTAR REALTY, LLC
f/d/b/a Century 21 NY Metro, IVEL REALTY LLC a/k/a IVEL LLC, METRO STAR LLC
a/k/a METRO STAR REALTY LLC, CENTURY STAR REALTY LLC, ROBERT COHEN, MARC LEWIS
and KEVIN B. BROWN, Defendants.
The above complaint was file on June 21 2011 in the Superior Court of New Jersey
Law Division of Morris County with a docket No. L-1799-11. The amount at issue
was $1,259,595.99, with Century 21 seeking past due and other fees from
defendants' breaches of the Franchise Agreement. Settlement agreements were
executed with defendants Robert Cohen, MetroStar LLC, Ivel LLC, and Marc Lewis.
The litigation is ongoing against Brown and his entity.
Century 21 Real Estate LLC, f/k/a Century 21 Real Estate Corporation v. San
Vicente Real Estate Services, Inc. d/b/a Century 21 San Vincente, Arnold K. Fry
and Helen B. Jupin - On May 10, 2010, Century 21 was awarded a judgment against
the defendants in the amount of $203,304.10 for damages, 10% interest at $55.70
per day starting on August 2, 2007 and accruing until paid as well as $10,872.50
in legal fees and costs. This matter was venued in the United States District
Court in the Southern District of California, Case No. 07-CV-1423-L (RBB). The
amount at issue was for past due and other fees resulting from the defendants/
breaches of the franchise agreement. Collection efforts continue as to the
judgment. A second action entitled Century 21 Real Estate LLC, f/k/a Century 21
Real Estate Corporation v. San Vicente Real Estate Service, Inc., f/d/b/a
Century 21 San Vicente; Arnold K. Fry and Helen B. Jupin was filed. The amount
at issue is $921,826.17 as Century 21 seeks past due and other fees resulting
from the defendants' breaches of the Franchise Agreement. This amount also
includes damages in the amount of $166,921.52 Century 21 incurred in a vicarious
lawsuit against the defendants. The matter is ongoing.
In re Stirling International Realty, Inc. d/b/a Stirling Sotheby's International
Realty - Stirling and the guarantors of Stirling, Roger Soderstrom and Tansey
Soderstrom, filed for bankruptcy in 2011. The case is venued in the United
States Bankruptcy Court for the Middle District of Florida, Orlando Division,
Case No. 6:11-bk-02388-KSJ. Sotheby's filed a proof of claim with the bankruptcy
court in the amount of $1,215,352.74. Striling filed a Chapter 11 reorganization
plan through which Stirling shall pay Sotheby's at total of $578,270.26 in the
form of seventy-eight monthly payments, the first of which has been paid.
Sotheby's International Realty Affiliates LLC v. McNair, Inc. formerly d/b/a
Sudler Sotheby's International Realty, Sergio Martinucci and Chaz Walters
(collectively “Defendants”) - The amount at issue is $2,109,752.34, as Sotheby's
seeks past due fees and other damages, including lost future profits, resulting
from the Defendants' breaches of the Franchise Agreement. The complaint was
filed on October 3, 2011 and the case is venued in the United States District
Court for the Northern District of Illinois, Case No. 11-cv-06930.
Better Homes and Gardens Real Estate LLC (“BH&G”) v. Mary Holder Agency, Inc.
formerly d/b/a Better Homes and Gardens Real Estate Mary Holder and Mary Holder
(collectively “Holder Defendants”) - The amount at issue is $1,275,762.17, as
BH&G seeks past due fees and other damages, including lost future profits,
resulting from the Defendants' breaches of the Franchise Agreement. A complaint
was filed on June 16, 2011 in the Superior Court of New Jersey, County of
Morris, Docket No: MRS-L-1724-11. BH&G obtained a judgment against the Holder
Defendants in the amount of $198,562.99. Separately, BH&G obtained a second
judgment against Mary Holder individually, in the additional amount of
$1,084,227.06. The Holder Defendants each filed bankruptcy, which stayed the
lawsuit and any collection efforts. BH&G filed a proof of claim in each
bankruptcy case. The bankruptcy proceeding for Mary Holder, Inc. is venued in
the United States Bankruptcy Court for the District of New Jersey, Case No.
11-34280 (MBK). On September 30, 2011, BH&G filed a verified complaint in this
case against Mary Holder, Inc., Mary Holder and certain third-party defendants
seeking damages, Adv. Pro. No. 11-02437 (MBK). Discovery is pending in this
adversary proceeding. The bankruptcy proceeding for Mary Holder individually is
also venued in the United States Bankruptcy Court for the District of New
Jersey, Case No. 11-41934 (MBK).
NRT Insurance Agency, Inc. v. Liberty Mutual Insurance Company


--------------------------------------------------------------------------------

Exhibit 10.11

As per the terms of an October 7, 2005 Agreement between NRT Insurance Agency
Inc. and Liberty Mutual Insurance Company, NRT referred prospective customers to
Liberty which ultimately resulted in a Book of Business that generated
approximately $7M in annual insurance premiums of which NRT was contractually
entitled to receive 6% for each renewal. As per the terms of the Agreement, NRT
“owned” the policies but was prohibited from marketing the policies to other
carriers for a period of five years from the inception of each policy. NRT has
determined that it can obtain a significantly higher renewal premium from other
insurance carriers and is interested in beginning to market to other carriers,
approximately 50% of the Book of Business that has now aged beyond the five year
non-competition restriction period. However, in order to do so, NRT needs
certain information about the policyholders which Liberty has thus far refused
to provide. Liberty has offered a one-time lump sum payment of $781,134 in
exchange for NRT releasing all rights in the policies. NRT Insurance, which
places a significantly higher value on the Book of Business, rejected the offer.
Liberty has expressed a willingness to continue discussions and provide limited
information about each policyholder. NRT Insurance is currently evaluating its
options.
Title Resource Guaranty Company v. Affinity Title Agency Inc. d/b/a/ ATA, et al.
This matter arises out of defalcations by TRGC's title agent, Affinity Title
Agency, Inc. Affinity stole funds from closings where TRGC, as well as two other
underwriters, issued closing protection letters and issued title insurance. TRGC
paid claims totaling approximately $1.7 million. In June, 2011, TRGC, along with
one of the other underwriters, filed suit seeking to recover stolen funds from
Affinity, its owner, a several other individuals believed to either be involved
with the improper conduct or who improperly benefited from the improper conduct.




--------------------------------------------------------------------------------

Exhibit 10.11

Schedule IV to the
First Lien Priority
Collateral Agreement


FILING OFFICES
Grantor
Location of Filing Office
Burrow Escrow Services, Inc.
California
Coldwell Banker Real Estate LLC
California
Coldwell Banker Residential Brokerage Company
California
Coldwell Banker Residential Real Estate LLC
California
Coldwell Banker Residential Referral Network
California
Cornerstone Title Company
California
Equity Title Company
California
Guardian Title Company
California
National Coordination Alliance LLC
California
NRT West, Inc.
California
Realogy Operations LLC
California
Referral Network Plus, Inc.
California
Valley of California, Inc.
California
West Coast Escrow Company
California
Colorado Commercial, LLC
Colorado
Guardian Title Agency, LLC
Colorado
NRT Colorado LLC
Colorado
Referral Network, LLC
Colorado
Better Homes and Gardens Real Estate Licensee LLC
Delaware
Better Homes and Gardens Real Estate LLC
Delaware
Burgdorff LLC
Delaware
Career Development Center, LLC
Delaware
Cartus Asset Recovery Corporation
Delaware
Cartus Corporation
Delaware
Cartus Partner Corporation
Delaware
CB Commercial NRT Pennsylvania LLC
Delaware
CDRE TM LLC
Delaware
Century 21 Real Estate LLC
Delaware
CGRN, Inc.
Delaware
Coldwell Banker LLC
Delaware
Coldwell Banker Real Estate Services LLC
Delaware
Coldwell Banker Residential Brokerage LLC
Delaware
Domus Intermediate Holdings Corp.
Delaware
Equity Title Messenger Service Holding LLC
Delaware
ERA Franchise Systems LLC
Delaware
First California Escrow Corporation
Delaware


IV -1

--------------------------------------------------------------------------------

Exhibit 10.11

Franchise Settlement Services LLC
Delaware
Global Client Solutions LLC
Delaware
Guardian Holding Company
Delaware
Gulf South Settlement Services, LLC
Delaware
Jack Gaughen LLC
Delaware
Keystone Closing Services LLC
Delaware
NRT Arizona Commercial LLC
Delaware
NRT Arizona LLC
Delaware
NRT Arizona Referral LLC
Delaware
NRT Columbus LLC
Delaware
NRT Commercial LLC
Delaware
NRT Commercial Utah LLC
Delaware
NRT Development Advisors LLC
Delaware
NRT Devonshire LLC
Delaware
NRT Hawaii Referral, LLC
Delaware
NRT LLC
Delaware
NRT Mid-Atlantic LLC
Delaware
NRT Missouri LLC
Delaware
NRT Missouri Referral Network LLC
Delaware
NRT New England LLC
Delaware
NRT New York LLC
Delaware
NRT Northfork LLC
Delaware
NRT Philadelphia LLC
Delaware
NRT Pittsburgh LLC
Delaware
NRT Referral Network LLC
Delaware
NRT Relocation LLC
Delaware
NRT REOExperts LLC
Delaware
NRT Settlement Services of Missouri LLC
Delaware
NRT Settlement Services of Texas LLC
Delaware
NRT Sunshine Inc.
Delaware
NRT Utah LLC
Delaware
ONCOR International LLC
Delaware
Real Estate Referral LLC
Delaware
Real Estate Referrals LLC
Delaware
Real Estate Services LLC
Delaware
Realogy Corporation
Delaware
Realogy Franchise Group LLC
Delaware
Realogy Global Services LLC
Delaware
Realogy Licensing LLC
Delaware
Realogy Services Group LLC
Delaware
Realogy Services Venture Partner LLC
Delaware
Secured Land Transfers LLC
Delaware


IV -2

--------------------------------------------------------------------------------

Exhibit 10.11

Sotheby's International Realty Affiliates LLC
Delaware
Sotheby's International Realty Licensee LLC
Delaware
Sotheby's International Realty Referral Company, LLC
Delaware
Title Resource Group Affiliates Holdings LLC
Delaware
Title Resource Group Holdings LLC
Delaware
Title Resource Group LLC
Delaware
Title Resource Group Services LLC
Delaware
Title Resources Incorporated
Delaware
TRG Services, Escrow, Inc.
Delaware
World Real Estate Marketing LLC
Delaware
WREM, Inc.
Delaware
Referral Network LLC
Florida
St. Joe Title Services LLC
Florida
The Sunshine Group (Florida) Ltd. Corp.
Florida
Coldwell Banker Commercial Pacific Properties LLC
Hawaii
Coldwell Banker Pacific Properties LLC
Hawaii
Mid-Atlantic Settlement Services LLC
Maryland
NRT Insurance Agency, Inc.
Massachusetts
Referral Associates of New England LLC
Massachusetts
Sotheby's International Realty, Inc.
Michigan
Burnet Realty LLC
Minnesota
Burnet Title Holding LLC
Minnesota
Burnet Title LLC
Minnesota
Home Referral Network LLC
Minnesota
Market Street Settlement Group LLC
New Hampshire
The Sunshine Group, Ltd.
New York
Coldwell Banker Residential Referral Network, Inc.
Pennsylvania
TRG Settlement Services, LLP
Pennsylvania
Lakecrest Title, LLC
Tennessee
Alpha Referral Network LLC
Texas
American Title Company of Houston
Texas
ATCOH Holding Company
Texas
NRT Texas LLC
Texas
Processing Solutions LLC
Texas
TAW Holding Inc.
Texas
Texas American Title Company
Texas
Waydan Title, Inc.
Texas




IV -3

--------------------------------------------------------------------------------

Exhibit 10.11

ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the First Lien Priority
Collateral Agreement, dated as of February 2, 2012 (the “Agreement”), made by
the Grantors parties thereto for the benefit of THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as collateral agent (the “Collateral Agent”). The
undersigned agrees for the benefit of the Collateral Agent and the Secured
Parties as follows:
1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in the second sentence of Section
3.02(a) of the Agreement.
[NAME OF ISSUER]
By: _______________________
Name:
Title:
Address for Notices:
Fax:






--------------------------------------------------------------------------------

Exhibit 10.11

Exhibit I to the
Collateral Agreement
SUPPLEMENT NO. [â€¢] (this “Supplement”) dated as of [â€¢], 201[â€¢] to the
First Lien Priority Collateral Agreement dated as of February 2, 2012 (the
“Collateral Agreement”), among REALOGY CORPORATION (the “Company”), DOMUS
INTERMEDIATE HOLDINGS CORP. (“Intermediate Holdings”), each Subsidiary Grantor
identified therein and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).
A.    Reference is made to the Indenture dated as of February 2, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Indenture”), among the Company, Intermediate Holdings, Holdings, the
Subsidiaries of the Company party thereto as guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee (in such capacity, the “Trustee”),
pursuant to which the Company has duly authorized the issue of 7.625% Senior
Secured First Lien Notes Due 2020 (as further defined in the Indenture, the
“Notes”).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture or the Collateral Agreement
referred to therein, as applicable.
C.    The Company, Intermediate Holdings and each of the Subsidiary Grantors
have entered into the Collateral Agreement in order to induce the Holders to
purchase and otherwise acquire the Notes. Section 7.16 of the Collateral
Agreement provides that additional Subsidiaries of the Company may become
Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Indenture to become a Grantor under the Collateral Agreement.
Accordingly, the Collateral Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Collateral Agreement)

1

--------------------------------------------------------------------------------

Exhibit 10.11

of the New Grantor. Each reference to a “Grantor” and “Guarantor” in the
Collateral Agreement shall be deemed to include the New Grantor. The Collateral
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction].
SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.
SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and (ii)
any and all Intellectual Property now owned by the New Grantor and (b) set forth
under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.
SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other

2

--------------------------------------------------------------------------------

Exhibit 10.11

jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 15.01 of the Indenture. All communications and notices
hereunder to the New Grantor shall be given to it in care of the Company as
provided in Section 15.01 of the Indenture.
SECTION 11. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



3

--------------------------------------------------------------------------------

Exhibit 10.11

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.
[NAME OF NEW GRANTOR],
by
                            
Name:
Title:
Address:
Legal Name:
Jurisdiction of Formation:


--------------------------------------------------------------------------------

Exhibit 10.11



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent,
by
                            
Name:
Title:




--------------------------------------------------------------------------------

Exhibit 10.11

Schedule I to
Supplement No. [l] to the
Collateral Agreement
Collateral of the New Grantor
EQUITY INTERESTS
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interest
Percentage
of Equity
Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





PLEDGED DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



INTELLECTUAL PROPERTY
[Follow format of Schedule II to the
Collateral Agreement.]




--------------------------------------------------------------------------------

Exhibit 10.11

Exhibit II to the
Collateral Agreement


APPLE RIDGE SECURITIZATION DOCUMENTS
[On file at Simpson Thacher & Bartlett LLP]
